     Fill in this information to identify your case:

     United States Bankruptcy Court for the:

     ____________________
     District of Oregon        District of _________________
                                          (State)
     Case number (If known): _________________________ Chapter you are filing under:
                                                                 Chapter 7
                                                              
                                                              ✔   Chapter 11
                                                                 Chapter 12
                                                                                                                                           Check if this is an
                                                                 Chapter 13                                                                  amended filing




Official Form 201
V olunt a ry Pe t it ion for N on-I ndividua ls Filing for Ba nk rupt c y                                                                              04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.    Debtor’s name                          4 Him Food Group, LLC
                                             ______________________________________________________________________________________________________




2.    All other names debtor used            Cosmos    Creations
                                             ______________________________________________________________________________________________________
      in the last 8 years                    ______________________________________________________________________________________________________
                                             ______________________________________________________________________________________________________
      Include any assumed names,
                                             ______________________________________________________________________________________________________
      trade names, and doing business
      as names                               ______________________________________________________________________________________________________




3.    Debtor’s federal Employer             XX-XXXXXXX
                                            ______________________________________
      Identification Number (EIN)



4.    Debtor’s address                       Principal place of business                                  Mailing address, if different from principal place
                                                                                                          of business
                                               395 East 1st Avenue                                        _______________________________________________
                                             ______________________________________________
                                             Number     Street                                            Number     Street

                                             ______________________________________________               _______________________________________________
                                                                                                          P.O. Box

                                               Junction City                   OR    97448
                                             ______________________________________________               _______________________________________________
                                             City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                          Location of principal assets, if different from
                                                                                                          principal place of business
                                               Lane County
                                             ______________________________________________
                                             County                                                       _______________________________________________
                                                                                                          Number     Street

                                                                                                          _______________________________________________

                                                                                                          _______________________________________________
                                                                                                          City                      State      ZIP Code




5.    Debtor’s website (URL)                  www.cosmoscreations.com
                                             ____________________________________________________________________________________________________


6.    Type of debtor                         
                                             ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                              Partnership (excluding LLP)
                                              Other. Specify: __________________________________________________________________


Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1

                                           Case 19-62049-tmr11                      Doc 1       Filed 07/02/19
                4 Him Food Group, LLC
Debtor          _______________________________________________________                        Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         
                                         ✔ None of the above




                                         B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://www.naics.com/search/ .
                                            3119
                                            _________

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      Chapter 7
                                          Chapter 9
                                         
                                         ✔ Chapter 11. Check all that apply:

                                                        Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                             4/01/22 and every 3 years after that).
                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor
                                                             is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors,
                                                             in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                          Chapter 12

9.    Were prior bankruptcy cases         No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a
      business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                     District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2

                                        Case 19-62049-tmr11                   Doc 1         Filed 07/02/19
              4 Him Food Group, LLC
Debtor        _______________________________________________________                             Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this         Check all that apply:
      district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             ✔

                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.

                                             A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have           
                                            ✔ No
      possession of any real                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                            Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                         It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard? _____________________________________________________________________

                                                         It needs to be physically secured or protected from the weather.

                                                         It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                          assets or other options).

                                                         Other _______________________________________________________________________________



                                                      Where is the property?_____________________________________________________________________
                                                                                  Number        Street

                                                                                  ____________________________________________________________________

                                                                                  _______________________________________       _______     ________________
                                                                                  City                                          State       ZIP Code


                                                      Is the property insured?
                                                         No
                                                         Yes. Insurance agency ____________________________________________________________________

                                                               Contact name       ____________________________________________________________________

                                                               Phone              ________________________________




            St a t ist ic a l a nd a dm inist ra t ive informa t ion



13.   Debtor’s estimation of                Check one:
      available funds                        Funds will be available for distribution to unsecured creditors.
                                             ✔


                                             After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                             1-49                             1,000-5,000                              25,001-50,000
14.   Estimated number of                    50-99                            5,001-10,000                             50,001-100,000
      creditors
                                             100-199                          10,001-25,000                            More than 100,000
                                             200-999
                                             ✔




                                             $0-$50,000                       $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                       $50,001-$100,000                 $10,000,001-$50 million
                                                                              ✔
                                                                                                                         $1,000,000,001-$10 billion
                                             $100,001-$500,000                $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                             $500,001-$1 million              $100,000,001-$500 million                More than $50 billion



  Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3

                                           Case 19-62049-tmr11                     Doc 1       Filed 07/02/19
               4 Him Food Group, LLC
Debtor         _______________________________________________________                             Case number (if known)_____________________________________
               Name



                                            $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
16.   Estimated liabilities                 $50,001-$100,000                   $10,000,001-$50 million
                                                                                   ✔
                                                                                                                           $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion


             Re que st for Re lie f, De c la ra tion, a nd Signa t ure s


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of            The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                               petition.
      debtor
                                              I have been authorized to file this petition on behalf of the debtor.

                                              I have examined the information in this petition and have a reasonable belief that the information is true and
                                               correct.


                                           I declare under penalty of perjury that the foregoing is true and correct.

                                                              07/02/2019
                                               Executed on _________________
                                                           MM / DD / YYYY


                                            /s/ John Strasheim
                                               _____________________________________________                John Strasheim
                                                                                                           _______________________________________________
                                               Signature of authorized representative of debtor            Printed name

                                                      President
                                               Title _________________________________________




18.   Signature of attorney
                                            /s/ Timothy Solomon
                                               _____________________________________________               Date        07/02/2019
                                                                                                                       _________________
                                                Signature of attorney for debtor                                       MM    / DD / YYYY



                                                Timothy Solomon
                                               _________________________________________________________________________________________________
                                               Printed name
                                                Leonard Law Group LLC
                                               _________________________________________________________________________________________________
                                               Firm name
                                                1 SW Columbia St., Ste. 1010
                                               _________________________________________________________________________________________________
                                               Number     Street
                                                Portland
                                               ____________________________________________________             OR             97258
                                                                                                               ____________ ______________________________
                                               City                                                            State        ZIP Code

                                                9716340190
                                               ____________________________________                               tsolomon@llg-llc.com
                                                                                                               __________________________________________
                                               Contact phone                                                   Email address



                                                072573                                                          OR
                                               ______________________________________________________ ____________
                                               Bar number                                             State




  Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4

                                          Case 19-62049-tmr11                          Doc 1      Filed 07/02/19
B2030 (Form 2030) (12/15)




                                      United States Bankruptcy Court
                                                                     Oregon
                                        _______________ District Of _______________


In re     4 Him Food Group, LLC dba
          Cosmos Creations
                                                                                               Case No. ___________________

Debtor                                                                                                  11
                                                                                               Chapter ____________________

                        DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
     named debtor(s) and that compensation paid to me within one year before the filing of the petition in
     bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
     contemplation of or in connection with the bankruptcy case is as follows:

                                                                                                               Hourly (See Attached)
     For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                             See Attached
     Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                                               See Attached
     Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

2.   The source of the compensation paid to me was:

           X    Debtor                               Other (specify)

3.   The source of compensation to be paid to me is:

           X    Debtor                               Other (specify)

4.         X I have not agreed to share the above-disclosed compensation with any other person unless they are
           members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who are not
           members or associates of my law firm. A copy of the agreement, together with a list of the names of the
           people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:

     a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
           file a petition in bankruptcy;

     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
           hearings thereof;




                                     Case 19-62049-tmr11                        Doc 1          Filed 07/02/19
B2030 (Form 2030) (12/15)

     d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

     e.   [Other provisions as needed]

              None




6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:


             None




                                                      CERTIFICATION

              I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
           me for representation of the debtor(s) in this bankruptcy proceeding.

            07/02/2019
           ______________________                 /s/ Timothy A. Solomon
           Date                                     Signature of Attorney

                                                  Leonard Law Group, LLC
                                                    Name of law firm

                                                  1 SW Columbia, STE 1010
                                                  Portland, OR 97204
                                                  (971) 634-0190
                                                  tsolomon@LLG-LLC.com




                               Case 19-62049-tmr11                Doc 1        Filed 07/02/19
                     Attachment to Disclosure of Compensation
                             of Attorney for Debtor

                 Leonard Law Group, LLC (“LLG”) has agreed to represent the Debtor, 4 Him
Food Group, LLC dba Cosmos Creations (the “Debtor”) in its Chapter 11 bankruptcy filing.
Prior to the filing of the petition, the Debtor provided LLG with a $100,000 retainer for services
rendered prior to and after the filing of the petition. Prior to filing the petition, $79,881.72 of the
retainer was applied to prepetition fees and expenses, leaving a balance of $20,118.28 to be
applied to post-petition fees and expenses.

               LLG provided substantial services to Debtor pre-petition in addition to preparing
the bankruptcy filing, including (1) investigating and evaluating a possible out of court sale or
refinance and other non-bankruptcy strategies, including negotiating with interested parties, and
(2) negotiating with various creditors regarding potential resolution of their claims.




                        Case 19-62049-tmr11          Doc 1     Filed 07/02/19
 Fill in this information to identify the case:

                4 Him Food Group, LLC
  Debtor name _________________________________________________________________

                                          District of Oregon
  United States Bankruptcy Court for the:_______________________ District of ________
                                                                                                                     (State)
  Case number (If known):              _________________________


                                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                                         amended filing



Official Form 206Sum
Sum m a ry of Asse t s a nd Lia bilit ie s for N on-I ndividua ls                                                                                                                                                  12/15




Pa rt 1 :        Sum m a ry of Asse t s


1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                                      11,011,815.00
                                                                                                                                                                                                   $ __________________
           Copy line 88 from Schedule A/B ..........................................................................................................................................

     1b. Total personal property:                                                                                                                                                                       4,031,202.48
                                                                                                                                                                                                    $ __________________
           Copy line 91A from Schedule A/B ........................................................................................................................................

     1c. Total of all property:                                                                                                                                                                        15,043,017.48
                                                                                                                                                                                                    $ __________________
           Copy line 92 from Schedule A/B ..........................................................................................................................................




Pa rt 2 :        Sum m a ry of Lia bilit ie s




2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                                      11,426,290.91
                                                                                                                                                                                                    $ __________________
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D ................................................

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                                                   0.00
                                                                                                                                                                                                    $ __________________
           Copy the total claims from Part 1 from line 6a of Schedule E/F .........................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F .............................................................                                           +$ __________________
                                                                                                                                                                                                        7,329,335.87



4. Total liabilities ...........................................................................................................................................................................       18,755,626.78
                                                                                                                                                                                                    $ __________________
     Lines 2 + 3a + 3b




  Official Form 206Sum                                        Summary of Assets and Liabilities for
                                                              Case 19-62049-tmr11               Doc Non-Individuals
                                                                                                      1 Filed                                           07/02/19                                          page 1
  Fill in this information to identify the case:

               4 Him Food Group, LLC
  Debtor name __________________________________________________________________


  United States Bankruptcy Court for the:_______________________________
                                          District of Oregon
  Case number (If known):       _________________________                                                                            Check if this is an
                                                                                                                                        amended filing


Official Form 206A/B
Sche dule A/B: Asse t s — Re a l a nd Pe rsona l Prope r t y                                                                                      12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Pa rt 1 :     Ca sh a nd c a sh e quiva le nt s

1. Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
   ✔
            Yes. Fill in the information below.

     All cash or cash equivalents owned or controlled by the debtor                                                               Current value of debtor’s
                                                                                                                                  interest

2. Cash on hand                                                                                                                    0.00
                                                                                                                                 $______________________

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

    Name of institution (bank or brokerage firm)                Type of account                Last 4 digits of account number
          Summit Bank - Business Checking
    3.1. _________________________________________________  Checking
                                                           ______________________              6
                                                                                               ____    7
                                                                                                      ____    0
                                                                                                             ____   2
                                                                                                                    ____         $______________________
                                                                                                                                   2,800.00
          See continuation sheet
    3.2. _________________________________________________ ______________________              ____ ____ ____ ____                 0.00
                                                                                                                                 $______________________


4. Other cash equivalents (Identify all)
    4.1. _____________________________________________________________________________________________________                   $______________________
    4.2. _____________________________________________________________________________________________________                   $______________________

5. Total of Part 1                                                                                                                 2,800.00
                                                                                                                                 $______________________
   Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



Pa rt 2 :     De posit s a nd pre pa ym e nt s

6. Does the debtor have any deposits or prepayments?

   ✔
            No. Go to Part 3.
           Yes. Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor’s interest
7. Deposits, including security deposits and utility deposits

    Description, including name of holder of deposit

    7.1. ________________________________________________________________________________________________________                 $______________________
    7.2._________________________________________________________________________________________________________                 $_______________________


   Official Form 206A/B                                     Schedule A/B: Assets  Real and Personal Property                                 page 1
                                                  Case 19-62049-tmr11             Doc 1     Filed 07/02/19
Debtor           4 Him Food Group, LLC
                _______________________________________________________                          Case number (if known)_____________________________________
                Name




8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
    Description, including name of holder of prepayment

    8.1.___________________________________________________________________________________________________________                $______________________
    8.2.___________________________________________________________________________________________________________                $_______________________

9. Total of Part 2.
                                                                                                                                   $______________________
   Add lines 7 through 8. Copy the total to line 81.



Pa rt 3 :   Ac c ount s re c e iva ble

10. Does the debtor have any accounts receivable?

      No. Go to Part 4.
      Yes. Fill in the information below.
      ✔


                                                                                                                                   Current value of debtor’s
                                                                                                                                   interest
11. Accounts receivable

     11a. 90 days old or less:     1,266,197.70
                                  ____________________________    126,619.77
                                                               – ___________________________          = ........                   1,139,577.93
                                                                                                                                  $______________________
                                    face amount                  doubtful or uncollectible accounts

     11b. Over 90 days old:         87,295.43
                                   ___________________________    8,729.50
                                                               – ___________________________          = ........                   78,565.93
                                                                                                                                  $______________________
                                    face amount                  doubtful or uncollectible accounts


12. Total of Part 3                                                                                                                 1,218,143.86
                                                                                                                                  $______________________
     Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Pa rt 4 :   I nve st me nt s

13. Does the debtor own any investments?
      No. Go to Part 5.
      ✔


      Yes. Fill in the information below.
                                                                                                         Valuation method          Current value of debtor’s
                                                                                                         used for current value    interest

14. Mutual funds or publicly traded stocks not included in Part 1
    Name of fund or stock:
    14.1. ________________________________________________________________________________               _____________________    $________________________
    14.2. ________________________________________________________________________________               _____________________    $________________________



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture

    Name of entity:                                                                 % of ownership:
    15.1._______________________________________________________________            ________%            _____________________    $________________________
    15.2._______________________________________________________________            ________%            _____________________    $________________________

16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
    Describe:

    16.1.________________________________________________________________________________                ______________________    $_______________________
    16.2.________________________________________________________________________________                ______________________    $_______________________



17. Total of Part 4
                                                                                                                                  $______________________
     Add lines 14 through 16. Copy the total to line 83.



Official Form 206A/B                                         Schedule A/B: Assets  Real and Personal Property                                   page 2
                                              Case 19-62049-tmr11                 Doc 1       Filed 07/02/19
                   4 Him Food Group, LLC
Debtor            _______________________________________________________                           Case number (if known)_____________________________________
                  Name




Pa rt 5 :    I nve nt ory, e x c luding a gric ult ure a sse t s

18. Does the debtor own any inventory (excluding agriculture assets)?
      No. Go to Part 6.
      Yes. Fill in the information below.
      ✔




      General description                               Date of the last         Net book value of        Valuation method used        Current value of
                                                        physical inventory       debtor's interest        for current value            debtor’s interest
                                                                                 (Where available)
19. Raw materials
                                                               06/28/2019                                   Cost                        318,289.95
  Raw  Materials
   ________________________________________                   ______________                                                          $______________________
                                                              MM / DD / YYYY
                                                                                 $__________________       ______________________

20. Work in progress
                                                               06/28/2019                                   Cost                        1,272.34
  Work in Progress
   ________________________________________                   ______________                                                          $______________________
                                                              MM / DD / YYYY
                                                                                 $__________________       ______________________

21. Finished goods, including goods held for resale
                                                                                                            Cost                        160,505.46
  Finished Goods                                     06/28/2019
                                                    ______________
    ________________________________________                                     $__________________       ______________________     $______________________
                                                              MM / DD / YYYY

22. Other inventory or supplies
                                                               06/28/2019                                   Cost                        684,115.87
  Packaging
   ________________________________________                   ______________                                                          $______________________
                                                              MM / DD / YYYY
                                                                                 $__________________       ______________________


23. Total of Part 5                                                                                                                     1,164,183.62
                                                                                                                                      $______________________
     Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
     
     ✔      No
           Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

     ✔
            No
           Yes. Book value _______________          Valuation method____________________ Current value______________
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     
     ✔      No
           Yes

Pa rt 6 :    Fa rm ing a nd fishing-re la t e d a sse t s (ot he r t ha n t it le d m ot or ve hic le s a nd la nd)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
      No. Go to Part 7.
      ✔



      Yes. Fill in the information below.
      General description                                                        Net book value of        Valuation method used        Current value of debtor’s
                                                                                 debtor's interest        for current value            interest
                                                                                 (Where available)
28. Crops—either planted or harvested
    ______________________________________________________________                $________________         ____________________      $______________________

29. Farm animals Examples: Livestock, poultry, farm-raised fish

    ______________________________________________________________                $________________         ____________________      $______________________

30. Farm machinery and equipment (Other than titled motor vehicles)

    ______________________________________________________________                $________________         ____________________      $______________________

31. Farm and fishing supplies, chemicals, and feed

    ______________________________________________________________                $________________         ____________________      $______________________

32. Other farming and fishing-related property not already listed in Part 6
    ______________________________________________________________                $________________         ____________________     $______________________


Official Form 206A/B                                          Schedule A/B: Assets  Real and Personal Property                                     page 3
                                             Case 19-62049-tmr11                    Doc 1        Filed 07/02/19
                4 Him Food Group, LLC
Debtor         _______________________________________________________                           Case number (if known)_____________________________________
               Name




33. Total of Part 6.
                                                                                                                                   $______________________
     Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?

      No
      Yes. Is any of the debtor’s property stored at the cooperative?
        No
        Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

      No
      Yes. Book value $_______________ Valuation method ____________________ Current value $________________
36. Is a depreciation schedule available for any of the property listed in Part 6?

      No
      Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

      No
      Yes

Pa rt 7 :   Offic e furnit ure , fix t ure s, a nd e quipm e nt ; a nd c olle c t ible s

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

      No. Go to Part 8.
      Yes. Fill in the information below.
      ✔




    General description                                                          Net book value of     Valuation method             Current value of debtor’s
                                                                                 debtor's interest     used for current value       interest
                                                                                 (Where available)
39. Office furniture

                                                                                  $________________     ____________________      $______________________
40. Office fixtures

                                                                                  $________________     ____________________      $______________________
41. Office equipment, including all computer equipment and
    communication systems equipment and software
Bix Hub Document Center Copier; Surveillance Camera System; Server                                       Appraisal                  33,000.00
Room; Misc. Shop & Office Equipment                                               $________________     ____________________      $______________________


42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
   artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
   or baseball card collections; other collections, memorabilia, or collectibles

    42.1___________________________________________________________               $________________      ____________________      $______________________
    42.2___________________________________________________________               $________________      ____________________      $______________________
    42.3___________________________________________________________               $________________      ____________________      $______________________
43. Total of Part 7.
                                                                                                                                     33,000.00
                                                                                                                                   $______________________
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?

     
     ✔ No
      Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
      No
     
     ✔ Yes

Official Form 206A/B                                          Schedule A/B: Assets  Real and Personal Property                                  page 4
                                             Case 19-62049-tmr11                   Doc 1       Filed 07/02/19
                  4 Him Food Group, LLC
 Debtor          _______________________________________________________                   Case number (if known)_____________________________________
                 Name




Pa rt 8 : M a c hine ry, e quipme nt , a nd ve hic le s

46. Does the debtor own or lease any machinery, equipment, or vehicles?

      No. Go to Part 9.
     
     ✔
       Yes. Fill in the information below.


    General description                                                    Net book value of      Valuation method used        Current value of
                                                                           debtor's interest      for current value            debtor’s interest
    Include year, make, model, and identification numbers (i.e., VIN,
                                                                           (Where available)
    HIN, or N-number)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

          2015 Bix Tex 140A-19, 19' 2-Axle Equipment Trailer (VIN 23F4003758)                       Appraisal                   4,000.00
    47.1___________________________________________________________         $________________      ____________________       $______________________
          2016 Beg Tex 14LX-14, 14' Dump Trailer (VIN 29G4064642)                                   Appraisal                   7,000.00
    47.2___________________________________________________________         $________________      ____________________       $______________________
          2017 Cargomate 30' 5th Wheel Van Trailer (VIN 38HB459881                                  Appraisal                   7,000.00
    47.3___________________________________________________________         $________________      ____________________       $______________________
          See continuation sheet                                             9,322.50                                           20,000.00
    47.4___________________________________________________________         $________________      ____________________       $______________________

48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    trailers, motors, floating homes, personal watercraft, and fishing vessels

    48.1__________________________________________________________         $________________       ____________________       $______________________

    48.2__________________________________________________________         $________________       ____________________       $______________________

49. Aircraft and accessories

    49.1__________________________________________________________         $________________       ____________________       $______________________

    49.2__________________________________________________________         $________________       ____________________       $______________________

50. Other machinery, fixtures, and equipment
    (excluding farm machinery and equipment)
    See continuation sheet
                                                                             0.00                                               1,575,075.00
    ______________________________________________________________         $________________       ____________________       $______________________


51. Total of Part 8.                                                                                                            1,613,075.00
                                                                                                                              $______________________
    Add lines 47 through 50. Copy the total to line 87.



52. Is a depreciation schedule available for any of the property listed in Part 8?
          No
     
     ✔     Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
          No
     
     ✔     Yes




 Official Form 206A/B                                     Schedule A/B: Assets  Real and Personal Property                                page 5
                                             Case 19-62049-tmr11             Doc 1       Filed 07/02/19
                   4 Him Food Group, LLC
 Debtor           _______________________________________________________                           Case number (if known)_____________________________________
                  Name




Pa rt 9 :    Re a l prope rt y

54. Does the debtor own or lease any real property?
        No. Go to Part 10.
        Yes. Fill in the information below.
       ✔



55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

       Description and location of property                   Nature and extent      Net book value of     Valuation method used        Current value of
       Include street address or other description such as    of debtor’s interest   debtor's interest     for current value            debtor’s interest
       Assessor Parcel Number (APN), and type of property     in property            (Where available)
       (for example, acreage, factory, warehouse, apartment
       or office building), if available.
       395 East 1st Avenue, Junction City, OR 97448            Fee title
55.1
       (Manufacturing Facility, Warehouse, Shop &
                                                                                                           Letter opinion                9,435,090.00
       Vacant Land)                                                                  $_______________      ____________________        $_____________________
       120 West 1st Avenue, Junction City, OR 97448           Fee title
55.2
       (Manufacturing Facility & Shop)
                                                                                      0.00                 Letter opinion                1,576,725.00
                                                                                     $_______________      ____________________        $_____________________

55.3

                                                                                     $_______________      ____________________        $_____________________


56. Total of Part 9.                                                                                                                     11,011,815.00
                                                                                                                                       $_____________________
       Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
       
       ✔    No
           Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       
       ✔    No
           Yes

Pa rt 1 0 : I nt a ngible s a nd int e lle c t ua l prope rty

59. Does the debtor have any interests in intangibles or intellectual property?
        No. Go to Part 11.
        Yes. Fill in the information below.
       ✔



        General description                                                          Net book value of     Valuation method             Current value of
                                                                                     debtor's interest     used for current value       debtor’s interest
                                                                                     (Where available)
60. Patents, copyrights, trademarks, and trade secrets                                                                                    Unknown
    Registered Trademark ("Cosmos Creations")
    ______________________________________________________________                   $_________________     ______________________      $____________________

61. Internet domain names and websites
                                                                                                                                          Unknown
       ______________________________________________________________                $_________________     ______________________       $____________________

62. Licenses, franchises, and royalties
       ______________________________________________________________                $_________________     ______________________       $____________________

63. Customer lists, mailing lists, or other compilations                                                                                  Unknown
       ______________________________________________________________                $_________________     ______________________       $____________________

64. Other intangibles, or intellectual property
       ______________________________________________________________                 $________________     _____________________       $____________________
65. Goodwill
                                                                                                                                          Unknown
    Goodwill etc.
    ______________________________________________________________                    $________________     _____________________       $____________________

66. Total of Part 10.                                                                                                                     0.00
                                                                                                                                        $____________________
       Add lines 60 through 65. Copy the total to line 89.




 Official Form 206A/B                                            Schedule A/B: Assets  Real and Personal Property                                  page 6
                                               Case 19-62049-tmr11                    Doc 1       Filed 07/02/19
Debtor            4 Him Food Group, LLC
                 _______________________________________________________                         Case number (if known)_____________________________________
                 Name




67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
    
    ✔     No
         Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
    
    ✔     No
         Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
    
    ✔     No
         Yes

Pa rt 1 1 : All ot he r a sse t s

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
          No. Go to Part 12.
     ✔
           Yes. Fill in the information below.
                                                                                                                                      Current value of
                                                                                                                                      debtor’s interest
71. Notes receivable
     Description (include name of obligor)

     ______________________________________________________
                                                                     _______________     –   __________________________         =   $_____________________
                                                                     Total face amount       doubtful or uncollectible amount

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

     _________________________________________________________________________________
                                                                                                           Tax year ___________      $_____________________
     _________________________________________________________________________________
                                                                                                           Tax year ___________      $_____________________
     _________________________________________________________________________________
                                                                                                           Tax year ___________      $_____________________

73. Interests in insurance policies or annuities
    ______________________________________________________________                                                                   $_______________________

74. Causes of action against third parties (whether or not a lawsuit
    has been filed)
    ______________________________________________________________                                                                   $_______________________
    Nature of claim                    ___________________________________

    Amount requested                   $________________

75. Other contingent and unliquidated claims or causes of action of
    every nature, including counterclaims of the debtor and rights to
    set off claims
    ______________________________________________________________                                                                   $_______________________

    Nature of claim                    ___________________________________

    Amount requested                   $________________

76. Trusts, equitable or future interests in property

    ______________________________________________________________                                                                    $_____________________

77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
    Warehouse Property & Equipment
   ____________________________________________________________                                                                        0.00
                                                                                                                                     $_____________________
    See continuation sheet
   ____________________________________________________________                                                                        0.00
                                                                                                                                     $_____________________
78. Total of Part 11.
                                                                                                                                       0.00
                                                                                                                                     $_____________________
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
    
    ✔     No
         Yes

Official Form 206A/B                                         Schedule A/B: Assets  Real and Personal Property                                   page 7
                                                 Case 19-62049-tmr11           Doc 1          Filed 07/02/19
                   4 Him Food Group, LLC
Debtor            _______________________________________________________                                              Case number (if known)_____________________________________
                  Name




Pa rt 1 2 :     Sum ma ry



In Part 12 copy all of the totals from the earlier parts of the form.


       Type of property                                                                             Current value of                         Current value
                                                                                                    personal property                        of real property
                                                                                                         2,800.00
80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                 $_______________

                                                                                                         0.00
81. Deposits and prepayments. Copy line 9, Part 2.                                                     $_______________

                                                                                                         1,218,143.86
82. Accounts receivable. Copy line 12, Part 3.                                                         $_______________

                                                                                                         0.00
83. Investments. Copy line 17, Part 4.                                                                 $_______________
                                                                                                         1,164,183.62
84. Inventory. Copy line 23, Part 5.                                                                   $_______________
                                                                                                         0.00
85. Farming and fishing-related assets. Copy line 33, Part 6.                                          $_______________

86. Office furniture, fixtures, and equipment; and collectibles.                                         33,000.00
                                                                                                       $_______________
     Copy line 43, Part 7.
                                                                                                         1,613,075.00
87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                          $_______________

                                                                                                                                               11,011,815.00
                                                                                                                                             $________________
88. Real property. Copy line 56, Part 9. . .................................................................................. 
                                                                                                         0.00
89. Intangibles and intellectual property. Copy line 66, Part 10.                                      $_______________

                                                                                                         0.00
90. All other assets. Copy line 78, Part 11.                                                      +    $_______________

                                                                                                         4,031,202.48                          11,011,815.00
91. Total. Add lines 80 through 90 for each column. ........................... 91a.                   $_______________           +   91b.
                                                                                                                                             $________________




                                                                  15,043,017.48                                                                                    15,043,017.48
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................     $__________________




Official Form 206A/B                                                     Schedule A/B: Assets  Real and Personal Property                                               page 8
                                                    Case 19-62049-tmr11                             Doc 1           Filed 07/02/19
                4 Him Food Group, LLC
 Debtor 1                                                          _                 Case number (if known)
               First Name    Middle Name       Last Name



                                                   Continuation Sheet for Official Form 206 A/B
3) Checking, savings, money market, or financial brokerage accounts

Summit Bank - Business                      Checking                             3303
Checking (closed)

Balance: 0.00

Columbia Bank - Merchant                    Checking                             1135
Account (to be closed)

Balance: 0.00

Columbia Bank - Business                    Checking                             0913
Checking (to be closed)

Balance: 0.00

US Bank - Business                          Checking                             8527
Checking (to be closed)

Balance: 0.00


47) Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

2006 International                                              Appraisal                          10,000.00
TK430 Bobtail 24'
Van Truck w/ Lift
Gate (VIN
36H347260)

2006 International                  9,322.50                    Appraisal                          10,000.00
TK430 Bobtail 24'
Van Truck w/ Lift
Gate (VIN
76H312107)


50) Other machinery, fixtures, and equipment (excluding farm machinery and equipment)

Bake Line                                                       Appraisal                          500,025.00
Equipment
(Itemized List
Attached)

Mix/Blend                                                       Appraisal                          455,650.00
Equipment
(Itemized List
Attached)

Equipment (Not in                                               Appraisal                          154,750.00
Service) (Itemized
List Attached)

Equipment                                                       Appraisal                          2,650.00
(Outside)
(Itemized List
Attached)




Official Form 206 A/B                                           Schedule A/B: Property
                                           Case 19-62049-tmr11         Doc 1      Filed 07/02/19
                4 Him Food Group, LLC
 Debtor 1                                                         _                 Case number (if known)
               First Name    Middle Name      Last Name



                                                  Continuation Sheet for Official Form 206 A/B
Kitchen Equipment                                              Appraisal                          5,200.00
(Itemized List
Attached)

Equipment (Inside                                              Appraisal                          154,200.00
Warehouse)
(Itemized List
Attached)

Packaging                           0.00                       Appraisal                          302,600.00
Equipment
(Itemized List
Attached)


77) Other property of any kind not already listed

Store Fixtures                                               0.00

Marketing Assets                                             0.00




Official Form 206 A/B                                          Schedule A/B: Property
                                           Case 19-62049-tmr11        Doc 1      Filed 07/02/19
                               Schedule B – List of Equipment

Property                        Serial         Location            Group            Value
                                Number
200 Gal. S.S. Jacketed          81631-1-2      160 E. First Ave.   Mix/Blend Eqp.   $25,000
Kettles Dbl. Sweep Agitation
(2013)
200 Gal. S.S. Jacketed          81631-1-1      160 E. First Ave.   Mix/Blend Eqp.   $25,000
Kettles Dbl. Sweep Agitation
(2012)
200 Gal. S.S. Jacketed          74560-1        160 E. First Ave.   Mix/Blend Eqp.   $25,000
Kettles Dbl. Sweep Agitation
(2012)
Groen Mod. 200 Gal. S.S.        112871         160 E. First Ave.   Mix/Blend Eqp.   $10,000
Jacketed Kettle Dbl. Sweep
Agitation (1982)
Syrup Metering Pump                            160 E. First Ave.   Mix/Blend Eqp.   $2,000
(2) S.S. Positive                              160 E. First Ave.   Mix/Blend Eqp.   $3,000
Displacement Pumps                                                                  ($1,500/ea.)
Butter Press                                   160 E. First Ave.   Mix/Blend Eqp.   $500
(2) S.S. Sinks                                 160 E. First Ave.   Mix/Blend Eqp.   $250
                                                                                    ($125/ea.)
Auto 4-Kettle Jacket Temp.                     160 E. First Ave.   Mix/Blend Eqp.   $5,000
Control Sys. w/ (2) Temp.
Feed Control Units
Parker Mod. Boiler w/ Still     60851          160 E. First Ave.   Mix/Blend Eqp.   $20,000
(2012)
Custom Care Water Filter                                           Mix/Blend Eqp.   $200
Rogers Mod. Rotary Screw        1606520877     160 E. First Ave.   Mix/Blend Eqp.   $8,000
Air Compressor                                 (Outside)
5 H.P. Vert. Tank Mounted                      160 E. First Ave.   Mix/Blend Eqp.   $200
Air Compressor                                 (Outside)
Quincy Mod. 10 H.P. Tank        5021545        160 E. First Ave.   Mix/Blend Eqp.   $800
Mounted Air Compressor                         (Outside)
Zcks Dryer                                     160 E. First Ave.   Mix/Blend Eqp.   $400
                                               (Outside)
Air Receiver                                   160 E. First Ave.   Mix/Blend Eqp.   $200
                                               (Outside)
Screw S.S. Port. Auger                         160 E. First Ave.   Mix/Blend Eqp.   $10,000
Blender (2’x5’x2’)                             (Line #1)
(2) Port. 10’ Auger Screw                      160 E. First Ave.   Mix/Blend Eqp.   $4,000
Ingredient Feeders                             (Line #1)                            ($2,000/ea.)
Maddox Mod. MX550               21279-07/14    160 E. First Ave.   Mix/Blend Eqp.   $40,000
Dough Extruder w/ Hopper                       (Line #1)
& Feeder
Inclined Port. Belt Feeder                     160 E. First Ave.   Mix/Blend Eqp.   $2,500
Conveyor (12”x15”)                             (Line #1)
Groen Jacketed Thru Auger       40260-3        160 E. First Ave.   Mix/Blend Eqp.   $15,000


                                                                                             1

                         Case 19-62049-tmr11    Doc 1    Filed 07/02/19
                            Schedule B – List of Equipment

Screw Coater (1988)                             (Line #1)
Custom 8-Tier Drying Oven                       160 E. First Ave.   Mix/Blend Eqp.   $10,000
                                                (Line #1)
Anex Mod. Z-Type Bucket      SW351              160 E. First Ave.   Mix/Blend Eqp.   $12,000
Elevator                                        (Line #1)
Plastic Belt Conveyor Drying                    160 E. First Ave.   Mix/Blend Eqp.   $10,000
Line (3’x30’)                                   (Line #1)
Creators Flo-Thru Baked      1609520            160 E. First Ave.   Mix/Blend Eqp.   $80,000
Puffer (2016)                                   (Line #2)
Anex Mod. Z-Type Bucket      5W2020             160 E. First Ave.   Mix/Blend Eqp.   $18,000
Elevator w/ Feeder                              (Line #2)
Tumbler (6’Dia.)                                160 E. First Ave.   Mix/Blend Eqp.   $2,000
                                                (Line #2)
(2) Port. Plastic Belt                          160 E. First Ave.   Mix/Blend Eqp.   $4,000
Conveyors (12”x15’)                             (Line #2)                            ($2,000/ea.)
Maddox Mod. Baked Dough 20187-10/13             160 E. First Ave.   Mix/Blend Eqp.   $40,000
Extruder (2013)                                 (Line #2)
Groen Mod. Jacked Auger      81631-1            160 E. First Ave.   Mix/Blend Eqp.   $30,000
Screw Coater (2013)                             (Line #2)
Custom 7-Teir Drying Oven                       160 E. First Ave.   Mix/Blend Eqp.   $10,000
w/ Offeed Conveyor                              (Line #2)
Axex. Mod. Z-Type Bucket     1674               160 E. First Ave.   Mix/Blend Eqp.   $18,000
Elevator (2013)                                 (Line #2)
Plastic Belt Drying Conveyor                    160 E. First Ave.   Mix/Blend Eqp.   $4,000
(3’x30’)                                        (Line #2)
(2) Accurate Feeders                            160 E. First Ave.   Mix/Blend Eqp.   $3,000
                                                (Misc.)                              ($1,500/ea.)
Kleen Solutions Washer                          160 E. First Ave.   Mix/Blend Eqp.   $1,000
                                                (Misc.)
S.S. Sink                                       160 E. First Ave.   Mix/Blend Eqp.   $250
                                                (Misc.)
Reznor Air Make Up Unit                         160 E. First Ave.   Mix/Blend Eqp.   $2,000
                                                (Misc.)
(3) Feeders                                     160 E. First Ave.   Mix/Blend Eqp.   $600
                                                (Misc.)                              ($200/ea.)
Key Iso Flo 12’ Vibratory                       160 E. First Ave.   Mix/Blend Eqp.   $8,000
Feeder                                          (Misc.)
Plastic Feed Conveyor                           160 E. First Ave.   Mix/Blend Eqp.   $1,500
(12”x20’)                                       (Misc.)
Cross Feed Belt Conveyor                        160 E. First Ave.   Mix/Blend Eqp.   $1,000
(12”x40’)                                       (Misc.)
(2) Elec. Pallet Lifts                          160 E. First Ave.   Mix/Blend Eqp.   $3,000
                                                (Misc.)                              ($1,500/ea.)
(2) Hyd. Pallet Jacks                           160 E. First Ave.   Mix/Blend Eqp.   $250
                                                (Misc.)                              ($125/ea.)
TOTAL                                                               Mix/Blend Eqp.   $455,650



                                                                                              2

                          Case 19-62049-tmr11    Doc 1    Filed 07/02/19
                                Schedule B – List of Equipment

Combi Primo Weigher 14-          3015          160 E. First Ave.   Packaging   $15,000
Station Weigh Scale Feeder
w/ Hopper (2010)
Combi Primo Weigher 14-          3475          160 E. First Ave.   Packaging   $15,000
Station Weigh Scale Feeder
w/ Hopper (2010)
Ishida Weigh Scale Feeder                      160 E. First Ave.   Packaging   $15,000
Yamato Mod. 14-Station           WG060413      160 E. First Ave.   Packaging   $40,000
Weigh Scale Feeder
Weigh Pack Mod. Form-Fill-       3503          160 E. First Ave.   Packaging   $30,000
Seal Baggers w/ Offeed
Conveyors (2013)
Weigh Pack Mod. Form-Fill-       3464          160 E. First Ave.   Packaging   $30,000
Seal Baggers w/ Offeed
Conveyors (2013)
Viking Masek Velocity            SB05860       160 E. First Ave.   Packaging   $70,000
Rotary Form-Fill-Seal
Baggers w/ Tubes (2014)
Matrix Pro Mod. Form-Fill-       SB05860       160 E. First Ave.   Packaging   $35,000
Seal Bagger w/ Tubes &
Conveyor (2013)
Little David Case Taper                        160 E. First Ave.   Packaging   $1,200
Bel 150 Case Taper                             160 E. First Ave.   Packaging   $2,000
Biz. Hub 601, Doc. Center                      160 E. First Ave.   Packaging   $1,000
(2) Ped. Type Ped. Digital                     160 E. First Ave.   Packaging   $2,000
Scales                                                                         ($1,000/ea.)
(5) Bench Type Digital                         160 E. First Ave.   Packaging   $1,000
Scales                                                                         ($500/ea.)
Lantech G Series Auto. Pallet    G0000447      160 E. First Ave.   Packaging   $7,000
Wrapper (2014)
Hyster Mod. 25000 lb. Elec.      J160N01762B   160 E. First Ave.   Packaging   $8,000
Forklift
Elec. Scissor Lift                             160 E. First Ave.   Packaging   $3,500
Tile Trash Hoppers (4)                         160 E. First Ave.   Packaging   $1,000
                                                                               ($250/ea.)
Crown 3000 lb. Elec. Forklift                  160 E. First Ave.   Packaging   $4,000
(2) Crown Yale Elec. Pallet                    160 E. First Ave.   Packaging   $3,000
Lifts                                                                          ($1,500/ea.)
(2) Advanced Convermatic                       160 E. First Ave.   Packaging   $5,000
Floor Scrubbers                                                                ($2,500/ea.)
Toyota Elec. Pallet Lift                       160 E. First Ave.   Packaging   $1,200
Miller Syncrowave 250                          160 E. First Ave.   Packaging   $2,000
Amp. Heli-Arc Wleder
Miller 210 Wire Welder                         160 E. First Ave.   Packaging   $1,500
(2) Prentice Vert. Hyd.                        160 E. First Ave.   Packaging   $2,000
Bailers                                                                        ($1,000/ea.)


                                                                                        3

                         Case 19-62049-tmr11    Doc 1    Filed 07/02/19
                              Schedule B – List of Equipment

Misc. Maintenance Shop                          160 E. First Ave.   Packaging        $5,000
Equip.
(4) Steel Mezzanines                            160 E. First Ave.   Packaging        $2,000
                                                                                     ($500/ea.)
5 H.P. Tank Mounted Air                         160 E. First Ave.   Packaging        $200
Compressor
TOTAL                                                               Packaging        $302,600


Kleen Solutions Dish Washer                     160 E. First Ave.   Kitchen          $1,000
S.S. Sink                                       160 E. First Ave.   Kitchen          $200
COP Clean Tank                                  160 E. First Ave.   Kitchen          $2,000
Misc. Shop & Equip.                             160 E. First Ave.   Kitchen          $2,000
TOTAL                                                               Kitchen          $5,200


Port. Auger Screw S.S.                          395 E. First Ave.   Bake Line Eqp.   $3,500
Blender w/ Platform (2’x3’)
Port. 10’ Auger Screw                           395 E. First Ave.   Bake Line Eqp    $2,000
Feeder w/ Hopper
Maddox Mod. Baked Puffer    22032-05/15         395 E. First Ave.   Bake Line Eqp    $60,000
Extruder w/ Hopper (2015)
Inclined Plastic Belt                           395 E. First Ave.   Bake Line Eqp    $3,500
Conveyor (3’x24’)
Friez Vibratory Hopper                          395 E. First Ave.   Bake Line Eqp    $1,500
PPM Spray Coater w/ Oil                         395 E. First Ave.   Bake Line Eqp    $40,000
Spray Rotary Pump & Feeder
(2014)
Chain Conveyor (3’x14’)                         395 E. First Ave.   Bake Line Eqp    $2,000
Custom Port. Drying Line                        395 E. First Ave.   Bake Line Eqp    $3,000
(3’x20’)
(2) Port. Plastic Offeed                        395 E. First Ave.   Bake Line Eqp    $6,000
Conveyors (2’x20’)                                                                   ($3,000/ea.)
Flux Port. Drum Pump                            395 E. First Ave.   Bake Line Eqp    $5,000
300 Gal. S.S. Jacketed                          395 E. First Ave.   Bake Line Eqp    $12,000
Mixing Tank w/ S.S. Pump
50 Gal. S.S. Jacketed Tank                      395 E. First Ave.   Bake Line Eqp    $2,500
w/ S.S. Pump
Vibratory Feeder (4”x4’)                        395 E. First Ave.   Bake Line Eqp    $2,500
Spray Coater Drum (8’)                          395 E. First Ave.   Bake Line Eqp    $7,000
(3) Spray Coater Drums (not                     395 E. First Ave.   Bake Line Eqp    $7,500
in service)                                                                          ($2,500/ea.)
Plastic Belt Conveyor                           395 E. First Ave.   Bake Line Eqp    $1,500
(12”x8”)
(2) Accu Rate Ingredient                        395 E. First Ave.   Bake Line Eqp    $3,000
Feeders                                                                              ($1,500/ea.)


                                                                                              4

                          Case 19-62049-tmr11    Doc 1    Filed 07/02/19
                               Schedule B – List of Equipment

Accu. Rate Feed 8’ Screw                                                           $2,500
Conveyor
(2) Meyer Vibratory Feeders                    395 E. First Ave.   Bake Line Eqp   $1,000
                                                                                   ($500/ea.)
Vibratory Feeder w/ Stand                      395 E. First Ave.   Bake Line Eqp   $500
(6”x5’)
Port. 3’x20” Port. Feed                        395 E. First Ave.   Bake Line Eqp   $3,000
Conveyor
(2) Stud-Veyors                                395 E. First Ave.   Bake Line Eqp   $4,000
                                                                                   ($2,000/ea.)
Weight Scall Pallet Jack                       395 E. First Ave.   Bake Line Eqp   $500
(3) Single-Station Packagers                   395 E. First Ave.   Bake Line Eqp   $9,000
                                                                                   ($3,000/ea.)
(5) Hyd. Pallet Jacks                          395 E. First Ave.   Bake Line Eqp   $625
                                                                                   ($125/ea.)
(5) Pack Vac Leak Detectors                    395 E. First Ave.   Bake Line Eqp   $2,500
                                                                                   ($500/ea.)
Scissor Lift                                   395 E. First Ave.   Bake Line Eqp   $1,500
(2) Feed Conveyors w/                          395 E. First Ave.   Bake Line Eqp   $10,000
Feeders (3’x8’)                                                                    ($5,000/ea.)
Yamato Mod. 14-Station          WG090040       395 E. First Ave.   Bake Line Eqp   $45,000
Weigh Scale Feeder
Yamato Mod. 20-Station          ZOYEAD90045    395 E. First Ave.   Bake Line Eqp   $25,000
Weigh Scale Feeder (2006)
Matrix Mod. Form-Fill-Seal      SB10401        395 E. First Ave.   Bake Line Eqp   $35,000
Bagger (2011)
Matrix Orion Dual Head          SB09310        395 E. First Ave.   Bake Line Eqp   $45,000
Form-Fill-Seal Bagger w/
MD & (2) Conveyors
(4) Flex Roller Conveyors                      395 E. First Ave.   Bake Line Eqp   $4,000
                                                                                   ($1,000/ea.)
Mezzanine                                      395 E. First Ave.   Bake Line Eqp   $2,000
S.S. Piping & Fittings                         395 E. First Ave.   Bake Line Eqp   $2,000
Lazy Susan (8’)                                395 E. First Ave.   Bake Line Eqp   $2,500
(3) Case Tapers                                395 E. First Ave.   Bake Line Eqp   $4,500
                                                                                   ($1,500/ea.)
(2) Foamers                                    395 E. First Ave.   Bake Line Eqp   $2,000
                                                                                   ($1,000/ea.)
Case Taper                                     395 E. First Ave.   Bake Line Eqp   $1,500
(2) Meyer 20” Z-Type                           395 E. First Ave.   Bake Line Eqp   $18,000
Bucket Elevators                                                                   ($9,000)
(2) On-Demand Heaters                          395 E. First Ave.   Bake Line Eqp   $2,000
                                                                                   ($1,000/ea.)
Weber Labeler                                  395 E. First Ave.   Bake Line Eqp   $1,000
Loveshaw Labeler /w                            395 E. First Ave.   Bake Line Eqp   $2,000
Conveyor


                                                                                            5

                         Case 19-62049-tmr11    Doc 1    Filed 07/02/19
                              Schedule B – List of Equipment

Port. Offeed Conveyor                             395 E. First Ave.   Bake Line Eqp   $150
(12”x20”)
Hyster Mod. 3000Lb. Elec.   H160N02021X           395 E. First Ave.   Bake Line Eqp   $5,000
Forklift
Lantech Mod. Pallet Wrapper                       395 E. First Ave.   Bake Line Eqp   $8,000
w/ Extra Height & Auto
Wrap
Combi Box Former                                  395 E. First Ave.   Bake Line Eqp   $4,000
(284) Sect. Steel Pallet                          395 E. First Ave.   Bake Line Eqp   $42,600
Racking                                                                               ($150/ea.)
COP Tank                                          395 E. First Ave.   Bake Line Eqp   $2,500
Dish Washer & Sink                                395 E. First Ave.   Bake Line Eqp   $1,250
Cretors Flo Thru Baked      3125466               395 E. First Ave.   Bake Line Eqp   $12,000
Puffed Lab Extruder
(2) 50 Gal. S.S. Jacked                           395 E. First Ave.   Bake Line Eqp   $5,000
Mixing Tanks                                                                          ($2,500/ea.)
Refrigerator                                      395 E. First Ave.   Bake Line Eqp   $250
(2) Corn Treat Cooker                             395 E. First Ave.   Bake Line Eqp   $3,000
Mixers                                                                                ($1,500/ea.)
Lang 2-Door Convection                            395 E. First Ave.   Bake Line Eqp   $700
Oven
Oxygen Analyzer                                   395 E. First Ave.   Bake Line Eqp   $1,000
Moisture Analyzer                                 395 E. First Ave.   Bake Line Eqp   $500
Misc. Lab Equipment                               395 E. First Ave.   Bake Line Eqp   $1,000
Cheese Corn Tumbler                                                                   $500
Cont. Band Sealer                                 395 E. First Ave.   Bake Line Eqp   $200
(2) Auto Counter Conveyors                        395 E. First Ave.   Bake Line Eqp   $2,000
                                                                                      ($1,000/ea.)
(5) Digital Bench Sealers                         395 E. First Ave.   Bake Line Eqp   $1,250
                                                                                      ($250/ea.)
Cleaver Brooks Mod. Boiler      BT8323            395 E. First Ave.   Bake Line Eqp   $8,000
w/ Still
Cleaver Brooks Mod. Boiler      BT8324            395 E. First Ave.   Bake Line Eqp   $8,000
w/ Still
Parker 10 H.P. Boiler           19228                                                 $2,000
Haz-Mat Cabinets                                  395 E. First Ave.   Bake Line Eqp   $2,500
TOTAL                                                                 Bake Line Eqp   $500,025


Blogett Convection Oven                           395 E. First Ave.   Eqp. (Not in    $250
                                                                      Service)
(2) Pan Coaters                                   395 E. First Ave.   Eqp. (Not in    $4,000
                                                                      Service)        ($2,000/ea.)
(2) Lightin’ Mixers                               395 E. First Ave.   Eqp. (Not in    $1,000
                                                                      Service)        ($500/ea.)
(3) Accurite Feeders                              395 E. First Ave.   Eqp. (Not in    $1,500



                                                                                               6

                            Case 19-62049-tmr11    Doc 1    Filed 07/02/19
                                Schedule B – List of Equipment

                                                                    Service)         ($500/ea.)
(2) New Positive                                395 E. First Ave.   Eqp. (Not in     $7,000
Displacement Pumps                                                  Service)         ($3,500/ea.)
1000 Gal. S.S. Tank                             395 E. First Ave.   Eqp. (Not in     $1,500
                                                                    Service)
New & Used S.S. Valves                          395 E. First Ave.   Eqp. (Not in     $5,000
                                                                    Service)
Lazy Susan (5’)                                 395 E. First Ave.   Eqp. (Not in     $1,000
                                                                    Service)
(2) New 5000 lb. Traveling                      395 E. First Ave.   Eqp. (Not in     $6,000
Chair Hoists                                                        Service)         ($3,000/ea.)
Case Taper                                      395 E. First Ave.   Eqp. (Not in     $500
                                                                    Service)
(2) Used 5000 lb. Traveling                     395 E. First Ave.   Eqp. (Not in     $2,000
Chain Hoists                                                        Service)         ($1,000/ea.)
Inclined Bucket Elevator (8’)                   395 E. First Ave.   Eqp. (Not in     $2,000
                                                                    Service)
Metering Siurry Pumping                         395 E. First Ave.   Eqp. (Not in     $15,000
System                                                              Service)
Liebert Air Conditioner                         395 E. First Ave.   Eqp. (Not in     $2,500
                                                                    Service)
S.S. Kettle Dumper                              395 E. First Ave.   Eqp. (Not in     $1,500
                                                                    Service)
Cretos Mod. Baked Puffer                        395 E. First Ave.   Eqp. (Not in     $90,000
(2017) (New, Wrapped)                                               Service)
(3) S.S. Pharma Port.                           395 E. First Ave.   Eqp. (Not in     $4,500
Hoppers                                                             Service)         ($1,500/ea.)
S.S. Auger w/ Bin                               395 E. First Ave.   Eqp. (Not in     $2,500
                                                                    Service)
5 Gal. Kettle                                   395 E. First Ave.   Eqp. (Not in     $500
                                                                    Service)
(5) Dunk Tanks for Bag                          395 E. First Ave.   Eqp. (Not in     $5,000
Leaks                                                               Service)         ($1,000/ea.)
Vacuum Lift System                              395 E. First Ave.   Eqp. (Not in     $1,500
                                                                    Service)
TOTAL                                                               Eqp. (Not in     $154,750
                                                                    Service)


Compare Cod. 15 H.P.                            395 E. First Ave.   Eqp. (Outside)   $2,500
Rotary Screw Air
Compressor
5 H.P. Tank Mounted Air                         395 E. First Ave.   Eqp. (Outside)   $150
Compressor
TOTAL                                                               Eqp. (Outside)   $2,650




                                                                                              7

                          Case 19-62049-tmr11    Doc 1    Filed 07/02/19
                               Schedule B – List of Equipment

Wangen Heated Extrusion                           395 E. First Ave.   Eqp. (Inside   $35,000
Pump                                                                  Warehouse)
(2) Genie Mod. Scissor Lifts                      395 E. First Ave.   Eqp. (Inside   $8,000
                                                                      Warehouse)     ($4,000/ea.)
Yale 4000 lb. Elec. Forklift    G807N08500N       395 E. First Ave.   Eqp. (Inside   $5,000
                                                                      Warehouse)
Yale 4000 lb. Elec. Forklift    E807N05303A       395 E. First Ave.   Eqp. (Inside   $5,000
                                                                      Warehouse)
Yale 4000 lb. Elec. Forklift    G807N01809N       395 E. First Ave.   Eqp. (Inside   $8,000
                                                                      Warehouse)
Yale Hyd. Turner                                  395 E. First Ave.   Eqp. (Inside   $1,000
Attachment                                                            Warehouse)
Elec. Cart                                        395 E. First Ave.   Eqp. (Inside   $200
                                                                      Warehouse)
Golf Cart                                         395 E. First Ave.   Eqp. (Inside   $500
                                                                      Warehouse)
Jughennier Elec. Forklift                         395 E. First Ave.   Eqp. (Inside   $3,000
                                                                      Warehouse)
Spray Coater (3’x8’)                              395 E. First Ave.   Eqp. (Inside   $5,000
                                                                      Warehouse)
(5) Flour Hoppers w/ Air                          395 E. First Ave.   Eqp. (Inside   $2,500
Valves                                                                Warehouse)     ($500/ea.)
Marsh 5000 Labeler                                395 E. First Ave.   Eqp. (Inside   $1,000
                                                                      Warehouse)
(3) Conveyors                                     395 E. First Ave.   Eqp. (Inside   $1,500
                                                                      Warehouse)     ($500/ea.)
(50 Track Mounted Turn                            395 E. First Ave.   Eqp. (Inside   $2,500
Tables                                                                Warehouse)     ($500/ea.)
Maintenance Shop                                  395 E. First Ave.   Eqp. (Inside   $4,000
                                                                      Warehouse)
Cold Saw                                          395 E. First Ave.   Eqp. (Inside   $1,500
                                                                      Warehouse)
Powermax Plasma Welder                            395 E. First Ave.   Eqp. (Inside   $700
                                                                      Warehouse)
(3) Lincoln Welders                               395 E. First Ave.   Eqp. (Inside   $3,000
                                                                      Warehouse)     ($1,000/ea.)
Hand Brake (6’)                                   395 E. First Ave.   Eqp. (Inside   $500
                                                                      Warehouse)
Ridgid 300 Pipe Threader                          395 E. First Ave.   Eqp. (Inside   $500
                                                                      Warehouse)
Ridgid 1822 Pipe Threader                         395 E. First Ave.   Eqp. (Inside   $1,800
                                                                      Warehouse)
Misc. Equipment in Racking                        395 E. First Ave.   Eqp. (Inside   $15,000
                                                                      Warehouse)
(5) Spring Coil Lifts                             395 E. First Ave.   Eqp. (Inside   $1,500
                                                                      Warehouse)     ($300/ea.)



                                                                                              8

                            Case 19-62049-tmr11    Doc 1    Filed 07/02/19
                               Schedule B – List of Equipment

(2) Elec. Pallet Lifts                         395 E. First Ave.   Eqp. (Inside   $800
                                                                   Warehouse)     ($400/ea.)
Power Boss Commander Dry        17496038       395 E. First Ave.   Eqp. (Inside   $25,000
Sweep & Scrubber                                                   Warehouse)
Lantech Mod. G. Auto            G0000275       395 E. First Ave.   Eqp. (Inside   $7,000
Stretch Wrapper (2014)                                             Warehouse)
Penn Mod. Digital Platform                     395 E. First Ave.   Eqp. (Inside   $1,200
Scale                                                              Warehouse)
Cat Mod. Riding Elec. Pallet                   395 E. First Ave.   Eqp. (Inside   $3,500
Jack                                                               Warehouse)
Crown Stand Up Elec. Order                     395 E. First Ave.   Eqp. (Inside   $10,000
Picker                                                             Warehouse)
TOTAL                                                              Eqp. (Inside   $154,200
                                                                   Warehouse)




   SUMMARY:
   Mix/Blend Eqp.                                          $455,650
   Packaging                                               $302,600
   Kitchen                                                 $5,200
   Bake Line Eqp                                           $500,025
   Eqp. (Not in Service)                                   $154,750
   Eqp. (Outside)                                          $2,650
   Eqp. (Inside Warehouse)                                 $154,200
   TOTAL                                                   $1,575,075




                                                                                           9

                         Case 19-62049-tmr11    Doc 1    Filed 07/02/19
  Fill in this information to identify the case:
              4 Him Food Group, LLC
  Debtor name __________________________________________________________________
                                          _______________________________________
  United States Bankruptcy Court for the: District of Oregon

  Case number (If known):       _________________________                                                                                               Check if this is an
                                                                                                                                                            amended filing
 Official Form 206D
 Sc he dule D: Cre dit ors Who H a ve Cla im s Se c ure d by Prope rt y                                                                                                12/15
 Be as complete and accurate as possible.

 1. Do any creditors have claims secured by debtor’s property?
        No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.

 Pa rt 1 :      List Cre dit ors Who H a ve Se c ure d Cla im s
                                                                                                                                 Column A                  Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
    secured claim, list the creditor separately for each claim.                                                                  Amount of claim           Value of collateral
                                                                                                                                 Do not deduct the value   that supports this
2.1 Creditor’s name                                              Describe debtor’s property that is subject to a lien            of collateral.            claim
     2Loris, LLC                                                 Blanket Lien: All Goods related to Real
      __________________________________________
                                                                 Property, Inventory, Accounts, Chattel                            2,387,265.00
                                                                                                                                 $__________________          4,000,000.00
                                                                                                                                                            $_________________

     Creditor’s mailing address
                                                                 Paper, General Intangibles
      Randy McPherson
      ________________________________________________________
      1247 Crenshaw Rd, Eugene, OR 97401
      ________________________________________________________

                                                                 Describe the lien
    Creditor’s email address, if known
                                                                 Agreement    you made
                                                                 _________________________________________________
      _________________________________________
                                                                 Is the creditor an insider or related party?
    Date debt was incurred            1/16/2018
                                     __________________          
                                                                 ✔   No
    Last 4 digits of account                                        Yes
    number                   _________________                   Is anyone else liable on this claim?
    Do multiple creditors have an interest in the                
                                                                 ✔   No
    same property?                                                  Yes. Fill out Schedule H: Codebtors (Official Form 206H).
    
    ✔
      No
                                                                 As of the petition filing date, the claim is:
     Yes. Specify each creditor, including this creditor,
                                                                 Check all that apply.
                                                                    Contingent
                                                                    Unliquidated
                                                                    Disputed
2.2 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     American Pop Corn
                                                                 Equipment: Cretors Flo-Thru 650                                 $__________________
                                                                                                                                  140,354.00                $_________________
                                                                                                                                                             90,000.00
      __________________________________________                 Puffer-Gas-Air-Popper and related Sifter
     Creditor’s mailing address
      One Fun Place
      ________________________________________________________
      PO Box 178, Sioux City, IA 51102
      ________________________________________________________


    Creditor’s email address, if known
      _________________________________________
                                                                 Describe the lien
                             9/26/2017
    Date debt was incurred __________________
    Last 4 digits of account                                      Agreement you made
                                                                  _________________________________________________
    number                   _________________
                                                                 Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                
                                                                 ✔   No
    same property?                                                  Yes
    
    ✔ No
                                                                 Is anyone else liable on this claim?
     Yes. Have you already specified the relative                  No
              priority?
                                                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             No. Specify each creditor, including this
                   creditor, and its relative priority.          As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
             Yes. The relative priority of creditors is            Unliquidated
                  specified on lines _____                          Disputed

 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                    11,426,290.91
                                                                                                                                  $________________
    Page, if any.
                                                     Schedule D: Creditors Who Have Claims                                                                              8
   Official Form 206D                                Case 19-62049-tmr11             Doc Secured by Property
                                                                                           1 Filed   07/02/19                                                 page 1 of ___
                   4 Him Food Group, LLC
  Debtor            _______________________________________________________                                    Case number (if known)_____________________________________
                    Name



                                                                                                                                  Column A                Column B
  Pa rt 1 :     Addit iona l Pa ge                                                                                                Amount of claim         Value of collateral
                                                                                                                                  Do not deduct the value that supports this
                                                                                                                                  of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  3 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Celtic Capital Corp.
                                                                 All Assets
      __________________________________________                                                                                   1,095,300.00
                                                                                                                                  $__________________      4,000,000.00
                                                                                                                                                          $_________________
     Creditor’s mailing address

      23622 Calabasas Rd.
      ________________________________________________________

      Suite 323, Calabasas, CA 91302
      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________



     Date debt was incurred          8/29/2018
                                     __________________          Describe the lien
     Last 4 digits of account                                     Agreement you made
                                                                  __________________________________________________
     number                   _________________
                                                                  Is the creditor an insider or related party?
     Do multiple creditors have an interest in the                
                                                                  ✔   No
     same property?                                                  Yes
     
     ✔ No

      Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                          
                                                                  ✔   No
              No. Specify each creditor, including this             Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                  As of the petition filing date, the claim is:
                                                                  Check all that apply.
                                                                     Contingent
              Yes. The relative priority of creditors is            Unliquidated
                   specified on lines _____                          Disputed


2.__
  4 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Columbia State Bank
                                                                 395 East 1st Avenue, Junction City, OR
                                                                 97448 (Manufacturing Facility, Warehouse,
      __________________________________________                                                                                   3,661,445.40
                                                                                                                                  $__________________       9,435,090.00
                                                                                                                                                          $_________________
                                                                 Shop & Vacant Land)
     Creditor’s mailing address


       1301 A St.
      ________________________________________________________

       Suite 800, Tacoma, WA 98402
      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________

     Date debt was incurred           10/31/2017
                                     __________________
                                                                 Describe the lien
     Last 4 digits of account
     number                   _________________                   __________________________________________________


     Do multiple creditors have an interest in the                Is the creditor an insider or related party?
     same property?                                               
                                                                  ✔   No
     
     ✔ No                                                            Yes

      Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                             No
              No. Specify each creditor, including this
                                                                  
                                                                  ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                  As of the petition filing date, the claim is:
                                                                  Check all that apply.
                                                                     Contingent
              Yes. The relative priority of creditors is            Unliquidated
                   specified on lines _____                          Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page ___
                                                                                                                                                                   2 of ___
                                                                                                                                                                         8
                                                     Case 19-62049-tmr11                     Doc 1          Filed 07/02/19
                   4 Him Food Group, LLC
  Debtor            _______________________________________________________                                  Case number (if known)_____________________________________
                    Name



                                                                                                                                Column A                Column B
 Pa rt 1 :      Addit iona l Pa ge                                                                                              Amount of claim         Value of collateral
                                                                                                                                Do not deduct the value that supports this
                                                                                                                                of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  5 Creditor’s name                                             Describe debtor’s property that is subject to a lien
     Columbia State Bank
                                                                120 West 1st Avenue, Junction City, OR
     __________________________________________                 97448 (Manufacturing Facility & Shop)                            771,091.70
                                                                                                                                $__________________      1,576,725.00
                                                                                                                                                        $_________________
     Creditor’s mailing address

     1301 A St.
     ________________________________________________________

     Suite 800, Tacoma, WA 98402
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________



    Date debt was incurred           10/31/2017
                                     __________________         Describe the lien
    Last 4 digits of account
                                                                 __________________________________________________
    number                   _________________
                                                                Is the creditor an insider or related party?
    Do multiple creditors have an interest in the               
                                                                ✔   No
    same property?                                                 Yes
    
    ✔ No

     Yes. Have you already specified the relative              Is anyone else liable on this claim?
               priority?                                           No
              No. Specify each creditor, including this        
                                                                ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                As of the petition filing date, the claim is:
                                                                Check all that apply.
                                                                   Contingent
              Yes. The relative priority of creditors is          Unliquidated
                   specified on lines _____                        Disputed


2.__
  6 Creditor’s name                                             Describe debtor’s property that is subject to a lien
     Columbia State Bank
                                                                All equipment and general intangibles;
                                                                current and after acquired
     __________________________________________                                                                                  1,030,387.00
                                                                                                                                $__________________       4,000,000.00
                                                                                                                                                        $_________________
     Creditor’s mailing address


      1301 A St.
     ________________________________________________________

      Suite 800, Tacoma, WA 98402
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________

    Date debt was incurred            10/3/2014
                                     __________________
                                                                Describe the lien
    Last 4 digits of account
    number                   _________________                   Agreement you made
                                                                 __________________________________________________


    Do multiple creditors have an interest in the               Is the creditor an insider or related party?
    same property?                                              
                                                                ✔   No
    
    ✔ No                                                           Yes

     Yes. Have you already specified the relative              Is anyone else liable on this claim?
               priority?                                           No
              No. Specify each creditor, including this
                                                                
                                                                ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                As of the petition filing date, the claim is:
                                                                Check all that apply.
                                                                   Contingent
              Yes. The relative priority of creditors is          Unliquidated
                   specified on lines _____                        Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page ___
                                                                                                                                                                 3 of ___
                                                                                                                                                                       8
                                                     Case 19-62049-tmr11                   Doc 1          Filed 07/02/19
                   4 Him Food Group, LLC
  Debtor            _______________________________________________________                                  Case number (if known)_____________________________________
                    Name



                                                                                                                                Column A                Column B
 Pa rt 1 :      Addit iona l Pa ge                                                                                              Amount of claim         Value of collateral
                                                                                                                                Do not deduct the value that supports this
                                                                                                                                of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  7 Creditor’s name                                             Describe debtor’s property that is subject to a lien
     De Lage Landen Financial Services, Inc.
                                                                All Equipment Leased or Financed per
     __________________________________________                 Lease No. 100-10172916                                           0.00
                                                                                                                                $__________________      0.00
                                                                                                                                                        $_________________
     Creditor’s mailing address

     1111 Old Eagle School Rd.
     ________________________________________________________

     Wayne, PA 19087
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________



    Date debt was incurred           4/16/2018
                                     __________________         Describe the lien
    Last 4 digits of account
                                                                 __________________________________________________
    number                   _________________
                                                                Is the creditor an insider or related party?
    Do multiple creditors have an interest in the               
                                                                ✔   No
    same property?                                                 Yes
    
    ✔ No

     Yes. Have you already specified the relative              Is anyone else liable on this claim?
               priority?                                        
                                                                ✔   No
              No. Specify each creditor, including this           Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                As of the petition filing date, the claim is:
                                                                Check all that apply.
                                                                   Contingent
              Yes. The relative priority of creditors is          Unliquidated
                   specified on lines _____                        Disputed


2.__
  8 Creditor’s name                                             Describe debtor’s property that is subject to a lien
     Dominguez Family Enterprises, Inc.
                                                                Account Receivables, Inventory
     __________________________________________                                                                                  2,000,000.00
                                                                                                                                $__________________       2,384,000.00
                                                                                                                                                        $_________________
     Creditor’s mailing address


      2885 Van Horn Dr.
     ________________________________________________________

      Hood River, OR 97031
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________

    Date debt was incurred            4/30/2019
                                     __________________
                                                                Describe the lien
    Last 4 digits of account
    number                   _________________                   __________________________________________________


    Do multiple creditors have an interest in the               Is the creditor an insider or related party?
    same property?                                              
                                                                ✔   No
    
    ✔ No                                                           Yes

     Yes. Have you already specified the relative              Is anyone else liable on this claim?
               priority?                                           No
              No. Specify each creditor, including this
                                                                
                                                                ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                As of the petition filing date, the claim is:
                                                                Check all that apply.
                                                                   Contingent
              Yes. The relative priority of creditors is          Unliquidated
                   specified on lines _____                        Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page ___
                                                                                                                                                                 4 of ___
                                                                                                                                                                       8
                                                     Case 19-62049-tmr11                   Doc 1          Filed 07/02/19
                   4 Him Food Group, LLC
  Debtor            _______________________________________________________                                  Case number (if known)_____________________________________
                    Name



                                                                                                                                Column A                Column B
 Pa rt 1 :      Addit iona l Pa ge                                                                                              Amount of claim         Value of collateral
                                                                                                                                Do not deduct the value that supports this
                                                                                                                                of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  9 Creditor’s name                                             Describe debtor’s property that is subject to a lien
     Lane County - Business Tax Warrant
                                                                Business Personal Property
     __________________________________________                                                                                  845.96
                                                                                                                                $__________________      4,000,000.00
                                                                                                                                                        $_________________
     Creditor’s mailing address

     125 E. Eighth Ave.
     ________________________________________________________

     Eugene, OR 97401
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________



    Date debt was incurred           8/10/2017
                                     __________________         Describe the lien
    Last 4 digits of account                                     Statutory
                                                                 __________________________________________________
    number                   _________________
                             6530
                                                                Is the creditor an insider or related party?
    Do multiple creditors have an interest in the               
                                                                ✔   No
    same property?                                                 Yes
    
    ✔ No

     Yes. Have you already specified the relative              Is anyone else liable on this claim?
               priority?                                        
                                                                ✔   No
              No. Specify each creditor, including this           Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                As of the petition filing date, the claim is:
                                                                Check all that apply.
                                                                   Contingent
              Yes. The relative priority of creditors is          Unliquidated
                   specified on lines _____                        Disputed


2.__
  10 Creditor’s name                                            Describe debtor’s property that is subject to a lien
      LANE COUNTY TAX ASSESSOR
                                                                Real & Personal Property
     __________________________________________                                                                                  79,601.85
                                                                                                                                $__________________       14,000,000.00
                                                                                                                                                        $_________________
     Creditor’s mailing address


      125 EAST 8TH AVENUE
     ________________________________________________________

      EUGENE, OR 97401
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________

    Date debt was incurred           __________________
                                                                Describe the lien
    Last 4 digits of account
    number                   _________________                   __________________________________________________


    Do multiple creditors have an interest in the               Is the creditor an insider or related party?
    same property?                                              
                                                                ✔   No
    
    ✔ No                                                           Yes

     Yes. Have you already specified the relative              Is anyone else liable on this claim?
               priority?                                        
                                                                ✔   No
              No. Specify each creditor, including this
                                                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                As of the petition filing date, the claim is:
                                                                Check all that apply.
                                                                   Contingent
              Yes. The relative priority of creditors is          Unliquidated
                   specified on lines _____                        Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page ___
                                                                                                                                                                 5 of ___
                                                                                                                                                                       8
                                                     Case 19-62049-tmr11                   Doc 1          Filed 07/02/19
                   4 Him Food Group, LLC
  Debtor            _______________________________________________________                                   Case number (if known)_____________________________________
                    Name



                                                                                                                                 Column A                Column B
 Pa rt 1 :      Addit iona l Pa ge                                                                                               Amount of claim         Value of collateral
                                                                                                                                 Do not deduct the value that supports this
                                                                                                                                 of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  11 Creditor’s name                                            Describe debtor’s property that is subject to a lien
      OnDeck Capital
                                                                All Assets
     __________________________________________                                                                                   260,000.00
                                                                                                                                 $__________________      4,000,000.00
                                                                                                                                                         $_________________
     Creditor’s mailing address

     1400 Broadway
     ________________________________________________________

     25th Floor, New York, NY 10018
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________



    Date debt was incurred           6/6/2019
                                     __________________         Describe the lien
    Last 4 digits of account                                     Agreement you made
                                                                 __________________________________________________
    number                   _________________
                                                                 Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                
                                                                 ✔   No
    same property?                                                  Yes
    
    ✔ No

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                            No
              No. Specify each creditor, including this         
                                                                 ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


2.__
  12 Creditor’s name                                            Describe debtor’s property that is subject to a lien
      Wells Fargo Bank, N.A.
                                                                2010 Yale ERP030 Forklift (Used)
     __________________________________________                                                                                   0.00
                                                                                                                                 $__________________       8,000.00
                                                                                                                                                         $_________________
     Creditor’s mailing address


      300 Tri-State International
     ________________________________________________________

      STE 400, Lincolnshire, IL 60069
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________

    Date debt was incurred            8/24/3014
                                     __________________
                                                                Describe the lien
    Last 4 digits of account
    number                   _________________                   Agreement you made
                                                                 __________________________________________________


    Do multiple creditors have an interest in the                Is the creditor an insider or related party?
    same property?                                               
                                                                 ✔   No
    
    ✔ No                                                            Yes

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                         
                                                                 ✔   No
              No. Specify each creditor, including this
                                                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page ___
                                                                                                                                                                  6 of ___
                                                                                                                                                                        8
                                                     Case 19-62049-tmr11                    Doc 1          Filed 07/02/19
                   4 Him Food Group, LLC
  Debtor            _______________________________________________________                                   Case number (if known)_____________________________________
                    Name



                                                                                                                                 Column A                Column B
  Pa rt 1 :     Addit iona l Pa ge                                                                                               Amount of claim         Value of collateral
                                                                                                                                 Do not deduct the value that supports this
                                                                                                                                 of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  13 Creditor’s name                                             Describe debtor’s property that is subject to a lien
      Worldwide Capital Management, Inc.
                                                                 All Present and Future Receivables,
      __________________________________________                 Accounts, Chattel Paper, Deposit Accounts,                       0.00
                                                                                                                                 $__________________      4,000,000.00
                                                                                                                                                         $_________________
     Creditor’s mailing address                                  Personal Property, Assets and Fixtures,
                                                                 General Intangibles, Instruments,
      30 Wall Street
      ________________________________________________________
                                                                 Equipment, Inventory
      8th Floor, New York, NY 10005
      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________



     Date debt was incurred          3/4/2019
                                     __________________          Describe the lien
     Last 4 digits of account                                     Agreement you made
                                                                  __________________________________________________
     number                   _________________
                                                                 Is the creditor an insider or related party?
     Do multiple creditors have an interest in the               
                                                                 ✔   No
     same property?                                                 Yes
     
     ✔ No

      Yes. Have you already specified the relative              Is anyone else liable on this claim?
               priority?                                         
                                                                 ✔   No
              No. Specify each creditor, including this            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


2.__ Creditor’s name                                             Describe debtor’s property that is subject to a lien



      __________________________________________                                                                                 $__________________     $_________________
     Creditor’s mailing address


      ________________________________________________________

      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________

     Date debt was incurred          __________________
                                                                 Describe the lien
     Last 4 digits of account
     number                   _________________                   __________________________________________________


     Do multiple creditors have an interest in the               Is the creditor an insider or related party?
     same property?                                                 No
      No                                                           Yes

      Yes. Have you already specified the relative              Is anyone else liable on this claim?
               priority?                                            No
              No. Specify each creditor, including this
                                                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page ___
                                                                                                                                                                  7 of ___
                                                                                                                                                                        8
                                                     Case 19-62049-tmr11                    Doc 1          Filed 07/02/19
Debtor
               4_______________________________________________________
                 Him Food Group, LLC                                                              Case number (if known)_____________________________________
               Name



Pa rt 2 :    List Ot he rs t o Be N ot ifie d for a De bt Alre a dy List e d in Pa rt 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                On which line in Part 1      Last 4 digits of
         Name and address
                                                                                                                did you enter the            account number
                                                                                                                related creditor?            for this entity
     2Loris, LLC
     450 Country Club Road, Suite 310
     Eugene, OR, 97401                                                                                                 1
                                                                                                               Line 2. __                    _________________


     2Loris, LLC
     79 Centennial Loop
     Eugene, OR, 97401                                                                                                 1
                                                                                                               Line 2. __                    _________________


     Celtic Capital Corp.
     Hemar, Rousso & Heald, LLP, Attn: J. Alexandra Rhim
     15910 Ventura Blvd., 12th Floor                                                                                   3
                                                                                                               Line 2. __                    _________________
     Encino, CA, 91436

     Columbia State Bank
     500 E Broadway Suite 300
     Vancouver, WA, 98660
                                                                                                                       5
                                                                                                               Line 2. __                    _________________


     Columbia State Bank
     Farleigh Wada Witt, Attn: Kimberley McGair and Margot Seitz Esq.
     121 SW Morrison Street, Suite 600                                                                                 5
                                                                                                               Line 2. __                    _________________
     Portland, OR, 97204
     Dominguez Family Enterprises, Inc.
     Motschenbacher & Blattner LLP, Attn: Nicholas J. Henderson
     117 SW Taylor, #300                                                                                               8
                                                                                                               Line 2. __                    _________________
     Portland, OR, 97204
    OnDeck Capital
    On Deck Capital Client Services Center
    4201 Wilson Blvd, Ste 110-209                                                                                      11
                                                                                                               Line 2. __                    _________________
    Arlington, VA, 22203
    Worldwide Capital Management, Inc.
    6 Venture
    Suite 305
                                                                                                                       13
                                                                                                               Line 2. __                    _________________
    Irvine, CA, 92618


                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




Form 206D                          Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                 page ___
                                                                                                                                                      8 of ___
                                                                                                                                                           8
                                           Case 19-62049-tmr11                    Doc 1        Filed 07/02/19
   Fill in this information to identify the case:

   Debtor
                    4 Him Food Group, LLC
                    __________________________________________________________________

                                           District of Oregon
   United States Bankruptcy Court for the: ________________________________

   Case number       ___________________________________________
    (If known)

                                                                                                                                     Check if this is an
                                                                                                                                        amended filing
  Official Form 206E/F
  Sc he dule E/F: Cre dit ors Who Ha ve U nse c ure d Cla im s                                                                                    12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
  unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
  on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
  (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
  the Additional Page of that Part included in this form.

 Pa rt 1 :       List All Cre ditors w ith PRI ORI T Y U nse c ure d Cla im s

 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        No. Go to Part 2.
    
    ✔    Yes. Go to line 2.

 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
    3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                         Total claim                Priority amount
2.1 Priority creditor’s name and mailing address            As of the petition filing date, the claim is: $______________________
                                                                                                           Unknown
    Adair, Marcela G                                                                                                                $_________________
                                                            Check all that apply.
    131 SW Kalmia St                                           Contingent
                                                               Unliquidated
     Junction City, OR, 97448                                  Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred                          Wages, Salaries, Commissions
    _________________________________

    Last 4 digits of account                                Is the claim subject to offset?
    number      _______________________                     ✔ No

                                                             Yes
    Specify Code subsection of PRIORITY unsecured
                                4
    claim: 11 U.S.C. § 507(a) (_____)
    Priority creditor’s name and mailing address
2.2 Arnold, Jason                                           As of the petition filing date, the claim is: $______________________
                                                                                                            Unknown                 $_________________
                                                            Check all that apply.
    1897 Balboa Street
                                                               Contingent
     Eugene, OR, 97408                                         Unliquidated
                                                               Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred
                                                             Wages, Salaries, Commissions
    _________________________________

    Last 4 digits of account
    number      _______________________                     Is the claim subject to offset?
                                                            ✔ No

    Specify Code subsection of PRIORITY unsecured            Yes
    claim: 11 U.S.C. § 507(a) (_____)
                                4
2.3 Priority creditor’s name and mailing address            As of the petition filing date, the claim is: $______________________
                                                                                                           Unknown
    Barber, Stephen                                                                                                                 $_________________
                                                            Check all that apply.
    684 Oakdale Avenue
                                                               Contingent
                                                               Unliquidated
    Springfield, OR, 97477                                     Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred                          Wages, Salaries, Commissions
    _________________________________

    Last 4 digits of account
    number      _______________________                     Is the claim subject to offset?
                                                            ✔
                                                                 No
    Specify Code subsection of PRIORITY unsecured            Yes
    claim: 11 U.S.C. § 507(a) (_____)
                               4


                                                                                                                                                    52
  Official Form 206E/F                       CaseSchedule E/F: Creditors Who
                                                  19-62049-tmr11             Have1Unsecured
                                                                           Doc       Filed Claims
                                                                                            07/02/19                                     page 1 of ___
  Debtor          4_______________________________________________________
                    Him Food Group, LLC                                                         Case number (if known)_____________________________________
                  Name



 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.           Total claim              Priority amount


  4
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
      Bedolla, Mary B                                    As of the petition filing date, the claim is:
      1304 Chambers Apt 3                                Check all that apply.
                                                            Contingent
      Eugene, OR, 97402                                     Unliquidated
                                                            Disputed


        Date or dates debt was incurred                   Basis for the claim:

        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        Last 4 digits of account
        number      _______________________
                                                         Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                         
                                                         ✔   No
                                                            Yes

  5
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
      Bivens II, Kelly R
                                                         As of the petition filing date, the claim is:
      411 Alder Street
                                                         Check all that apply.

      Junction City, OR, 97448
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
                                                         Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes

  6
2.____ Priority creditor’s name and mailing address                                                        Unknown
                                                                                                         $______________________   $_________________
      Blasengame, Dominic J                              As of the petition filing date, the claim is:
      92599 Prairie Road                                 Check all that apply.
                                                            Contingent
      Junction City, OR, 97448                              Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________                 Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured    
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)
                                    4                       Yes

  7
2.____ Priority creditor’s name and mailing address                                                      Unknown
                                                         As of the petition filing date, the claim is: $______________________     $_________________
      Buck, Kenyon E
                                                         Check all that apply.
      1340 C Street
                                                            Contingent
      Springfield, OR, 97477
                                                            Unliquidated
                                                            Disputed


                                                          Basis for the claim:
        Date or dates debt was incurred
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


      Official Form 206E/F                 CaseSchedule E/F: Creditors Who
                                                19-62049-tmr11             Have1Unsecured
                                                                         Doc       Filed Claims
                                                                                          07/02/19                                                    2 of ___
                                                                                                                                                 page __    52
  Debtor          4_______________________________________________________
                    Him Food Group, LLC                                                         Case number (if known)_____________________________________
                  Name



 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.           Total claim              Priority amount


  8
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Buntin, Sean L                                    As of the petition filing date, the claim is:
       4866 Camellia Street                              Check all that apply.
                                                            Contingent
       Springfield, OR, 97478                               Unliquidated
                                                            Disputed


        Date or dates debt was incurred                   Basis for the claim:

        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        Last 4 digits of account
        number      _______________________
                                                         Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                         
                                                         ✔   No
                                                            Yes

  9
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Cain, Benjamin
                                                         As of the petition filing date, the claim is:
       1063 S. 34th Place
                                                         Check all that apply.

       Springfield, OR, 97478
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
                                                         Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes

  10
2.____ Priority creditor’s name and mailing address                                                        0.00
                                                                                                         $______________________   $_________________
       California Franchise Tax Board                    As of the petition filing date, the claim is:
       PO Box 1468                                       Check all that apply.
                                                            Contingent
       Sacramento, CA, 65812                                Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________                 _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured    
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)                   Yes

  11
2.____ Priority creditor’s name and mailing address                                                      Unknown
                                                         As of the petition filing date, the claim is: $______________________     $_________________
      Campbell, Marianne
                                                         Check all that apply.
      820 Williams Street
                                                            Contingent
      Eugene, OR, 97402
                                                            Unliquidated
                                                            Disputed


                                                          Basis for the claim:
        Date or dates debt was incurred
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


       Official Form 206E/F                CaseSchedule E/F: Creditors Who
                                                19-62049-tmr11             Have1Unsecured
                                                                         Doc       Filed Claims
                                                                                          07/02/19                                                    3 of ___
                                                                                                                                                 page __    52
  Debtor          4_______________________________________________________
                    Him Food Group, LLC                                                         Case number (if known)_____________________________________
                  Name



 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.           Total claim              Priority amount


  12
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Chambers, Aaron R                                 As of the petition filing date, the claim is:
       1050 Nyssa Street                                 Check all that apply.
                                                            Contingent
       Junction City, OR, 97448                             Unliquidated
                                                            Disputed


        Date or dates debt was incurred                   Basis for the claim:

        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        Last 4 digits of account
        number      _______________________
                                                         Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                         
                                                         ✔   No
                                                            Yes

  13
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Conklin Jr, William
                                                         As of the petition filing date, the claim is:
       3255 Gateway Street #8
                                                         Check all that apply.

       Springfield, OR, 97477
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
                                                         Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes

  14
2.____ Priority creditor’s name and mailing address                                                        Unknown
                                                                                                         $______________________   $_________________
       Davis, Seth M                                     As of the petition filing date, the claim is:
       245 Crona Street                                  Check all that apply.
                                                            Contingent
       Junction City, OR, 97448                             Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________                 Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured    
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)
                                    4                       Yes

  15
2.____ Priority creditor’s name and mailing address                                                      Unknown
                                                         As of the petition filing date, the claim is: $______________________     $_________________
    De Castro, Jheorgie
                                                         Check all that apply.
    28611 Cox Butte Road
                                                            Contingent
    Junction City, OR, 97448
                                                            Unliquidated
                                                            Disputed


                                                          Basis for the claim:
        Date or dates debt was incurred
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


       Official Form 206E/F                CaseSchedule E/F: Creditors Who
                                                19-62049-tmr11             Have1Unsecured
                                                                         Doc       Filed Claims
                                                                                          07/02/19                                                    4 of ___
                                                                                                                                                 page __    52
  Debtor          4_______________________________________________________
                    Him Food Group, LLC                                                         Case number (if known)_____________________________________
                  Name



 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.           Total claim              Priority amount


  16
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Drago, Caitlyn                                    As of the petition filing date, the claim is:
       643 Kalmia Street                                 Check all that apply.
                                                            Contingent
       Junction City, OR, 97448                             Unliquidated
                                                            Disputed


        Date or dates debt was incurred                   Basis for the claim:

        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        Last 4 digits of account
        number      _______________________
                                                         Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                         
                                                         ✔   No
                                                            Yes

  17
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Dunigan, John D
                                                         As of the petition filing date, the claim is:
       475 Lindale Apt 28
                                                         Check all that apply.

       Springfield, OR, 97477
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
                                                         Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes

  18
2.____ Priority creditor’s name and mailing address                                                        Unknown
                                                                                                         $______________________   $_________________
       Dunn, Robert K                                    As of the petition filing date, the claim is:
       740 65th Street                                   Check all that apply.
                                                            Contingent
       Springfield, OR, 97478                               Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________                 Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured    
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)
                                    4                       Yes

  19
2.____ Priority creditor’s name and mailing address                                                      Unknown
                                                         As of the petition filing date, the claim is: $______________________     $_________________
    Fultz, David L
                                                         Check all that apply.
    92599 Prairie Road
                                                            Contingent
    Junction City, OR, 97448
                                                            Unliquidated
                                                            Disputed


                                                          Basis for the claim:
        Date or dates debt was incurred
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


       Official Form 206E/F                CaseSchedule E/F: Creditors Who
                                                19-62049-tmr11             Have1Unsecured
                                                                         Doc       Filed Claims
                                                                                          07/02/19                                                    5 of ___
                                                                                                                                                 page __    52
  Debtor          4_______________________________________________________
                    Him Food Group, LLC                                                         Case number (if known)_____________________________________
                  Name



 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.           Total claim              Priority amount


  20
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Garcia, Anthony                                   As of the petition filing date, the claim is:
       1326 Oak Patch Road #45                           Check all that apply.
                                                            Contingent
       Eugene, OR, 97402                                    Unliquidated
                                                            Disputed


        Date or dates debt was incurred                   Basis for the claim:

        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        Last 4 digits of account
        number      _______________________
                                                         Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                         
                                                         ✔   No
                                                            Yes

  21
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Gibson, Amelia
                                                         As of the petition filing date, the claim is:
       2681 Janelle Way
                                                         Check all that apply.

       Eugene, OR, 97404
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
                                                         Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes

  22
2.____ Priority creditor’s name and mailing address                                                        Unknown
                                                                                                         $______________________   $_________________
       Gonzales, Robert                                  As of the petition filing date, the claim is:
       788 Elm Street                                    Check all that apply.
                                                            Contingent
       Junction City, OR, 97448                             Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________                 Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured    
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)
                                    4                       Yes

  23
2.____ Priority creditor’s name and mailing address                                                      Unknown
                                                         As of the petition filing date, the claim is: $______________________     $_________________
    Harris, Kirby M
                                                         Check all that apply.
    440 E 2nd Avenue
                                                            Contingent
    Junction City, OR, 97448
                                                            Unliquidated
                                                            Disputed


                                                          Basis for the claim:
        Date or dates debt was incurred
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


       Official Form 206E/F                CaseSchedule E/F: Creditors Who
                                                19-62049-tmr11             Have1Unsecured
                                                                         Doc       Filed Claims
                                                                                          07/02/19                                                    6 of ___
                                                                                                                                                 page __    52
  Debtor          4_______________________________________________________
                    Him Food Group, LLC                                                         Case number (if known)_____________________________________
                  Name



 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.           Total claim              Priority amount


  24
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Hayes, Steven R                                   As of the petition filing date, the claim is:
       2844 Martinique Ave                               Check all that apply.
                                                            Contingent
       Eugene, OR, 97408                                    Unliquidated
                                                            Disputed


        Date or dates debt was incurred                   Basis for the claim:

        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        Last 4 digits of account
        number      _______________________
                                                         Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                         
                                                         ✔   No
                                                            Yes

  25
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Henderson, Scott M
                                                         As of the petition filing date, the claim is:
       17056 Cougar
                                                         Check all that apply.

       La Pine, OR, 97739
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
                                                         Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes

  26
2.____ Priority creditor’s name and mailing address                                                        Unknown
                                                                                                         $______________________   $_________________
       Hogan, Matthew O                                  As of the petition filing date, the claim is:
       2620 Ross Lane                                    Check all that apply.
                                                            Contingent
       Eugene, OR, 97404                                    Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________                 Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured    
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)
                                    4                       Yes

  27
2.____ Priority creditor’s name and mailing address                                                      0.00
                                                         As of the petition filing date, the claim is: $______________________     $_________________
    IRS
                                                         Check all that apply.
    PO Box 7346
    Philadelphia, PA, 19101-7346
                                                            Contingent
                                                            Unliquidated
                                                            Disputed


                                                          Basis for the claim:
        Date or dates debt was incurred
                                                          _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


       Official Form 206E/F                CaseSchedule E/F: Creditors Who
                                                19-62049-tmr11             Have1Unsecured
                                                                         Doc       Filed Claims
                                                                                          07/02/19                                                    7 of ___
                                                                                                                                                 page __    52
  Debtor          4_______________________________________________________
                    Him Food Group, LLC                                                         Case number (if known)_____________________________________
                  Name



 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.           Total claim              Priority amount


  28
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Judd, Jeffrey Tab                                 As of the petition filing date, the claim is:
       1425 South Lindsay Road #32                       Check all that apply.
                                                            Contingent
       Mesa, AZ, 85204                                      Unliquidated
                                                            Disputed


        Date or dates debt was incurred                   Basis for the claim:

        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        Last 4 digits of account
        number      _______________________
                                                         Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                         
                                                         ✔   No
                                                            Yes

  29
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Kerns, David D
                                                         As of the petition filing date, the claim is:
       27451 Bud Vaughn Rd
                                                         Check all that apply.

       Junction City, OR, 97448
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
                                                         Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes

  30
2.____ Priority creditor’s name and mailing address                                                        Unknown
                                                                                                         $______________________   $_________________
       Kerns, Michelle L                                 As of the petition filing date, the claim is:
       27451 Bud Vaughn Rd                               Check all that apply.
                                                            Contingent
       Junction City, OR, 97448                             Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________                 Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured    
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)
                                    4                       Yes

  31
2.____ Priority creditor’s name and mailing address                                                      Unknown
                                                         As of the petition filing date, the claim is: $______________________     $_________________
    Korte, Bryian A
                                                         Check all that apply.
    1825 G Street
                                                            Contingent
    Springfield, OR, 97477
                                                            Unliquidated
                                                            Disputed


                                                          Basis for the claim:
        Date or dates debt was incurred
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


       Official Form 206E/F                CaseSchedule E/F: Creditors Who
                                                19-62049-tmr11             Have1Unsecured
                                                                         Doc       Filed Claims
                                                                                          07/02/19                                                    8 of ___
                                                                                                                                                 page __    52
  Debtor          4_______________________________________________________
                    Him Food Group, LLC                                                         Case number (if known)_____________________________________
                  Name



 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.           Total claim              Priority amount


  32
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Krueger, Jett                                     As of the petition filing date, the claim is:
       3376 Chevy Chase Street                           Check all that apply.
                                                            Contingent
       Eugene, OR, 97401                                    Unliquidated
                                                            Disputed


        Date or dates debt was incurred                   Basis for the claim:

        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        Last 4 digits of account
        number      _______________________
                                                         Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                         
                                                         ✔   No
                                                            Yes

  33
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Kuhn, James M
                                                         As of the petition filing date, the claim is:
       93520 Highway 99 #6
                                                         Check all that apply.

       Junction City, OR, 97448
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
                                                         Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes

  34
2.____ Priority creditor’s name and mailing address                                                        Unknown
                                                                                                         $______________________   $_________________
       LaFontaine, Hanna                                 As of the petition filing date, the claim is:
        Darlene Lane Apt 144                             Check all that apply.
                                                            Contingent
       Eugene, OR, 97401                                    Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________                 Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured    
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)
                                    4                       Yes

  35
2.____ Priority creditor’s name and mailing address                                                      Unknown
                                                         As of the petition filing date, the claim is: $______________________     $_________________
    Malecha, Bryan C
                                                         Check all that apply.
    4415 Avalon Street
                                                            Contingent
    Eugene, OR, 97402
                                                            Unliquidated
                                                            Disputed


                                                          Basis for the claim:
        Date or dates debt was incurred
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


       Official Form 206E/F                CaseSchedule E/F: Creditors Who
                                                19-62049-tmr11             Have1Unsecured
                                                                         Doc       Filed Claims
                                                                                          07/02/19                                                    9 of ___
                                                                                                                                                 page __    52
  Debtor           4_______________________________________________________
                     Him Food Group, LLC                                                         Case number (if known)_____________________________________
                    Name



 Pa rt 1 .     Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.            Total claim              Priority amount


  36
2.____ Priority creditor’s name and mailing address                                                        Unknown
                                                                                                          $______________________   $_________________
       McBride, Ricky Lee                                 As of the petition filing date, the claim is:
       2380 Roosevelt Blvd. #5                            Check all that apply.
                                                             Contingent
       Eugene, OR, 97402                                     Unliquidated
                                                             Disputed


        Date or dates debt was incurred                    Basis for the claim:

        _________________________________
                                                           Wages, Salaries, Commissions
                                                           _________________________________
        Last 4 digits of account
        number      _______________________
                                                          Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                          
                                                          ✔   No
                                                             Yes

  37
2.____ Priority creditor’s name and mailing address                                                        Unknown
                                                                                                          $______________________   $_________________
       McKinney, Jr, Terry
                                                          As of the petition filing date, the claim is:
       2005 Marcola Road
                                                          Check all that apply.

       Springfield, OR, 97477
                                                             Contingent
                                                             Unliquidated
                                                             Disputed

                                                           Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                           Wages, Salaries, Commissions
                                                           _________________________________

        Last 4 digits of account
                                                          Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                          
                                                          ✔
                                                              No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                             Yes

  38
2.____ Priority creditor’s name and mailing address                                                         Unknown
                                                                                                          $______________________   $_________________
       Merrill, Jennifer L                                As of the petition filing date, the claim is:
       576 Taney Street                                   Check all that apply.
                                                             Contingent
       Eugene, OR, 97402                                     Unliquidated
                                                             Disputed

                                                           Basis for the claim:
        Date or dates debt was incurred
        _________________________________                  Wages, Salaries, Commissions
                                                           _________________________________

        Last 4 digits of account
        number      _______________________               Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured     
                                                          ✔
                                                              No
        claim: 11 U.S.C. § 507(a) (_____)
                                    4                        Yes

  39
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                          As of the petition filing date, the claim is: $______________________     $_________________
    Mogstad, Dean W
                                                          Check all that apply.
    6617 Main St
                                                             Contingent
    Springfield, OR, 97478
                                                             Unliquidated
                                                             Disputed


                                                           Basis for the claim:
        Date or dates debt was incurred
                                                           Wages, Salaries, Commissions
                                                           _________________________________
        _________________________________

        Last 4 digits of account                          Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                          
                                                          ✔
                                                              No
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                             Yes


                                                                                                                                                             52
       Official Form 206E/F                 CaseSchedule E/F: Creditors Who
                                                 19-62049-tmr11             Have1Unsecured
                                                                          Doc       Filed Claims
                                                                                           07/02/19                                               page __
                                                                                                                                                       10of ___
  Debtor          4_______________________________________________________
                    Him Food Group, LLC                                                         Case number (if known)_____________________________________
                   Name



 Pa rt 1 .     Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.           Total claim              Priority amount


  40
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Mogstad, Kristen                                  As of the petition filing date, the claim is:
       6615 Main Street                                  Check all that apply.
                                                            Contingent
       Springfield, OR, 97478                               Unliquidated
                                                            Disputed


        Date or dates debt was incurred                   Basis for the claim:

        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        Last 4 digits of account
        number      _______________________
                                                         Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                         
                                                         ✔   No
                                                            Yes

  41
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Moody, Jahi J
                                                         As of the petition filing date, the claim is:
       310 Mill Street Apt 23
                                                         Check all that apply.

       Springfield, OR, 97477
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
                                                         Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes

  42
2.____ Priority creditor’s name and mailing address                                                        Unknown
                                                                                                         $______________________   $_________________
       Moosbrugger, Kacie M                              As of the petition filing date, the claim is:
       1747 Elkay Drive                                  Check all that apply.
                                                            Contingent
       Eugene, OR, 97404                                    Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________                 Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured    
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)
                                    4                       Yes

  43
2.____ Priority creditor’s name and mailing address                                                      Unknown
                                                         As of the petition filing date, the claim is: $______________________     $_________________
    Nelson, Casey A
                                                         Check all that apply.
    1725 N. 5th Street
                                                            Contingent
    Springfield, OR, 97477
                                                            Unliquidated
                                                            Disputed


                                                          Basis for the claim:
        Date or dates debt was incurred
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


                                                                                                                                                            52
       Official Form 206E/F                CaseSchedule E/F: Creditors Who
                                                19-62049-tmr11             Have1Unsecured
                                                                         Doc       Filed Claims
                                                                                          07/02/19                                               page __
                                                                                                                                                      11of ___
  Debtor          4_______________________________________________________
                    Him Food Group, LLC                                                         Case number (if known)_____________________________________
                  Name



 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.           Total claim              Priority amount


  44
2.____ Priority creditor’s name and mailing address                                                       0.00
                                                                                                         $______________________   $_________________
       ODR                                               As of the petition filing date, the claim is:
       Bankruptcy Dept.                                  Check all that apply.
       955 Center St. NE                                    Contingent
       Salem, OR, 97301                                     Unliquidated
                                                            Disputed


        Date or dates debt was incurred                   Basis for the claim:

        _________________________________
                                                          _________________________________
        Last 4 digits of account
        number      _______________________
                                                         Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
        claim: 11 U.S.C. § 507(a) (_____)
                                                         
                                                         ✔   No
                                                            Yes

  45
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Passmore, Bill
                                                         As of the petition filing date, the claim is:
       350 Cedar Street
                                                         Check all that apply.

       Junction City, OR, 97448
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
                                                         Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes

  46
2.____ Priority creditor’s name and mailing address                                                        Unknown
                                                                                                         $______________________   $_________________
       Pomeroy, Derek                                    As of the petition filing date, the claim is:
       834 Laurel Street                                 Check all that apply.
                                                            Contingent
       Junction City, OR, 97448                             Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________                 Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured    
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)
                                    4                       Yes

  47
2.____ Priority creditor’s name and mailing address                                                      Unknown
                                                         As of the petition filing date, the claim is: $______________________     $_________________
    Schmid, Lori l
                                                         Check all that apply.
    91175 N. Emerald Street
                                                            Contingent
    Coburg, OR, 97408
                                                            Unliquidated
                                                            Disputed


                                                          Basis for the claim:
        Date or dates debt was incurred
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


                                                                                                                                                            52
       Official Form 206E/F                CaseSchedule E/F: Creditors Who
                                                19-62049-tmr11             Have1Unsecured
                                                                         Doc       Filed Claims
                                                                                          07/02/19                                               page __
                                                                                                                                                      12of ___
  Debtor          4_______________________________________________________
                    Him Food Group, LLC                                                         Case number (if known)_____________________________________
                  Name



 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.           Total claim              Priority amount


  48
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Scott, Carissa J                                  As of the petition filing date, the claim is:
       3652 River Heights Drive                          Check all that apply.
                                                            Contingent
       Springfield, OR, 97477                               Unliquidated
                                                            Disputed


        Date or dates debt was incurred                   Basis for the claim:

        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        Last 4 digits of account
        number      _______________________
                                                         Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                         
                                                         ✔   No
                                                            Yes

  49
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Strasheim, James B
                                                         As of the petition filing date, the claim is:
       537 NEISMITH BLVD
                                                         Check all that apply.

       Eugene, OR, 97404
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
                                                         Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes

  50
2.____ Priority creditor’s name and mailing address                                                        Unknown
                                                                                                         $______________________   $_________________
       Strasheim, Jerid D                                As of the petition filing date, the claim is:
       852 Unity Drive                                   Check all that apply.
                                                            Contingent
       Junction City, OR, 97448                             Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________                 Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured    
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)
                                    4                       Yes

  51
2.____ Priority creditor’s name and mailing address                                                      Unknown
                                                         As of the petition filing date, the claim is: $______________________     $_________________
    Strasheim, John P
                                                         Check all that apply.
    1138 Breckenridge Drive
                                                            Contingent
    Junction City, OR, 97448
                                                            Unliquidated
                                                            Disputed


                                                          Basis for the claim:
        Date or dates debt was incurred
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


                                                                                                                                                            52
       Official Form 206E/F                CaseSchedule E/F: Creditors Who
                                                19-62049-tmr11             Have1Unsecured
                                                                         Doc       Filed Claims
                                                                                          07/02/19                                               page __
                                                                                                                                                      13of ___
  Debtor          4_______________________________________________________
                    Him Food Group, LLC                                                         Case number (if known)_____________________________________
                  Name



 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.           Total claim              Priority amount


  52
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Strasheim, Josh W                                 As of the petition filing date, the claim is:
       111 SW Quince Street                              Check all that apply.
                                                            Contingent
       Junction City, OR, 97448                             Unliquidated
                                                            Disputed


        Date or dates debt was incurred                   Basis for the claim:

        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        Last 4 digits of account
        number      _______________________
                                                         Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                         
                                                         ✔   No
                                                            Yes

  53
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Strasheim, Mary C
                                                         As of the petition filing date, the claim is:
       1138 Breckenridge
                                                         Check all that apply.

       Junction City, OR, 97448
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
                                                         Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes

  54
2.____ Priority creditor’s name and mailing address                                                        Unknown
                                                                                                         $______________________   $_________________
       Strasheim, Nicole                                 As of the petition filing date, the claim is:
       94893 Hwy 99 W                                    Check all that apply.
                                                            Contingent
       Junction City, OR, 97448                             Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________                 Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured    
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)
                                    4                       Yes

  55
2.____ Priority creditor’s name and mailing address                                                      Unknown
                                                         As of the petition filing date, the claim is: $______________________     $_________________
    Thomas, Jacob
                                                         Check all that apply.
    4330 Murname
                                                            Contingent
    Eugene, OR, 97402
                                                            Unliquidated
                                                            Disputed


                                                          Basis for the claim:
        Date or dates debt was incurred
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


                                                                                                                                                            52
       Official Form 206E/F                CaseSchedule E/F: Creditors Who
                                                19-62049-tmr11             Have1Unsecured
                                                                         Doc       Filed Claims
                                                                                          07/02/19                                               page __
                                                                                                                                                      14of ___
  Debtor          4_______________________________________________________
                    Him Food Group, LLC                                                         Case number (if known)_____________________________________
                  Name



 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.           Total claim              Priority amount


  56
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Thomas, Rickey                                    As of the petition filing date, the claim is:
       643 Territorial Road                              Check all that apply.
                                                            Contingent
       Harrisburg, OR, 97446                                Unliquidated
                                                            Disputed


        Date or dates debt was incurred                   Basis for the claim:

        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        Last 4 digits of account
        number      _______________________
                                                         Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                         
                                                         ✔   No
                                                            Yes

  57
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Villa, Maria V
                                                         As of the petition filing date, the claim is:
       PO Box 71663
                                                         Check all that apply.

       Springfield, OR, 97475
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________

        Last 4 digits of account
                                                         Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes

  58
2.____ Priority creditor’s name and mailing address                                                        0.00
                                                                                                         $______________________   $_________________
       Washington Department of Revenue - BK Notice      As of the petition filing date, the claim is:
       2101 4th Avenue #1400                             Check all that apply.
       Seattle, WA, 98121                                   Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________                 _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured    
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)                   Yes

  59
2.____ Priority creditor’s name and mailing address                                                      Unknown
                                                         As of the petition filing date, the claim is: $______________________     $_________________
    Wombacher, Patrick J
                                                         Check all that apply.
    536 Cinderella Loop
                                                            Contingent
    Eugene, OR, 97404
                                                            Unliquidated
                                                            Disputed


                                                          Basis for the claim:
        Date or dates debt was incurred
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


                                                                                                                                                            52
       Official Form 206E/F                CaseSchedule E/F: Creditors Who
                                                19-62049-tmr11             Have1Unsecured
                                                                         Doc       Filed Claims
                                                                                          07/02/19                                               page __
                                                                                                                                                      15of ___
  Debtor          4_______________________________________________________
                    Him Food Group, LLC                                                         Case number (if known)_____________________________________
                  Name



 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.           Total claim              Priority amount


  60
2.____ Priority creditor’s name and mailing address                                                       Unknown
                                                                                                         $______________________   $_________________
       Woodyard, Hal A                                   As of the petition filing date, the claim is:
       1257 Edin Bridge Court                            Check all that apply.
                                                            Contingent
       Cummming, GA, 30041                                  Unliquidated
                                                            Disputed


        Date or dates debt was incurred                   Basis for the claim:

        _________________________________
                                                          Wages, Salaries, Commissions
                                                          _________________________________
        Last 4 digits of account
        number      _______________________
                                                         Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                         
                                                         ✔   No
                                                            Yes

2.____ Priority creditor’s name and mailing address
                                                                                                         $______________________   $_________________
                                                         As of the petition filing date, the claim is:
                                                         Check all that apply.
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________                 _________________________________

        Last 4 digits of account
                                                         Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                            No
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


2.____ Priority creditor’s name and mailing address
                                                                                                         $______________________   $_________________
                                                         As of the petition filing date, the claim is:
                                                         Check all that apply.
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                          Basis for the claim:
        Date or dates debt was incurred
        _________________________________                 _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured       No
        claim: 11 U.S.C. § 507(a) (_____)                   Yes


2.____ Priority creditor’s name and mailing address
                                                         As of the petition filing date, the claim is: $______________________     $_________________
                                                         Check all that apply.
                                                            Contingent
                                                            Unliquidated
                                                            Disputed


                                                          Basis for the claim:
        Date or dates debt was incurred
                                                          _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                            No
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


                                                                                                                                                            52
       Official Form 206E/F                CaseSchedule E/F: Creditors Who
                                                19-62049-tmr11             Have1Unsecured
                                                                         Doc       Filed Claims
                                                                                          07/02/19                                               page __
                                                                                                                                                      16of ___
               4 Him Food Group, LLC
  Debtor       _______________________________________________________                               Case number (if known)_____________________________________
                Name


 Pa rt 2 :   List All Cre ditors w ith NONPRI ORI T Y U nse c ure d Cla ims

 3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
    unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                               Amount of claim
                                                                           As of the petition filing date, the claim is:
3.1 Nonpriority creditor’s name and mailing address                        Check all that apply.
    360 MERCHANDISING SOLUTIONS                                                                                                1,727.34
                                                                                                                             $________________________________
                                                                              Contingent
    300 DAVE COWENS DRIVE                                                     Unliquidated
    8TH FLOOR                                                                 Disputed
    NEWPORT, KY, 41071                                                                             Suppliers or Vendors
                                                                           Basis for the claim:



    Date or dates debt was incurred            ___________________          Is the claim subject to offset?

    Last 4 digits of account number            ___________________         
                                                                           ✔   No
                                                                              Yes

3.2 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    ALICIA BOLLS                                                           Check all that apply.                               3,611.82
                                                                                                                             $________________________________
    8473 FM 902                                                               Contingent
                                                                              Unliquidated
    COLLINSVILLE, TX, 76233                                                   Disputed
                                                                           Basis for the claim:
                                                                                                   Suppliers or Vendors


    Date or dates debt was incurred            ___________________         Is the claim subject to offset?
                                                                           
                                                                           ✔   No
    Last 4 digits of account number            __________________             Yes
                                                                           As of the petition filing date, the claim is:
3.3 Nonpriority creditor’s name and mailing address                        Check all that apply.
    ALLANN BROTHERS                                                                                                            2,780.00
                                                                                                                             $________________________________
                                                                              Contingent
    1852 FESCUE ST. NE                                                        Unliquidated
                                                                              Disputed
     ALBANY, OR, 97322
                                                                           Basis for the claim:
                                                                                                   Suppliers or Vendors

    Date or dates debt was incurred            ___________________
                                                                            Is the claim subject to offset?
    Last 4 digits of account number            __________________          
                                                                           ✔   No
                                                                              Yes
3.4 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    ALPINE PUMP                                                            Check all that apply.
                                                                                                                               200.00
                                                                                                                             $________________________________
    4040 BANNER STREET                                                        Contingent
                                                                              Unliquidated
    EUGENE, OR, 97404                                                         Disputed
                                                                            Basis for the claim:
                                                                                                   Suppliers or Vendors

    Date or dates debt was incurred            ___________________         Is the claim subject to offset?

    Last 4 digits of account number            __________________          
                                                                           ✔
                                                                               No
                                                                              Yes
3.5 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    AMERICAN BANKERS INSURANCE COM                                                                                             2,694.00
                                                                                                                             $________________________________
                                                                           Check all that apply.
    PO BOX 731178                                                             Contingent
                                                                              Unliquidated
    DALLAS, TX, 75373-1178                                                    Disputed
                                                                           Basis for the claim:

    Date or dates debt was incurred            ___________________
                                                                           Is the claim subject to offset?
    Last 4 digits of account number            __________________          
                                                                           ✔   No
                                                                              Yes
3.6 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    AMERICAN EXPRESS CORPORATE                                                                                                 46,526.39
                                                                                                                             $________________________________
                                                                           Check all that apply.
    PO BOX 650448                                                             Contingent
                                                                              Unliquidated
     DALLAS, TX, 75265-0448                                                   Disputed
                                                                           Basis for the claim:    Suppliers or Vendors

    Date or dates debt was incurred            ___________________         Is the claim subject to offset?
    Last 4 digits of account number            ___________________         
                                                                           ✔
                                                                               No
                                                                              Yes


    Official Form 206E/F                   CaseSchedule E/F: Creditors Who
                                                19-62049-tmr11             Have1Unsecured
                                                                         Doc       Filed Claims
                                                                                          07/02/19                                                    page __
                                                                                                                                                           17 of ___
                                                                                                                                                                  52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  7
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             5,848.28
                                                                                                                     $________________________________
 AMERICAN POP CORN COMPANY                                              Contingent
 ATTN : GARRY SMITH                                                     Unliquidated
 ONE FUN PLACE                                                          Disputed
 SIOUX CITY, IA, 51108
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  8
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       200.00
                                                                                                                     $________________________________
 AMERICAN TASTE
 8055 W MANCHESTER AVENUE                                               Contingent
 SUITE 310                                                              Unliquidated
 PLAYA DEL RAY, CA, 90293                                               Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  9
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 AMERICAN VEGETARIAN                                                 Check all that apply.
                                                                                                                      250.00
                                                                                                                     $________________________________
 ASSOCIATION                                                            Contingent
 PO BOX 259                                                             Unliquidated
 EAST HANOVER, NJ, 7936                                                 Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  10
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      3,613.45
                                                                                                                     $________________________________
 ANDALUCIA NUTS                                                      Check all that apply.
 3505 BERING DR                                                         Contingent
                                                                        Unliquidated
 HOUSTON, TX, 77057                                                     Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  11
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 APPLIED INDUSTRIAL TECHNOLOGIE                                      Check all that apply.
                                                                                                                       882.54
                                                                                                                     $________________________________
 3150 W 5TH AVE                                                         Contingent
                                                                        Unliquidated
 EUGENE, OR, 97402                                                      Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   18 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  12
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             4,828.63
                                                                                                                     $________________________________
 ARAMARK                                                                Contingent
 PO BOX 101179                                                          Unliquidated
                                                                        Disputed
 PASADENA, CA, 91189
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  13
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       9,312.49
                                                                                                                     $________________________________
 ARMORY SECURITIES LLC
 1230 ROSECRANS AVE                                                     Contingent
 SUITE 660                                                              Unliquidated
 MANHATTAN BEACH, CA, 90266                                             Disputed

                                                                     Basis for the claim:



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  14
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 ATLAS BRAND MANAGEMENT                                              Check all that apply.
                                                                                                                      239.25
                                                                                                                     $________________________________
 45 ASPEN HILLS DRIVE                                                   Contingent
                                                                        Unliquidated
 CALGARY, AB, T3H 0P8                                                   Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  15
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      1,152.68
                                                                                                                     $________________________________
 B & I HARDWARE & RENTAL                                             Check all that apply.
 120 W. 6TH STREET                                                      Contingent
                                                                        Unliquidated
 JUNCTION CITY, OR, 97448                                               Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  16
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 BARKE GROUP INC.                                                    Check all that apply.
                                                                                                                       150.00
                                                                                                                     $________________________________
 PO BOX 44203                                                           Contingent
                                                                        Unliquidated
 EDEN PRAIRIE, MN, 55344                                                Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   19 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  17
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             31,441.61
                                                                                                                     $________________________________
 BASCOM FAMILY FARMS                                                    Contingent
 56 SUGARHOUSE RD                                                       Unliquidated
                                                                        Disputed
 Alstead, NH, 03602
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  18
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       80,298.32
                                                                                                                     $________________________________
 BATORY FOODS
 1700 E HIGGINS RD                                                      Contingent
 SUITE 300                                                              Unliquidated
 DES PLAINES, IL, 60018                                                 Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  19
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 BEAVER SPORTS PROPERTIES                                            Check all that apply.
                                                                                                                      21,218.00
                                                                                                                     $________________________________
 C/O LEARFIELD COMMUNICATIONS                                           Contingent
 PO BOX 843038                                                          Unliquidated
 KANSAS CITY, MO, 64184-3038                                            Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  20
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      554,400.00
                                                                                                                     $________________________________
 Betty Small                                                         Check all that apply.
 1138 Breckenridge Drive                                                Contingent
 Junction City, OR, 97448                                               Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  21
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 BIOLOGIC RESOURCES LLC                                              Check all that apply.
                                                                                                                       617.49
                                                                                                                     $________________________________
 10260 SW NIMBUS AVE                                                    Contingent
 SUITE M11                                                              Unliquidated
 PORTLAND, OR, 97223                                                    Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   20 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  22
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             1,857.00
                                                                                                                     $________________________________
 BNSF LOGISTICS                                                         Contingent
 75 REMITTANCE DRIVE                                                    Unliquidated
 SUITE 1767                                                             Disputed
 CHICAGO, IL, 60675
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  23
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       180.00
                                                                                                                     $________________________________
 BODTKER MACHINE
 94213 RIVER ROAD                                                       Contingent
                                                                        Unliquidated
 JUNCTION CITY, OR, 97448                                               Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  24
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 BUNGE NORTH AMERICA-MILLING                                         Check all that apply.
                                                                                                                      57,600.00
                                                                                                                     $________________________________
 PO BOX 842453                                                          Contingent
                                                                        Unliquidated
 Boston, MA, 02284                                                      Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  25
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      125.00
                                                                                                                     $________________________________
 BUY-LOW LOOPS LP #902                                               Check all that apply.
 8188 RIVER WAY                                                         Contingent
                                                                        Unliquidated
 DELTA, BC, V4G 1K5                                                     Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  26
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 C H ROBINSON COMPANY                                                Check all that apply.
                                                                                                                       17,690.94
                                                                                                                     $________________________________
 PO BOX 9121                                                            Contingent
                                                                        Unliquidated
 MINNEAPOLIS, MN, 55480-9121                                            Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   21 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  27
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             27,413.75
                                                                                                                     $________________________________
 C. CRETORS AND COMPANY                                                 Contingent
 176 MITTEL DRIVE                                                       Unliquidated
                                                                        Disputed
 WOOD DALE, IL, 60191
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  28
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       20,202.32
                                                                                                                     $________________________________
 CARDMEMBER SERVICES
 CHASE CORP VISA                                                        Contingent
                                                                        Unliquidated
 ,                                                                      Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  29
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 CARQUEST                                                            Check all that apply.
                                                                                                                      279.11
                                                                                                                     $________________________________
 323 HATTON LANE                                                        Contingent
                                                                        Unliquidated
 JUNCTION CITY, OR, 97448                                               Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  30
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      575,763.59
                                                                                                                     $________________________________
 CDB PACKAGING                                                       Check all that apply.
 2058 N MILLS AVENUE #246                                               Contingent
                                                                        Unliquidated
 CLAREMONT, CA, 91711                                                   Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  31
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 CHALLENGE DAIRY PRODUCTS                                            Check all that apply.
                                                                                                                       26,461.60
                                                                                                                     $________________________________
 PO BOX 742266                                                          Contingent
                                                                        Unliquidated
 LOS ANGELES, CA, 90074-2266                                            Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   22 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  32
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             1,435.39
                                                                                                                     $________________________________
 CHANDLER FOOD SALES                                                    Contingent
 601 NW 10TH STREET                                                     Unliquidated
 PO BOX 532607                                                          Disputed
 GRAND PRAIRIE, TX, 75053
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  33
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       12,560.40
                                                                                                                     $________________________________
 CHEP USA
 15226 COLLECTIONS CENTER DRIVE                                         Contingent
                                                                        Unliquidated
 CHICAGO, IL, 60693                                                     Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  34
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 CHEX FINER FOODS                                                    Check all that apply.
                                                                                                                      1,310.44
                                                                                                                     $________________________________
 71 HAMPDEN ROAD                                                        Contingent
                                                                        Unliquidated
 MANSFIELD, MA, 2048                                                    Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  35
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      869,567.00
                                                                                                                     $________________________________
 Chrono Heath Care, Inc.                                             Check all that apply.
 395 E. 1st                                                             Contingent
 Junction City, OR, 97448                                               Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  36
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 City of Junction City                                               Check all that apply.
                                                                                                                       Unknown
                                                                                                                     $________________________________
 PO Box 250                                                             Contingent
 Junction City, OR, 97448                                               Unliquidated
                                                                        Disputed
                                                                     Basis for the claim: Utility Services



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   23 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  37
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             24,935.24
                                                                                                                     $________________________________
 COHEN & STONE                                                          Contingent
 124 Haverford Ct                                                       Unliquidated
                                                                        Disputed
 Falling Waters, WV, 25419
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  38
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       87,861.87
                                                                                                                     $________________________________
 COLUMBIA CORRUGATED BOX
 12777 SW TUALATIN-SHERWOOD RD                                          Contingent
                                                                        Unliquidated
 TUALATIN, OR, 97062                                                    Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  39
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 COLUMBIA STATE BANK                                                 Check all that apply.
                                                                                                                      26,292.38
                                                                                                                     $________________________________
 PO BOX 1757                                                            Contingent
                                                                        Unliquidated
 TACOMA, WA, 98401-1757                                                 Disputed
                                                                     Basis for the claim:



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  40
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      363.91
                                                                                                                     $________________________________
 COMCAST 9679                                                        Check all that apply.
 PO BOX 37601                                                           Contingent
                                                                        Unliquidated
 PHILADELPHIA, PA, 19101                                                Disputed

                                                                     Basis for the claim: Utility Services



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  41
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 COMCAST-4616                                                        Check all that apply.
                                                                                                                       1,987.06
                                                                                                                     $________________________________
 PO BOX 34227                                                           Contingent
                                                                        Unliquidated
 SEATTLE, WA, 98124                                                     Disputed
                                                                     Basis for the claim: Utility Services



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   24 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  42
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             637.12
                                                                                                                     $________________________________
 COMCAST-7242                                                           Contingent
 PO BOX 34227                                                           Unliquidated
                                                                        Disputed
 SEATTLE, WA, 98124
                                                                     Basis for the claim: Utility Services



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  43
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       2,022.75
                                                                                                                     $________________________________
 COMCAST-7798
 PO BOX 34227                                                           Contingent
                                                                        Unliquidated
 SEATTLE, WA, 98124                                                     Disputed

                                                                     Basis for the claim: Utility Services



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  44
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 CORPORATE PAYMENT SYSTEMS                                           Check all that apply.
                                                                                                                      8,017.80
                                                                                                                     $________________________________
 PO BOX 6335                                                            Contingent
                                                                        Unliquidated
 FARGO, ND, 58125-6335                                                  Disputed
                                                                     Basis for the claim:



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  45
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      1,396.20
                                                                                                                     $________________________________
 COSMOS CREATIONS PAYROLL                                            Check all that apply.
 395 E 1ST AVE                                                          Contingent
                                                                        Unliquidated
 JUNCTION CITY, OR, 97448                                               Disputed

                                                                     Basis for the claim:



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  46
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 COYOTE LOGISTICS LLC                                                Check all that apply.
                                                                                                                       26,665.00
                                                                                                                     $________________________________
 PO BOX 742636                                                          Contingent
                                                                        Unliquidated
 ATLANTA, GA, 30374-2636                                                Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   25 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  47
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             12,700.00
                                                                                                                     $________________________________
 D & B Grocers                                                          Contingent
 35400 Central City Parkway                                             Unliquidated
 Westland, MI, 48185                                                    Disputed

                                                                     Basis for the claim:



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  48
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       770.00
                                                                                                                     $________________________________
 DATA COUNCIL INC, THE
 PO Box 970066                                                          Contingent
                                                                        Unliquidated
 Boston, MA, 02297                                                      Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  49
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 DAYMON WORLDWIDE INC                                                Check all that apply.
                                                                                                                      1,038.96
                                                                                                                     $________________________________
 PO BOX 744820                                                          Contingent
                                                                        Unliquidated
 ATLANTA, GA, 30374                                                     Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  50
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      2,263.73
                                                                                                                     $________________________________
 DE LAGE LANDEN FINANCIAL SERVICE                                    Check all that apply.
 PO BOX 41602                                                           Contingent
                                                                        Unliquidated
 PHILADELPHIA, PA, 19101                                                Disputed

                                                                     Basis for the claim: Leasor



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  51
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 DECOPAC INC                                                         Check all that apply.
                                                                                                                       6,003.20
                                                                                                                     $________________________________
 SDS 12-0871                                                            Contingent
 PO BOX 86                                                              Unliquidated
 MINNEAPOLIS, MN, 55486-0871                                            Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   26 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  52
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             337.50
                                                                                                                     $________________________________
 DELTA IT SERVICES LLC                                                  Contingent
 PO BOX 1675                                                            Unliquidated
                                                                        Disputed
 SANDY, OR, 97055
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  53
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       224.00
                                                                                                                     $________________________________
 DEPARTMENT OF CONSUMER & BUSIN
 REVENUE SERVICES SECTION                                               Contingent
 PO BOX 14610                                                           Unliquidated
 SALEM, OR, 97309-0445                                                  Disputed

                                                                     Basis for the claim:



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  54
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Dewayne Tiller                                                      Check all that apply.
                                                                                                                      174,000.00
                                                                                                                     $________________________________
 38879 Upper Camp Creek                                                 Contingent
 Springfield, OR, 97478                                                 Unliquidated
                                                                        Disputed
                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  55
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      2,252.50
                                                                                                                     $________________________________
 DIRECT TRANSPORT                                                    Check all that apply.
 PO BOX 870                                                             Contingent
                                                                        Unliquidated
 WILSONVILLE, OR, 97070                                                 Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  56
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 DOMINO FOODS INC                                                    Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 PO BOX 79066                                                           Contingent
                                                                        Unliquidated
 CITY OF INDUSTRY, CA, 91716                                            Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   27 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  57
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             834.41
                                                                                                                     $________________________________
 DR JOHNSON SALES & MARKETING                                           Contingent
 3526 LAKEVIEW PARKWAY                                                  Unliquidated
 SUITE B 231                                                            Disputed
 ROWLETT, TX, 75088
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  58
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       9,917.65
                                                                                                                     $________________________________
 DW SALES LLC
 938 NORTH 79TH STREET                                                  Contingent
                                                                        Unliquidated
 SEATTLE, WA, 98103                                                     Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  59
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 EARTH2O                                                             Check all that apply.
                                                                                                                      609.30
                                                                                                                     $________________________________
 PO BOX 70                                                              Contingent
                                                                        Unliquidated
 CULVER, OR, 97734                                                      Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  60
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      10,725.00
                                                                                                                     $________________________________
 ECRM                                                                Check all that apply.
 27070 MILES ROAD SUITE A                                               Contingent
                                                                        Unliquidated
 SOLON, OH, 44139                                                       Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  61
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 ELISA TECHNOLOGIES INC                                              Check all that apply.
                                                                                                                       1,076.00
                                                                                                                     $________________________________
 2501 NW 66TH CT                                                        Contingent
                                                                        Unliquidated
 GAINESVILLE, FL, 32653                                                 Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   28 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  62
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             8,545.68
                                                                                                                     $________________________________
 EMPIRE RUBBER SUPPLY                                                   Contingent
 PO BOX 14950                                                           Unliquidated
                                                                        Disputed
 PORTLAND, OR, 97293-0950
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  63
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       893.01
                                                                                                                     $________________________________
 EOFF ELECTRICAL SUPPLY CO.
 PO BOX 748177                                                          Contingent
                                                                        Unliquidated
 LOS ANGELES, CA, 90074-8177                                            Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  64
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 ESHA RESEARCH INC                                                   Check all that apply.
                                                                                                                      2,999.00
                                                                                                                     $________________________________
 4747 SKYLINE RD S                                                      Contingent
 STE 100                                                                Unliquidated
 SALEM, OR, 97306                                                       Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  65
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      4,400.00
                                                                                                                     $________________________________
 ESHIPPING                                                           Check all that apply.
 PO BOX 775332                                                          Contingent
                                                                        Unliquidated
 Chicago, IL, 60677                                                     Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  66
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 ESHIPPING LLC                                                       Check all that apply.
                                                                                                                       20,400.00
                                                                                                                     $________________________________
 PO BOX 775332                                                          Contingent
                                                                        Unliquidated
 CHICAGO, IL, 60677                                                     Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   29 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  67
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             6.21
                                                                                                                     $________________________________
 EUGENE FASTENER & SUPPLY COMPA                                         Contingent
 PO BOX 2563                                                            Unliquidated
                                                                        Disputed
 EUGENE, OR, 97402-0209
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  68
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       2,615.00
                                                                                                                     $________________________________
 EUGENE PALLET ENTERPRISES
 PO BOX 42052                                                           Contingent
                                                                        Unliquidated
 EUGENE, OR, 97404                                                      Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  69
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 EUGENE URGENT CARE                                                  Check all that apply.
                                                                                                                      315.00
                                                                                                                     $________________________________
 1292 HIGH ST STE 224                                                   Contingent
                                                                        Unliquidated
 EUGENE, OR, 97402                                                      Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  70
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      26,479.00
                                                                                                                     $________________________________
 FEDEX CUSTOM CRITIAL                                                Check all that apply.
 PO Box 645123                                                          Contingent
                                                                        Unliquidated
 Pittsburgh, PA, 15264                                                  Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  71
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 FEDEX FREIGHT                                                       Check all that apply.
                                                                                                                       24,380.85
                                                                                                                     $________________________________
 DEPT LA                                                                Contingent
 PO BOX 21415                                                           Unliquidated
 PASADENA, CA, 91185-1415                                               Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   30 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  72
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             951.23
                                                                                                                     $________________________________
 FEDEX FREIGHT                                                          Contingent
 DEPT CH                                                                Unliquidated
 PO BOX 10306                                                           Disputed
 PALATINE, IL, 60055
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  73
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       183.15
                                                                                                                     $________________________________
 FLAVORCHEM
 1525 BROOK DRIVE                                                       Contingent
                                                                        Unliquidated
 DOWNERS GROVE, IL, 60515                                               Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  74
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 FONA INTERNATIONAL INC                                              Check all that apply.
                                                                                                                      9,052.94
                                                                                                                     $________________________________
 PO BOX 71333                                                           Contingent
                                                                        Unliquidated
 CHICAGO, IL, 60694                                                     Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  75
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      46,316.71
                                                                                                                     $________________________________
 FOODAROM                                                            Check all that apply.
 5525 WEST 1730 SOUTH                                                   Contingent
 SUITE 202                                                              Unliquidated
 SALT LAKE CITY, UT, 84104                                              Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  76
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 FORMER FAB, INC                                                     Check all that apply.
                                                                                                                       3,552.11
                                                                                                                     $________________________________
 2101 Former Fab Dr                                                     Contingent
                                                                        Unliquidated
 Pearland, TX, 77581                                                    Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   31 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  77
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             412,000.00
                                                                                                                     $________________________________
 Frank and Linda Taylor                                                 Contingent
 95796 Howard Lane                                                      Unliquidated
 Junction City, OR, 97448                                               Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred        6/19/17
                                              ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  78
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       2,685.83
                                                                                                                     $________________________________
 FREIGHTQUOTE
 PO BOX 9121                                                            Contingent
                                                                        Unliquidated
 MINNEAPOLIS, MN, 55480                                                 Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  79
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 GENWORTH LIFE AND ANNUITY                                           Check all that apply.
                                                                                                                      1,408.50
                                                                                                                     $________________________________
 PO BOX 740118                                                          Contingent
                                                                        Unliquidated
 CINCINNATI, OH, 45274                                                  Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  80
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      710.00
                                                                                                                     $________________________________
 GLEAVES SWEARINGEN LLP                                              Check all that apply.
 PO BOX 1147                                                            Contingent
                                                                        Unliquidated
 EUGENE, OR, 97440-1147                                                 Disputed

                                                                     Basis for the claim: Legal Services



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  81
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 GLORY BEE FOODS                                                     Check all that apply.
                                                                                                                       44,604.48
                                                                                                                     $________________________________
 PO BOX 35142 #105                                                      Contingent
                                                                        Unliquidated
 SEATTLE, WA, 98124                                                     Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   32 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  82
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             38,637.50
                                                                                                                     $________________________________
 GRAIN MILLERS                                                          Contingent
 1626 S JOAQUIN DR.                                                     Unliquidated
                                                                        Disputed
 Marion, IN, 46953
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  83
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       17,011.50
                                                                                                                     $________________________________
 GRAIN MILLERS, INC.
 1626 S JOAQUIN DR.                                                     Contingent
                                                                        Unliquidated
 MARION, IN, 46953                                                      Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  84
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 GRASS ROOTS MARKETING                                               Check all that apply.
                                                                                                                      822.76
                                                                                                                     $________________________________
 1514 CANAL STREET                                                      Contingent
                                                                        Unliquidated
 SPRINGFIELD, OR, 97477                                                 Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  85
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      1,660,500.00
                                                                                                                     $________________________________
 Graystone Legacy Investments, Inc.                                  Check all that apply.
 12822 NE 43rd Circle                                                   Contingent
 Vancouver, WA, 98682                                                   Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  86
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 GREENWOOD ASSOCIATES                                                Check all that apply.
                                                                                                                       25,084.82
                                                                                                                     $________________________________
 6280 W HOWARD STREET                                                   Contingent
                                                                        Unliquidated
 NILES, IL, 60714                                                       Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   33 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  87
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             700.00
                                                                                                                     $________________________________
 GS1 CANADA                                                             Contingent
 C/O TH1029                                                             Unliquidated
 PO BOX 4283                                                            Disputed
 TORONTO, ON, M5W 5W6
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  88
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       225.00
                                                                                                                     $________________________________
 HOMETREE CONSULTING
 27390 BARKER RD                                                        Contingent
                                                                        Unliquidated
 EUGENE, OR, 97402                                                      Disputed

                                                                     Basis for the claim:



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  89
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 HYGIENA                                                             Check all that apply.
                                                                                                                      27,104.80
                                                                                                                     $________________________________
 ATTN: ACCOUNTS RECEIVABLE                                              Contingent
 FILE 2007                                                              Unliquidated
 PASADENA, CA, 91199                                                    Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  90
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      797.50
                                                                                                                     $________________________________
 IDEAL SALES & SERVICE                                               Check all that apply.
 PO BOX 1173                                                            Contingent
                                                                        Unliquidated
 MOLALLA, OR, 97038                                                     Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  91
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 IMEX MANAGEMENT                                                     Check all that apply.
                                                                                                                       8,645.16
                                                                                                                     $________________________________
 4525 PARK ROAD                                                         Contingent
 SUITE B-103                                                            Unliquidated
 CHARLOTTE, NC, 28209                                                   Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   34 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  92
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             1,042.51
                                                                                                                     $________________________________
 IMPACT GROUP                                                           Contingent
 ATTN: ACCOUNTS RECEIVABLE                                              Unliquidated
 PO BOX 24131                                                           Disputed
 SEATTLE, WA, 98124
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  93
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       18,056.39
                                                                                                                     $________________________________
 INDUSTRIAL SOURCE
 NATIONAL FIRE FIGHTER/WILDLAND                                         Contingent
 PO BOX 2330                                                            Unliquidated
 EUGENE, OR, 97402                                                      Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  94
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 INFORMA/EXPO WEST                                                   Check all that apply.
                                                                                                                      7,450.00
                                                                                                                     $________________________________
 NATURAL PRODUCTS EXPO WEST                                             Contingent
 24654 NETWORK PLACE                                                    Unliquidated
 CHICAGO, IL, 60673                                                     Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  95
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      1,875.00
                                                                                                                     $________________________________
 ISLER CPA                                                           Check all that apply.
 1976 GARDEN AVE                                                        Contingent
                                                                        Unliquidated
 EUGENE, OR, 97403                                                      Disputed

                                                                     Basis for the claim: Services



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  96
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 J B HUNT TRANSPORT INC                                              Check all that apply.
                                                                                                                       58,827.71
                                                                                                                     $________________________________
 PO BOX 98545                                                           Contingent
                                                                        Unliquidated
 CHICAGO, IL, 60693-8545                                                Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   35 of ___
                                                                                                                                                          52
                  4 Him Food Group, LLC
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  97
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             249.05
                                                                                                                     $________________________________
 JACOBSEN SALT CO                                                       Contingent
 602 SE SALMON ST                                                       Unliquidated
                                                                        Disputed
 PORTLAND, OR, 97214
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  98
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       279,833.00
                                                                                                                     $________________________________
 Jerry Strasheim
 13379 E. 49th St.                                                      Contingent
 Yuma, AZ, 85367                                                        Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  99
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 John Strasheim                                                      Check all that apply.
                                                                                                                      1,286,757.00
                                                                                                                     $________________________________
 1138 Breckenridge Dr.                                                  Contingent
 Junction City, OR, 97448                                               Unliquidated
                                                                        Disputed
                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  100
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      9,000.00
                                                                                                                     $________________________________
 JONES & ROTH                                                        Check all that apply.
 P.O. BOX 10086                                                         Contingent
                                                                        Unliquidated
 EUGENE, OR, 97440                                                      Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  101
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 KEN SWAIN                                                           Check all that apply.
                                                                                                                       238.67
                                                                                                                     $________________________________
 26221 GOLADA                                                           Contingent
                                                                        Unliquidated
 MISSION VIEJO, CA, 92692                                               Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F               CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                             page __
                                                                                                                                                   36 of ___
                                                                                                                                                          52
                 4 Him Food Group, LLC
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  102
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             3,700.00
                                                                                                                    $________________________________
 KOF-K                                                                 Contingent
 201 THE PLAZA                                                         Unliquidated
                                                                       Disputed
 TEANECK, NJ, 7666
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  103
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      393.90
                                                                                                                    $________________________________
 KS CHEMS
 1360 W. CROWELL LANE                                                  Contingent
                                                                       Unliquidated
 HALSEY, OR, 97348                                                     Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  104
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 LAND O'LAKES                                                       Check all that apply.
                                                                                                                     19,185.10
                                                                                                                    $________________________________
 PO BOX 840897                                                         Contingent
                                                                       Unliquidated
 DALLAS, TX, 75284-0897                                                Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  105
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     38.38
                                                                                                                    $________________________________
 LUCKY VITAMIN                                                      Check all that apply.
 555 E NORTH LANE                                                      Contingent
 SUITE 6050                                                            Unliquidated
 CONSHOHOCKEN, PA, 19428                                               Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  106
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 MADDOX METAL WORKS                                                 Check all that apply.
                                                                                                                      6,525.71
                                                                                                                    $________________________________
 4116 BRONZE WAY                                                       Contingent
                                                                       Unliquidated
 DALLAS, TX, 75273-1092                                                Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                  CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                            page __
                                                                                                                                                  37 of ___
                                                                                                                                                         52
                 4 Him Food Group, LLC
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  107
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             456.79
                                                                                                                    $________________________________
 MARY BEDOLLA                                                          Contingent
 1304 Champers Ave. Apt. #3                                            Unliquidated
                                                                       Disputed
 Eugene, OR, 97402
                                                                    Basis for the claim:



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  108
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      784.38
                                                                                                                    $________________________________
 MATRIX PACKAGING MACHINERY LLC
 PO BOX 932182                                                         Contingent
                                                                       Unliquidated
 CLEVELAND, OH, 44193                                                  Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  109
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 MBD                                                                Check all that apply.
                                                                                                                     9,720.00
                                                                                                                    $________________________________
 MARKETING BY DESIGN                                                   Contingent
 PO BOX 3231                                                           Unliquidated
 BEVERLY, MA, 1915                                                     Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  110
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     46.94
                                                                                                                    $________________________________
 MCGUIRE BEARING CO.                                                Check all that apply.
 947 SE MARKET ST.                                                     Contingent
                                                                       Unliquidated
 PORTLAND, OR, 97214-3574                                              Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  111
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 MITZEL & ASSOCIATES INC                                            Check all that apply.
                                                                                                                      2,149.18
                                                                                                                    $________________________________
 PO BOX 5759                                                           Contingent
                                                                       Unliquidated
 VALLEJO, CA, 94591                                                    Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                  CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                            page __
                                                                                                                                                  38 of ___
                                                                                                                                                         52
                 4 Him Food Group, LLC
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  112
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             975.00
                                                                                                                    $________________________________
 MMI PROFESSIONAL SERVICE                                              Contingent
 CONSUMER SCIENCE                                                      Unliquidated
 4717 FLETCHER AVENUE                                                  Disputed
 FORT WORTH, TX, 76107
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  113
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      586.63
                                                                                                                    $________________________________
 MOTION INDUSTRIES
 PO BOX 98412                                                          Contingent
                                                                       Unliquidated
 CHICAGO, IL, 60693                                                    Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  114
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 MOUNTAIN CREEK MARKETING                                           Check all that apply.
                                                                                                                     2,292.22
                                                                                                                    $________________________________
 ATTN SHERWIN BECK                                                     Contingent
 6565 S DAYTON ST                                                      Unliquidated
 GREENWOOD VILLAGE, CO, 80111                                          Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  115
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 MUELLER YURGAE ASSOCIATES INC                                      Check all that apply.
 1055 SE 28TH STREET                                                   Contingent
                                                                       Unliquidated
 GRIMES, IA, 50111                                                     Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  116
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 NATURES HEALTH CARE LLC                                            Check all that apply.
                                                                                                                      850.00
                                                                                                                    $________________________________
 395 E 1ST AVE                                                         Contingent
                                                                       Unliquidated
 JUNCTION CITY, OR, 97448                                              Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                  CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                            page __
                                                                                                                                                  39 of ___
                                                                                                                                                         52
                 4 Him Food Group, LLC
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  117
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             2,161.16
                                                                                                                    $________________________________
 NEOGEN CORPORATION                                                    Contingent
 620 LESHER PLACE                                                      Unliquidated
                                                                       Disputed
 LANSING, MI, 48912
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  118
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      38.02
                                                                                                                    $________________________________
 NEW SEASONS MARKET - PORT
 1300 SE STARK STREET                                                  Contingent
 SUITE 401                                                             Unliquidated
 PORTLAND, OR, 97214                                                   Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  119
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 NOLAN TRANSPORTATION GROUP                                         Check all that apply.
                                                                                                                     72,018.98
                                                                                                                    $________________________________
 PO BOX 931184                                                         Contingent
                                                                       Unliquidated
 ATLANTA, GA, 31193                                                    Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  120
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     302.25
                                                                                                                    $________________________________
 NORTH COAST ELECTRIC COMPANY                                       Check all that apply.
 PO BOX 34399                                                          Contingent
                                                                       Unliquidated
 SEATTLE, WA, 98124-1399                                               Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  121
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 NORTHWEST INDUSTRAIL STAFFING                                      Check all that apply.
                                                                                                                      2,653.63
                                                                                                                    $________________________________
 PO BOX 41995                                                          Contingent
                                                                       Unliquidated
 EUGENE, OR, 97404                                                     Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                  CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                            page __
                                                                                                                                                  40 of ___
                                                                                                                                                         52
                 4 Him Food Group, LLC
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  122
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             7,133.57
                                                                                                                    $________________________________
 NSF INTERNATIONAL                                                     Contingent
 DEPT. LOCKBOX #771380                                                 Unliquidated
 PO BOX 77000                                                          Disputed
 DETROIT, MI, 48277
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  123
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      820.80
                                                                                                                    $________________________________
 NW NATURAL GAS
 PO BOX 6017                                                           Contingent
                                                                       Unliquidated
 PORTLAND, OR, 97228                                                   Disputed

                                                                    Basis for the claim: Utility Services



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  124
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 OAK OVERSEAS LTD                                                   Check all that apply.
                                                                                                                     6,628.13
                                                                                                                    $________________________________
 112 CARBARRUS AVENUE E                                                Contingent
                                                                       Unliquidated
 CONCORD, NC, 28025                                                    Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  125
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     1,445.00
                                                                                                                    $________________________________
 OMLID & SWINNEY                                                    Check all that apply.
 FIRE PROTECTION & SECURITY                                            Contingent
 157 S. 47TH ST.                                                       Unliquidated
 SPRINGFIELD, OR, 97478                                                Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  126
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 OREGON PEST CONTROL                                                Check all that apply.
                                                                                                                      340.00
                                                                                                                    $________________________________
 2852 WILLAMETTE STREET PMB152                                         Contingent
                                                                       Unliquidated
 EUGENE, OR, 97405                                                     Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                  CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                            page __
                                                                                                                                                  41 of ___
                                                                                                                                                         52
                 4 Him Food Group, LLC
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  127
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             1,390.30
                                                                                                                    $________________________________
 OREGON TILTH                                                          Contingent
 2525 SE 3RD STREET                                                    Unliquidated
                                                                       Disputed
 CORVALLIS, OR, 97333
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  128
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      2,267.02
                                                                                                                    $________________________________
 PACIFIC OFFICE AUTOMATION
 14747 NW GREENBRIER PKWY                                              Contingent
                                                                       Unliquidated
 BEAVERTON, OR, 97006                                                  Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  129
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 PACIFIC PALLET INC.                                                Check all that apply.
                                                                                                                     1,924.50
                                                                                                                    $________________________________
 PO BOX 50909                                                          Contingent
                                                                       Unliquidated
 EUGENE, OR, 97405                                                     Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  130
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     6,259.53
                                                                                                                    $________________________________
 PACIFIC POWER                                                      Check all that apply.
 P.O. BOX 26000                                                        Contingent
                                                                       Unliquidated
 PORTLAND, OR, 97256-0001                                              Disputed

                                                                    Basis for the claim: Utility Services



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  131
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 PACIFIC SOURCE HEALTH PLAN                                         Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 ATTN: ASHLEY WEBER                                                    Contingent
 PO BOX 4210                                                           Unliquidated
 PORTLAND, OR, 97208                                                   Disputed
                                                                    Basis for the claim:



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                  CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                            page __
                                                                                                                                                  42 of ___
                                                                                                                                                         52
                 4 Him Food Group, LLC
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  132
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             372.00
                                                                                                                    $________________________________
 PART SOLUTIONS LLC                                                    Contingent
 PO BOX 1545                                                           Unliquidated
                                                                       Disputed
 VALPARAISO, IN, 46384
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  133
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      4,245.00
                                                                                                                    $________________________________
 PENINSULA TRUCK LINES
 PO BOX 748895                                                         Contingent
                                                                       Unliquidated
 LOS ANGELES, CA, 90074                                                Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  134
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 PENINSULA TRUCK LINES INC                                          Check all that apply.
                                                                                                                     27,548.80
                                                                                                                    $________________________________
 PO Box 748895                                                         Contingent
                                                                       Unliquidated
 Los Angeles, CA, 90074                                                Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  135
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     35,746.04
                                                                                                                    $________________________________
 PERSONNEL SOURCE                                                   Check all that apply.
 555 LINCOLN STREET                                                    Contingent
                                                                       Unliquidated
 EUGENE, OR, 97401                                                     Disputed

                                                                    Basis for the claim: Services



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  136
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 POWDERPURE                                                         Check all that apply.
                                                                                                                      10,076.23
                                                                                                                    $________________________________
 250 STEELHEAD WAY                                                     Contingent
                                                                       Unliquidated
 THE DALLES, OR, 97058                                                 Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                  CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                            page __
                                                                                                                                                  43 of ___
                                                                                                                                                         52
                 4 Him Food Group, LLC
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  137
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             425.00
                                                                                                                    $________________________________
 QUANTEK INSTRUMENTS INC                                               Contingent
 183 MAGILL DRIVE                                                      Unliquidated
                                                                       Disputed
 GRAFTON, MA, 1519
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  138
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      15,559.00
                                                                                                                    $________________________________
 REDWOOD MULTIMODAL
 32433 COLLECTION CENTER DRIVE                                         Contingent
                                                                       Unliquidated
 CHICAGO, IL, 60693-0324                                               Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  139
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 REIST POPCORN CO.                                                  Check all that apply.
                                                                                                                     1,525.00
                                                                                                                    $________________________________
 PO BOX 155                                                            Contingent
                                                                       Unliquidated
 MOUNT JOY, PA, 17552-0155                                             Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  140
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     9,873.31
                                                                                                                    $________________________________
 ROADRUNNER TRANSPORTATION                                          Check all that apply.
 PO BOX 74857                                                          Contingent
                                                                       Unliquidated
 CHICAGO, IL, 60694                                                    Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  141
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 RPG CONSULTANTS                                                    Check all that apply.
                                                                                                                      697.59
                                                                                                                    $________________________________
 181 SOUTH FRANKLIN AVENUE                                             Contingent
 SUITE 202                                                             Unliquidated
 VALLEY STREAM, NY, 11581                                              Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                  CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                            page __
                                                                                                                                                  44 of ___
                                                                                                                                                         52
                 4 Him Food Group, LLC
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  142
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             2,402.96
                                                                                                                    $________________________________
 SAIF CORPORATION                                                      Contingent
 400 HIGH STREET SE                                                    Unliquidated
                                                                       Disputed
 SALEM, OR, 97312
                                                                    Basis for the claim:



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  143
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      5,819.71
                                                                                                                    $________________________________
 SANTUCCI ASSOCIATES INC
 1010 MILL CREEK DR                                                    Contingent
                                                                       Unliquidated
 FEASTERVILLE, PA, 19053                                               Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  144
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 SCHNEIDER NATIONAL INC                                             Check all that apply.
                                                                                                                     943.79
                                                                                                                    $________________________________
 2567 PAYSPHERE CIRCLE                                                 Contingent
                                                                       Unliquidated
 CHICAGO, IL, 60674                                                    Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  145
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     0.00
                                                                                                                    $________________________________
 SEIDMAN FOOD BROKERAGE                                             Check all that apply.
 7684 WILES RD                                                         Contingent
                                                                       Unliquidated
 CORAL SPRINGS, FL, 33067                                              Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  146
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 SHOES FOR CREWS LLC                                                Check all that apply.
                                                                                                                      14.93
                                                                                                                    $________________________________
 FILE LOCKBOX 51151                                                    Contingent
                                                                       Unliquidated
 LOS ANGELES, CA, 90074-1151                                           Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                  CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                            page __
                                                                                                                                                  45 of ___
                                                                                                                                                         52
                 4 Him Food Group, LLC
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  147
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             1,800.00
                                                                                                                    $________________________________
 SJ COLLECTIVE                                                         Contingent
 3631 COUNTRYSIDE LN                                                   Unliquidated
                                                                       Disputed
 EUGENE, OR, 97404
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  148
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      400.00
                                                                                                                    $________________________________
 SNOTEMP COLD STORAGE
 P.O. BOX 2066                                                         Contingent
                                                                       Unliquidated
 EUGENE, OR, 97402                                                     Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  149
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 SOUTHSTAR FINANCIAL LLC                                            Check all that apply.
                                                                                                                     13,386.00
                                                                                                                    $________________________________
 PO Box 2323                                                           Contingent
                                                                       Unliquidated
 Mount Pleasant, SC, 29465                                             Disputed
                                                                    Basis for the claim:



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  150
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     4,380.00
                                                                                                                    $________________________________
 SPECIALTY FOOD ASSOCIATION                                         Check all that apply.
 FINANCE DEPT                                                          Contingent
 136 MADISON AVE 12 FLOOR                                              Unliquidated
 NEW YORK, NY, 10016                                                   Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  151
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 SPRING VALLEY DAIRY                                                Check all that apply.
                                                                                                                      350.00
                                                                                                                    $________________________________
 PO BOX 20970                                                          Contingent
                                                                       Unliquidated
 KEIZER, OR, 97307                                                     Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                  CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                            page __
                                                                                                                                                  46 of ___
                                                                                                                                                         52
                 4 Him Food Group, LLC
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  152
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             2,882.33
                                                                                                                    $________________________________
 SPS COMMERCE INC.                                                     Contingent
 VB BOX 3                                                              Unliquidated
 PO BOX 9202                                                           Disputed
 MINNEAPOLIS, MN, 55480-9202
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  153
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      1,017.00
                                                                                                                    $________________________________
 STANDARD INSURANCE COMPANY
 LIFE AND DISABILITY                                                   Contingent
 PO BOX 645311                                                         Unliquidated
 CINCINNATI, OH, 45264                                                 Disputed

                                                                    Basis for the claim:



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  154
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 THE AUTOMATION GROUP                                               Check all that apply.
                                                                                                                     3,665.00
                                                                                                                    $________________________________
 4678 ISABELLE STREET                                                  Contingent
                                                                       Unliquidated
 EUGENE, OR, 97402                                                     Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  155
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     6,840.24
                                                                                                                    $________________________________
 THE MILL AT KINGS RIVER                                            Check all that apply.
 15111 E GOODFELLOW AVE                                                Contingent
                                                                       Unliquidated
 SANGER, CA, 93657                                                     Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  156
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 TIAA BANK                                                          Check all that apply.
                                                                                                                      1,059.66
                                                                                                                    $________________________________
 PO BOX 911608                                                         Contingent
                                                                       Unliquidated
 DENVER, CO, 80291-1608                                                Disputed
                                                                    Basis for the claim:



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                  CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                            page __
                                                                                                                                                  47 of ___
                                                                                                                                                         52
                 4 Him Food Group, LLC
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  157
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 TOTAL QUALITY LOGISTICS                                               Contingent
 PO BOX 634558                                                         Unliquidated
                                                                       Disputed
 CINCINNATI, OH, 45263-4558
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  158
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      10,006.25
                                                                                                                    $________________________________
 TOTEM PALLET & CRATE
 87315 CEDAR FLAT RD                                                   Contingent
                                                                       Unliquidated
 SPRINGFIELD, OR, 97478                                                Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  159
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 TRANSWORLD SHIPPING(USA)                                           Check all that apply.
                                                                                                                     6,985.00
                                                                                                                    $________________________________
 3748 BAYER AVE                                                        Contingent
 UNIT 201                                                              Unliquidated
 LONG BEACH, CA, 90808                                                 Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  160
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     5,318.44
                                                                                                                    $________________________________
 TRINITY SALES INC                                                  Check all that apply.
 124 SWAN RD                                                           Contingent
                                                                       Unliquidated
 SMITHFIELD, RI, 2917                                                  Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  161
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 UNITEDHEALTHCARE                                                   Check all that apply.
                                                                                                                      30,688.80
                                                                                                                    $________________________________
 5 CENTERPOINTE DR STE 600                                             Contingent
                                                                       Unliquidated
 LAKE OSWEGO, OR, 97035                                                Disputed
                                                                    Basis for the claim: Services



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                  CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                            page __
                                                                                                                                                  48 of ___
                                                                                                                                                         52
                 4 Him Food Group, LLC
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  162
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             31,819.16
                                                                                                                    $________________________________
 UNIVERSAL STUDIOS LICENSING                                           Contingent
 10 UNIVERSAL CITY PLAZA                                               Unliquidated
                                                                       Disputed
 UNIVERSAL CITY, CA, 91608
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  163
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      1,058.17
                                                                                                                    $________________________________
 UPS
 PO BOX 894820                                                         Contingent
                                                                       Unliquidated
 LOS ANGELES, CA, 90189-4820                                           Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  164
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 UPS FREIGHT                                                        Check all that apply.
                                                                                                                     31,705.61
                                                                                                                    $________________________________
 28013 NETWORK PLACE                                                   Contingent
                                                                       Unliquidated
 CHICAGO, IL, 60673-1280                                               Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  165
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     65.00
                                                                                                                    $________________________________
 US BANK EQUIPMENT FINANCE                                          Check all that apply.
 PO BOX 790448                                                         Contingent
                                                                       Unliquidated
 ST. LOUIS, MO, 63179-0448                                             Disputed

                                                                    Basis for the claim:



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  166
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 VERIZON                                                            Check all that apply.
                                                                                                                      3,205.46
                                                                                                                    $________________________________
 PO BOX 660108                                                         Contingent
                                                                       Unliquidated
 DALLAS, TX, 75266-0208                                                Disputed
                                                                    Basis for the claim:



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                  CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                            page __
                                                                                                                                                  49 of ___
                                                                                                                                                         52
                 4 Him Food Group, LLC
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  167
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             7,736.25
                                                                                                                    $________________________________
 WCP SOLUTIONS                                                         Contingent
 PO BOX 84145                                                          Unliquidated
                                                                       Disputed
 SEATTLE, WA, 98124
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  168
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      50,000.00
                                                                                                                    $________________________________
 WELCHS FOODS INC
 300 BAKER AVE                                                         Contingent
 SUITE 101                                                             Unliquidated
 Concord, MA, 01742                                                    Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  169
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 WESTERN PACKAGING INC                                              Check all that apply.
                                                                                                                     2,656.00
                                                                                                                    $________________________________
 PO BOX 297                                                            Contingent
                                                                       Unliquidated
 ALBANY, OR, 97321                                                     Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  170
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     935.95
                                                                                                                    $________________________________
 WIRELESS SOURCE                                                    Check all that apply.
 1711 WILLAMETTE ST. SUITE 301                                         Contingent
                                                                       Unliquidated
 EUGENE, OR, 97401                                                     Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  171
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 XPO LOGISTICS FREIGHT INC                                          Check all that apply.
                                                                                                                      311.59
                                                                                                                    $________________________________
 29559 NETWORK PLACE                                                   Contingent
                                                                       Unliquidated
 CHICAGO, IL, 60673                                                    Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




    Official Form 206E/F                  CaseSchedule E/F: Creditors Who
                                               19-62049-tmr11             Have1Unsecured
                                                                        Doc       Filed Claims
                                                                                         07/02/19                                            page __
                                                                                                                                                  50 of ___
                                                                                                                                                         52
                    4 Him Food Group, LLC
     Debtor          _______________________________________________________                           Case number (if known)_____________________________________
                    Name



Pa rt 3 :           List Ot he rs t o Be N ot ifie d About Unse c ure d Cla ims


4.     List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
       assignees of claims listed above, and attorneys for unsecured creditors.
       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.



              Name and mailing address                                                         On which line in Part 1 or Part 2 is the         Last 4 digits of
                                                                                               related creditor (if any) listed?                account number, if
                                                                                                                                                any
          Foodarom, c/o Euler Hermes Canada Euler Hermes Canada
4.1.      Claims/Collections                                                                        3.75
                                                                                               Line _____
          attn: Sam Gullotti                                                                                                                    ________________
          1155, boul. René-Lévesque Ouest, bureau 2810                                              Not listed. Explain:
          Montréal (Québec) H3B 2L2
          Freightquote
4.2.
          Timothy W. Fafinski, c/o The Greenleaf Group                                         Line 3.78
                                                                                                    _____
          3411 Brei Kessel Road                                                                   Not listed. Explain                          ________________
          Independence, MN, 55359

          Hop Capital
4.3.                                                                                           Line _____
          323 Sunny Isles Blvd., Suite 501
          North Miami Beach, FL, 33160                                                            
                                                                                                  ✔ Not listed. Explain                         ________________

                                                                                                Paid in full; notice purposes only
          Land O' Lakes, c/o D&S Global Solutions
4.4.      Ref #2642314, Attn: Travis                                                                3.104
                                                                                               Line _____
          13809 Research Blvd. #800                                                                                                             ________________
          Austin, TX, 78750
                                                                                                  Not listed. Explain

          Total Sweeteners dba Batory Foods
41.       c/o Louis Weinstock, Esq.                                                                 3.18
                                                                                               Line _____
          223 W. Jackson Blvd., #512                                                                                                            ________________
          Chicago, IL, 60606
                                                                                                  Not listed. Explain

          Union Insurance Co.
4.5.      660 E Watertower Street                                                              Line _____
          Meridian, ID, 83642                                                                     
                                                                                                  ✔ Not listed. Explain                         ________________

                                                                                               Paid in full; notice only
4.6.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.7.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.8.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.9.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.10.                                                                                          Line _____

                                                                                                  Not listed. Explain                          ________________



4.11.
                                                                                               Line _____

                                                                                                  Not listed. Explain                          ________________




                                                                                                                                                                       52
                                                                                                                                                                51 of ___
       Official Form 206E/F                     CaseSchedule E/F: Creditors Who
                                                     19-62049-tmr11             Have1Unsecured
                                                                              Doc       Filed Claims
                                                                                               07/02/19                                                    page __
               4 Him Food Group, LLC
 Debtor         _______________________________________________________                   Case number (if known)_____________________________________
               Name



Pa rt 4 :    T ot a l Amount s of the Priority a nd N onpriorit y Unse c ure d Cla im s


5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                                  Total of claim amounts



5a. Total claims from Part 1                                                                         5a.
                                                                                                                    0.00
                                                                                                                  $_____________________________




5b. Total claims from Part 2                                                                         5b.    +       7,329,335.87
                                                                                                                  $_____________________________




5c. Total of Parts 1 and 2                                                                                          7,329,335.87
                                                                                                     5c.          $_____________________________
   Lines 5a + 5b = 5c.




                                                                                                                                                       52
   Official Form 206E/F                 CaseSchedule E/F: Creditors Who
                                             19-62049-tmr11             Have1Unsecured
                                                                      Doc       Filed Claims
                                                                                       07/02/19                                            page __
                                                                                                                                                52 of ___
 Fill in this information to identify the case:

             4 Him Food Group, LLC
 Debtor name __________________________________________________________________

                                         District of Oregon
 United States Bankruptcy Court for the:______________________

 Case number (If known):    _________________________                        11
                                                                     Chapter _____



                                                                                                                                         Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Sc he dule G: Ex e c ut ory Cont ra c t s a nd U ne x pire d Le a se s                                                                                12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1. Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
       Form 206A/B).
 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired lease
                                       Financial advisory and placement                  Armory Securities, LLC
         State what the contract or    agency agreement                                  1230 Rosecrans Avenue, Suite 660
 2.1     lease is for and the nature
                                       Purchaser
         of the debtor’s interest
                                                                                         Manhattan Beach, CA, 90266

         State the term remaining
         List the contract number of
         any government contract

                                       Copier - Konika Bizhub 363                        US BANK EQUIPMENT FINANCE
         State what the contract or    Lessee                                            PO BOX 790448
 2.2     lease is for and the nature
         of the debtor’s interest                                                        St. Louis, MO, 63179-0448

         State the term remaining      1/31/20
         List the contract number of
         any government contract

                                       Copier - Konika Minolta Bizhub                     TIAA Bank
         State what the contract or    C654                                               PO BOX 911608
 2.3     lease is for and the nature
         of the debtor’s interest      Lessee                                             Denver, CO, 80291-1608

         State the term remaining      8/31/21
         List the contract number of
         any government contract

                                       Copier - Konika Bizhub C454                        Pacific Office Automation
         State what the contract or
 2.4                                   Lessee                                             PO Box 41602
         lease is for and the nature
         of the debtor’s interest                                                         Philadelphia, PA, 19101

         State the term remaining      1/22/21
         List the contract number of
         any government contract

                                       Forklift - Jungheinrich                            De Lage Landen Financial Services
         State what the contract or    Lessee
 2.5     lease is for and the nature
                                                                                          PO Box 41602
         of the debtor’s interest                                                         Philadelphia, PA, 19101

         State the term remaining      3/8/2021
         List the contract number of
         any government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                         1
                                                                                                                                              page 1 of ___
                                            Case  19-62049-tmr11 Doc 1 Filed 07/02/19
 Fill in this information to identify the case:

 Debtor name __________________________________________________________________
             4 Him Food Group, LLC

                                         District of Oregon
 United States Bankruptcy Court for the:_______________________________

 Case number (If known):    _________________________




                                                                                                                                          Check if this is an
                                                                                                                                             amended filing
Official Form 206H
Sc he dule H : Code bt ors                                                                                                                               12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


 1. Does the debtor have any codebtors?
        No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       
       ✔ Yes
 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
       schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                                Column 2: Creditor

                                                                                                                                             Check all schedules
            Name                      Mailing address                                                     Name
                                                                                                                                             that apply:
                                     John Strasheim
 2.1     John Strasheim
         _____________________                                                                            OnDeck   Capital
                                                                                                          _____________________              ✔ D
                                                                                                                                             
                                     1138 Breckenridge Drive
                                                                                                                                              E/F
                                     Junction City, OR, 97448                                                                                 G




 2.2                                 Dewayne Tiller
         Dewayne Tiller
         _____________________                                                                            OnDeck   Capital
                                                                                                          _____________________              ✔ D
                                                                                                                                             
                                     38879 Upper Camp Creek
                                                                                                                                              E/F
                                     Springfield, OR, 97478                                                                                   G




 2.3                                 Dewayne Tiller
         Dewayne Tiller
         _____________________       38879 Upper Camp Creek                                               Columbia   State Bank
                                                                                                          _____________________              ✔ D
                                                                                                                                             
                                     Springfield, OR, 97478                                                                                   E/F
                                                                                                                                              G



 2.4
                                     Dewayne Tiller
         Dewayne Tiller
         _____________________       38879 Upper Camp Creek                                               Columbia   State Bank
                                                                                                          _____________________              ✔ D
                                                                                                                                             
                                     Springfield, OR, 97478                                                                                   E/F
                                                                                                                                              G



 2.5                                 Dewayne Tiller
         Dewayne Tiller
         _____________________                                                                            Columbia   State Bank              ✔ D
                                                                                                                                             
                                     38879 Upper Camp Creek                                               _____________________
                                                                                                                                              E/F
                                     Springfield, OR, 97478                                                                                   G




 2.6                                 John Strasheim
         John Strasheim
         _____________________                                                                            Dominguez    Family Enterprises,
                                                                                                          _____________________       ✔ D Inc.
                                                                                                                                      
                                     1138 Breckenridge Drive
                                                                                                                                              E/F
                                     Junction City, OR, 97448                                                                                 G




Official Form 206H                                     Schedule H: Codebtors
                                            Case 19-62049-tmr11      Doc 1                      Filed 07/02/19                                            2
                                                                                                                                               page 1 of ___
               4 Him Food Group, LLC
Debtor         _______________________________________________________                Case number (if known)_____________________________________
               Name




            Addit iona l Pa ge if De bt or Ha s M ore Code bt ors


           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor

                                                                                                                             Check all schedules
            Name                   Mailing address                                           Name
                                                                                                                             that apply:

   7
 2.___                            John Strasheim
          John Strasheim
          _____________________                                                              Columbia   State Bank
                                                                                              _____________________           ✔ D
                                                                                                                              
                                  1138 Breckenridge Drive
                                                                                                                               E/F
                                  Junction City, OR, 97448                                                                     G




   8
 2.___                            John Strasheim
          John Strasheim
          _____________________   1138 Breckenridge Drive                                    Columbia   State Bank
                                                                                              _____________________           ✔ D
                                                                                                                              
                                                                                                                               E/F
                                  Junction City, OR, 97448
                                                                                                                               G




   9
 2.___                            John Strasheim
          John Strasheim
          _____________________   1138 Breckenridge Drive                                    Columbia   State Bank
                                                                                              _____________________           ✔ D
                                                                                                                              
                                  Junction City, OR, 97448                                                                     E/F
                                                                                                                               G




 2.___
          _____________________                                                               _____________________            D
                                                                                                                               E/F
                                                                                                                               G




 2.___
          _____________________                                                               _____________________            D
                                                                                                                               E/F
                                                                                                                               G




 2.___
          _____________________                                                               _____________________            D
                                                                                                                               E/F
                                                                                                                               G




 2.___
          _____________________                                                               _____________________            D
                                                                                                                               E/F
                                                                                                                               G




 2.___
          _____________________                                                               _____________________            D
                                                                                                                               E/F
                                                                                                                               G




 Official Form 206H                               Schedule H: Codebtors                                                          page ___
                                                                                                                                       2 of ___
                                                                                                                                             2
                                        Case 19-62049-tmr11       Doc 1             Filed 07/02/19
 Fill in this information to identify the case and this filing:

              4 Him Food Group, LLC
 Debtor Name __________________________________________________________________

                                         District of Oregon
 United States Bankruptcy Court for the: ________________________________

 Case number (If known):    _________________________




Official Form 202
De c la ra t ion U nde r Pe na lt y of Pe rjury for N on-I ndividua l De bt ors                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            De c la ra t ion a nd signa t ure



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


         
         ✔    Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         
         ✔    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         
         ✔    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         
         ✔    Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         
         ✔    Schedule H: Codebtors (Official Form 206H)

         
         ✔    Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


         
         ✔    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


             Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    07/02/2019
        Executed on ______________                          /s/ John Strasheim
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                  John Strasheim
                                                                ________________________________________________________________________
                                                                Printed name

                                                                  President
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors

                                            Case 19-62049-tmr11                   Doc 1          Filed 07/02/19
Fill in this information to identify the case:
             4 Him Food Group, LLC
Debtor name __________________________________________________________________

                                        ______________________
United States Bankruptcy Court for the: District of Oregon     District of _________
                                                                              (State)
Case number (If known):   _________________________                                              ___________________________________________



                                                                                                                                     Check if this is an
                                                                                                                                        amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).


 Part 1:        Income



 1. Gross revenue from business

        None

            Identify the beginning and ending dates of the debtor’s fiscal year, which        Sources of revenue                  Gross revenue
            may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                  exclusions)

           From the beginning of the                                                           
                                                                                               ✔ Operating a business
                                                                                                                                            3,300,000.00
           fiscal year to filing date:           01/01/2019
                                           From ___________         to     Filing date          Other                             $_____________________
                                                  MM / DD / YYYY


           For prior year:                       01/01/2018
                                           From ___________         to     12/31/2018
                                                                           ___________         ✔ Operating a business
                                                                                                                                           7,915,665.64
                                                  MM / DD / YYYY            MM / DD / YYYY                                         $_____________________
                                                                                                Other
           For the year before that:             01/01/2017
                                           From ___________         to     01/01/2018
                                                                           ___________         
                                                                                               ✔ Operating a business
                                                                                                                                           10,005,776.00
                                                  MM / DD / YYYY            MM / DD / YYYY                                         $_____________________
                                                                                                Other


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
    from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

     
     ✔   None

                                                                                              Description of sources of revenue   Gross revenue from each
                                                                                                                                  source
                                                                                                                                  (before deductions and
                                                                                                                                  exclusions)

           From the beginning of the
                                                                                              ___________________________         $__________________
           fiscal year to filing date: From ___________             to      Filing date
                                                  MM / DD / YYYY



           For prior year:                 From ___________         to      ___________
                                                  MM / DD / YYYY             MM / DD / YYYY   ___________________________         $__________________



           For the year before that:       From ___________         to      ___________
                                                  MM / DD / YYYY             MM / DD / YYYY   ___________________________         $__________________




 Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 1


                                           Case 19-62049-tmr11                      Doc 1      Filed 07/02/19
                 4 Him Food Group, LLC
Debtor           _______________________________________________________                       Case number (if known)_____________________________________
                 Name




 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfersincluding expense reimbursementsto any creditor, other than regular employee compensation, within 90
    days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
    adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None

             Creditor’s name and address                       Dates          Total amount or value         Reasons for payment or transfer
                                                                                                            Check all that apply
     3.1.
              See Attached SOFA Part 2, Question 3
             __________________________________________       ________        $_________________
                                                                               1,906,732.83                      Secured debt
             Creditor’s name
                                                                                                                 Unsecured loan repayments

                                                              ________                                           Suppliers or vendors

                                                                                                                 Services
                                                              ________                                      
                                                                                                            ✔     Other _______________________________


     3.2.

                                                              ________        $_________________                 Secured debt
             __________________________________________
             Creditor’s name                                                                                     Unsecured loan repayments

                                                              ________                                           Suppliers or vendors

                                                                                                                 Services
                                                              ________                                           Other _______________________________


 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
    guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
    $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
    Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their
    relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing
    agent of the debtor. 11 U.S.C. § 101(31).

           None

             Insider’s name and address                        Dates          Total amount or value        Reasons for payment or transfer
     4.1.
             Jerid Strasheim
             __________________________________________      _________         95,646.54
                                                                             $__________________
             Insider’s name
                                                                                                          Wages 7/1/18-6/30/19
                                                             _________

                                                             _________


             Relationship to debtor
              VP Sales, son of CEO
             __________________________________________



     4.2.    Mary Strasheim
             __________________________________________
             Insider’s name
                                                             _________         33,866.62
                                                                             $__________________          Wages 7/1/18-6/30/19
                                                             _________

                                                             _________




             Relationship to debtor
             Wife of CEO
             __________________________________________



Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 2


                                           Case 19-62049-tmr11                 Doc 1         Filed 07/02/19
                 4 Him Food Group, LLC
Debtor           _______________________________________________________                             Case number (if known)_____________________________________
                 Name




 5. Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
     sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
           None
            Creditor’s name and address                          Description of the property                                 Date              Value of property
     5.1.
            Worldwide Capital Management, Inc.                   Creditor Garnished approximately $111,000 in                 03/2019
            __________________________________________                                                                       ______________      111,000.00
                                                                                                                                               $___________
                                                                 late March 2019 to satisfy claim in full
            Creditor’s name
            30 Wall Street
            8th Floor
            New York, NY 10005



     5.2.
            __________________________________________
            Creditor’s name                                                                                                  _______________     $___________




 6. Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
     the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
     None
    ✔
             Creditor’s name and address                           Description of the action creditor took                   Date action was      Amount
                                                                                                                             taken

             __________________________________________                                                                     _______________    $___________
             Creditor’s name




                                                                 Last 4 digits of account number: XXXX– ________


  Part 3:       Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity—within 1 year before filing this case.

           None
             Case title                               Nature of case                            Court or agency’s name and address              Status of case
            Challenge Dairy Products, Inc. v. 4 Him                                            California Superior Court for Alameda
     7.1.   Food Group, LLC                           Contract                                 County, Hayward Hall of Justice                  
                                                                                                                                                ✔   Pending

                                                                                                                                                   On appeal

             Case number                                                                       1221 Oak Street                                     Concluded
                                                                                               Oakland, CA 94612
      RG19006999
             _________________________________

             Case title                                                                         Court or agency’s name and address
            Total Sweetners, Inc. dba Batory Foods                                             Circuit Court of Cook County, Illinois           
                                                                                                                                                ✔   Pending
     7.2.
            v. 4 Him Food Group, LLC dba Cosmos                                                                                                    On appeal
            Creations
             Case number
                                                                                                                                                   Concluded
                                                      Contract                                 50 W Washington
                                                                                               Chicago, IL 60602
      2019L003182
             _________________________________


Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 3


                                           Case 19-62049-tmr11                    Doc 1           Filed 07/02/19
                 4 Him Food Group, LLC
Debtor           _______________________________________________________                            Case number (if known)_____________________________________
                 Name




 8. Assignments and receivership
     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
     None
    ✔
             Custodian’s name and address                        Description of the property                        Value

             __________________________________________          ______________________________________             $_____________
             Custodian’s name
                                                                 Case title                                         Court name and address

                                                                 ______________________________________           __________________________________________
                                                                                                                  Name
                                                                 Case number


                                                                 ______________________________________
                                                                 Date of order or assignment

                                                                 ______________________________________

 Part 4:        Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
     of the gifts to that recipient is less than $1,000
           None
             Recipient’s name and address                        Description of the gifts or contributions                   Dates given           Value
                                                                 No significant financial contributions over the
            Local aid/mission
            __________________________________________           past two years; some small amounts of food                  _________________    0.00
                                                                                                                                                 $__________
     9.1.
            Recipient’s name                                     donated to local organizations when expiration
                                                                 date was approaching




             Recipient’s relationship to debtor
             none
             __________________________________________


            __________________________________________                                                                       _________________   $__________
     9.2. Recipient’s name




             Recipient’s relationship to debtor
             __________________________________________


 Part 5:        Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None
             Description of the property lost and how the loss   Amount of payments received for the loss                    Date of loss        Value of property
             occurred                                            If you have received payments to cover the loss, for                            lost
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.
                                                                 List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                 Assets – Real and Personal Property).
            Product became contaminated and had to be
            destroyed; no insurance claim was made or will       0.00                                                        01/2019              70,000.00
                                                                 ___________________________________________                 _________________   $__________
            be


Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4


                                             Case 19-62049-tmr11                   Doc 1         Filed 07/02/19
                4 Him Food Group, LLC
Debtor         _______________________________________________________                            Case number (if known)_____________________________________
               Name




 Part 6:      Certain Payments or Transfers

 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
     the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
     seeking bankruptcy relief, or filing a bankruptcy case.

      None
     ✔
            Who was paid or who received the transfer?        If not money, describe any property transferred            Dates              Total amount or
                                                                                                                                            value

            __________________________________________
   11.1.
                                                                                                                         ______________      $_________
            Address




            Email or website address
            _________________________________

            Who made the payment, if not debtor?


            __________________________________________


            Who was paid or who received the transfer?        If not money, describe any property transferred            Dates              Total amount or
                                                                                                                                            value


   11.2.    __________________________________________
                                                                                                                         ______________      $_________
            Address




            Email or website address


            __________________________________________


            Who made the payment, if not debtor?

            __________________________________________

 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
     a self-settled trust or similar device.
     Do not include transfers already listed on this statement.

     
     ✔     None

            Name of trust or device                           Describe any property transferred                           Dates transfers    Total amount or
                                                                                                                          were made          value


            __________________________________________                                                                    ______________      $_________

            Trustee

            __________________________________________




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 5


                                          Case 19-62049-tmr11                  Doc 1         Filed 07/02/19
                4 Him Food Group, LLC
Debtor         _______________________________________________________                           Case number (if known)_____________________________________
               Name




 13. Transfers not already listed on this statement

     List any transfers of money or other propertyby sale, trade, or any other meansmade by the debtor or a person acting on behalf of the debtor
     within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
     Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


     
     ✔     None

            Who received transfer?                             Description of property transferred or payments received   Date transfer       Total amount or
                                                               or debts paid in exchange                                  was made            value



   13.1.    __________________________________________                                                                    ________________     $_________

            Address




            Relationship to debtor

            __________________________________________




            Who received transfer?                                                                                        ________________     $_________

   13.2.    __________________________________________

            Address




            Relationship to debtor

            __________________________________________



 Part 7:      Previous Locations

 14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

      Does not apply
     ✔
            Address                                                                                             Dates of occupancy


   14.1.                                                                                                       From       ____________       To   ____________




   14.2.                                                                                                       From       ____________       To   ____________




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6


                                          Case 19-62049-tmr11                    Doc 1        Filed 07/02/19
                 4 Him Food Group, LLC
Debtor           _______________________________________________________                           Case number (if known)_____________________________________
                 Name




 Part 8:         Health Care Bankruptcies

 15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
      diagnosing or treating injury, deformity, or disease, or
      providing any surgical, psychiatric, drug treatment, or obstetric care?

     
     ✔     No. Go to Part 9.
          Yes. Fill in the information below.
            Facility name and address                        Nature of the business operation, including type of services the            If debtor provides meals
                                                             debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

   15.1.    ________________________________________                                                                                     ____________________
            Facility name


                                                             Location where patient records are maintained (if different from facility
                                                             address). If electronic, identify any service provider.                     How are records kept?


                                                                                                                                         Check all that apply:

                                                                                                                                            Electronically
                                                                                                                                            Paper

                                                             Nature of the business operation, including type of services the            If debtor provides meals
            Facility name and address                        debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

   15.2.                                                                                                                                 ____________________
            ________________________________________
            Facility name


                                                             Location where patient records are maintained (if different from facility   How are records kept?
                                                             address). If electronic, identify any service provider.

                                                                                                                                         Check all that apply:
                                                                                                                                          Electronically
                                                                                                                                         Paper

 Part 9:         Personally Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?

     
     ✔     No.
          Yes. State the nature of the information collected and retained. ___________________________________________________________________
                 Does the debtor have a privacy policy about that information?
                 
                    No
                    Yes
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?

     
     ✔     No. Go to Part 10.
          Yes. Does the debtor serve as plan administrator?
                    No. Go to Part 10.
                    Yes. Fill in below:
                        Name of plan                                                                           Employer identification number of the plan

                        _______________________________________________________________________                EIN: ___________________________________

                     Has the plan been terminated?
                           No
                           Yes



Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7


                                            Case 19-62049-tmr11                   Doc 1         Filed 07/02/19
Debtor            4 Him Food Group, LLC
                  _______________________________________________________                         Case number (if known)_____________________________________
                  Name




 Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
     moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
     brokerage houses, cooperatives, associations, and other financial institutions.

          None
            Financial institution name and address         Last 4 digits of account        Type of account             Date account was        Last balance
                                                           number                                                      closed, sold, moved,    before closing or
                                                                                                                       or transferred          transfer

   18.1.     Summit Bank - Business Checking (closed)
             ______________________________________        XXXX–__________
                                                                3303                       
                                                                                           ✔ Checking                  7/1/2019
                                                                                                                       ___________________      $__________
                                                                                                                                                  0.00
            Name
                                                                                            Savings
                                                                                            Money market
                                                                                            Brokerage
                                                                                            Other______________

   18.2.     Columbia Bank - Wire Account (closed)
             ______________________________________        XXXX–__________
                                                                1077                       
                                                                                           ✔ Checking                  05/01/2019
                                                                                                                       ___________________      $__________
                                                                                                                                                  0.00
            Name
                                                                                            Savings
             111 West 7th Ave.
             Eugene, OR 97401                                                               Money market
                                                                                            Brokerage
                                                                                            Other______________

 19. Safe deposit boxes
     List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

     
     ✔     None

              Depository institution name and address      Names of anyone with access to it            Description of the contents                  Does debtor
                                                                                                                                                     still have it?

             ______________________________________                                                                                                     No
            Name                                                                                                                                        Yes



                                                           Address




20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.

    
    ✔      None

              Facility name and address                    Names of anyone with access to it          Description of the contents                    Does debtor
                                                                                                                                                     still have it?
                                                                                                                                                       No
             ______________________________________
            Name
                                                                                                                                                       Yes



                                                            Address




Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8


                                           Case 19-62049-tmr11                    Doc 1        Filed 07/02/19
              4 Him Food Group, LLC
Debtor        _______________________________________________________                          Case number (if known)_____________________________________
              Name




 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
     trust. Do not list leased or rented property.

     
     ✔   None

          Owner’s name and address                       Location of the property                   Description of the property                    Value

                                                                                                                                                  $_________
          ______________________________________
          Name




 Part 12:       Details About Environmental Information

 For the purpose of Part 12, the following definitions apply:
  Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
     regardless of the medium affected (air, land, water, or any other medium).
  Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
     formerly owned, operated, or utilized.
  Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
     or a similarly harmful substance.

 Report all notices, releases, and proceedings known, regardless of when they occurred.


 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


     
     ✔   No
        Yes. Provide details below.
          Case title                                 Court or agency name and address               Nature of the case                        Status of case

          _________________________________                                                                                                       Pending
                                                     _____________________________________
          Case number                                Name                                                                                         On appeal

          _________________________________                                                                                                       Concluded




 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
     environmental law?

     
     ✔   No
        Yes. Provide details below.

         Site name and address                       Governmental unit name and address             Environmental law, if known              Date of notice


          __________________________________         _____________________________________                                                    __________
          Name                                       Name




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 9


                                         Case 19-62049-tmr11                   Doc 1        Filed 07/02/19
                4 Him Food Group, LLC
Debtor          _______________________________________________________                      Case number (if known)_____________________________________
                Name




 24. Has the debtor notified any governmental unit of any release of hazardous material?
     
     ✔     No
          Yes. Provide details below.

           Site name and address                     Governmental unit name and address           Environmental law, if known                Date of notice


            __________________________________      ______________________________________                                                     __________
            Name                                    Name




 Part 13:          Details About the Debtor’s Business or Connections to Any Business


 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
     Include this information even if already listed in the Schedules.

     
     ✔     None


            Business name and address                Describe the nature of the business                   Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.

                                                                                                           EIN: ________________________
   25.1.    __________________________________
            Name                                                                                           Dates business existed



                                                                                                           From ___________              To ____________




            Business name and address                Describe the nature of the business                   Employer Identification number
   25.2.                                                                                                   Do not include Social Security number or ITIN.

                                                                                                           EIN: ________________________
            __________________________________
            Name                                                                                           Dates business existed



                                                                                                           From ___________              To ____________




            Business name and address                Describe the nature of the business                   Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.

   25.3.                                                                                                   EIN: ________________________
            __________________________________
            Name
                                                                                                           Dates business existed




                                                                                                           From ___________              To ____________




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 10


                                         Case 19-62049-tmr11                   Doc 1       Filed 07/02/19
                   4 Him Food Group, LLC
Debtor            _______________________________________________________                        Case number (if known)_____________________________________
                  Name




 26. Books, records, and financial statements
     26a. List    all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

                 None
              Name and address                                                                                Dates of service


              Sean Bunton                                                                                     From _______
   26a.1.     __________________________________________________________________________________
              Name
              4866 Camelia Street, Springfield OR 97402                                                       To _______




              Name and address                                                                                Dates of service

              Kyle Dixon, CPA                                                                                 From _______
   26a.2.     __________________________________________________________________________________
              Name
              28093 Crossley Lane, Eugene, OR 97478                                                          To _______




     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
            statement within 2 years before filing this case.
                 None

                    Name and address                                                                          Dates of service


                    Jones & Roth, PC                                                                          From _______
         26b.1.     ______________________________________________________________________________
                    Name
                    PO Box 10086, Eugene OR 97440                                                             To _______




                                                                                                              Dates of service
                    Name and address

                                                                                                              From _______
         26b.2.
                    ______________________________________________________________________________
                    Name                                                                                      To _______




     26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
                 None
                    Name and address                                                                          If any books of account and records are
                                                                                                              unavailable, explain why


         26c.1.     Isler CPA
                    ______________________________________________________________________________
                    Name
                     1976 Garden Avenue, Eugene OR 97403




Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 11


                                             Case 19-62049-tmr11                 Doc 1        Filed 07/02/19
                    4 Him Food Group, LLC
Debtor              _______________________________________________________                     Case number (if known)_____________________________________
                    Name




                     Name and address                                                                        If any books of account and records are
                                                                                                             unavailable, explain why


           26c.2.    Jones & Roth, PC
                     ______________________________________________________________________________
                     Name
                      PO Box 10086, Eugene OR 97440




     26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
          within 2 years before filing this case.

                   None

                     Name and address


           26d.1.    Columbia Bank
                     ______________________________________________________________________________
                     Name




                     Name and address



           26d.2.
                     Celtic Capital
                     ______________________________________________________________________________
                     Name




 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     
     ✔      No
           Yes. Give the details about the two most recent inventories.



               Name of the person who supervised the taking of the inventory                    Date of       The dollar amount and basis (cost, market, or
                                                                                                inventory     other basis) of each inventory


              ______________________________________________________________________           _______       $___________________

               Name and address of the person who has possession of inventory records


   27.1.       ______________________________________________________________________
              Name




Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 12


                                             Case 19-62049-tmr11                 Doc 1       Filed 07/02/19
                4 Him Food Group, LLC
Debtor          _______________________________________________________                        Case number (if known)_____________________________________
                Name




            Name of the person who supervised the taking of the inventory                     Date of          The dollar amount and basis (cost, market, or
                                                                                              inventory        other basis) of each inventory

            ______________________________________________________________________            _______         $___________________

            Name and address of the person who has possession of inventory records


   27.2.    ______________________________________________________________________
            Name




 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.
   Name                                      Address                                                 Position and nature of any interest      % of interest, if any
 Hal Woodyard                                1257 Edin Bridge Court, Cumming, GA 30041                                                       1.33%


 Betty Small Trust                           1138 Breckenridge Drive, Junction City, OR 97448                                                4.64%


 Ron Evans                                   2015 NE 56th Avenue, Portland, OR 97213                                                         3.34%


 Debra and Norman Magnuson                   31871 Herman Road, Eugene, OR 97408                                                             1.33%


 Kyle Dixon                                  28093 Crossley Lane, Eugene, OR 97402                                                           6.29%


 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?
    ✔ No

          Yes. Identify below.
   Name                                                                                                 Position and nature of any   Period during which position
                                                Address                                                 interest                     or interest was held


                                                                                                                                      _________ To _________


                                                                                                                                      _________ To _________


                                                                                                                                      _________ To _________


                                                                                                                                      _________ To _________

 30. Payments, distributions, or withdrawals credited or given to insiders
     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
     bonuses, loans, credits on loans, stock redemptions, and options exercised?
     
     ✔     No
          Yes. Identify below.
                                                                                     Amount of money or description      Dates               Reason for providing
            Name and address of recipient                                            and value of property                                   the value

   30.1.    ______________________________________________________________            _________________________          _____________
            Name


                                                                                                                         _____________


                                                                                                                         _____________

            Relationship to debtor                                                                                       _____________

            ______________________________________________________________                                               _____________
Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 13


                                            Case 19-62049-tmr11                Doc 1        Filed 07/02/19
                   4 Him Food Group, LLC
Debtor             _______________________________________________________                          Case number (if known)_____________________________________
                   Name




              Name and address of recipient
                                                                                            __________________________     _____________

   30.2       ______________________________________________________________
              Name                                                                                                         _____________

                                                                                                                           _____________



                                                                                                                           _____________


              Relationship to debtor                                                                                       _____________

              ______________________________________________________________



 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     
     ✔       No
            Yes. Identify below.
              Name of the parent corporation                                                              Employer Identification number of the parent
                                                                                                          corporation

              ______________________________________________________________                             EIN: ____________________________



 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     
     ✔       No
            Yes. Identify below.

              Name of the pension fund                                                                    Employer Identification number of the pension fund

              ______________________________________________________________                             EIN: ____________________________



 Part 14:            Signature and Declaration


             WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
             connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
             18 U.S.C. §§ 152, 1341, 1519, and 3571.

             I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
             is true and correct.

             I declare under penalty of perjury that the foregoing is true and correct.

             Executed on       07/02/2019
                               _________________
                                MM / DD / YYYY



              /s/ John Strasheim
              ___________________________________________________________                              John Strasheim
                                                                                          Printed name _________________________________________________
              Signature of individual signing on behalf of the debtor

                                                 President
              Position or relationship to debtor ____________________________________




         Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
             No
         
         ✔    Yes




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 14


                                                  Case 19-62049-tmr11               Doc 1         Filed 07/02/19
               4 Him Food Group, LLC
 Debtor Name                                                                        Case number (if known)



                                            Continuation Sheet for Official Form 207
4) Payments or other transfers of property made within 1 year before filing this case that
benefited any insider

John Strasheim                                                                   $104,676.23

Jerry Strasheim                         13379 E 49th St., Yuma,                  $40,000.00
                                        AZ 85367


7) Legal Actions

Freightquote.com v. 4 Him Food Group, LLC/Cosmos Creations

Alleged Breach of Contract

District Court, Fourth Judicial District, State of Minnesota, County of
Hennepin

300 South 6th Street, Minneapolis, MN 55487

Pending

-------

American Express Travel Related Services Company, Inc. v. 4 Him Food Group, LLC

652753 2019

Alleged Nonpayment for Services

Supreme Court of the State of New York County of New York

60 Centre St., New York, NY 10007

Pending

-------

BNSF Logistics, LLC v. 4 Him Food Group, LLC dba Cosmos Creations

Suit for Alleged Nonpayment

Circuit Court for Cook County, Illinois

Pending

-------


26c) Records keepers

Sean Bunton                             4866 Camelia Street,
                                        Springfield OR 97402


26d) Creditors

D.A. Davidson                                               8 Third St. North, Davidson Bldg.
                                                            Great Falls, MT 59401




  Official Form 207                         Statement of Financial Affairs for Non-Individuals
                                       Case 19-62049-tmr11            Doc 1       Filed 07/02/19
               4 Him Food Group, LLC
 Debtor Name                                                                        Case number (if known)



                                            Continuation Sheet for Official Form 207
Wyandot, Inc.                                               135 Wyandot Ave. Marion, OH 43302

Exvere Inc.

American Pop Corn Co.                                       One Fun Place, PO Box 178, Sioux City,
                                                            IA 51102

Ouabache Investments

Consultants Group Commercial Funding                        2211 Michelson Dr. Suite 1110 Irvine,
Group                                                       Ca. 92612

Veber Partners, LLC

MB Financial Bank                                           800 W. Madison St. Chicago, Illinois
                                                            60607

Miniat Holdings LLC, South Chicago
Packing LLC and Ed Miniat LLC

Retail Business Services LLC                                2110 Executive Dr. Salisbury, NC 28147

Steve Lee and Ryan Lee

Share Capital Partners, LLC

Austin Financial Services, Inc.

Utz Quality Foods, LLC

Idahoan foods, LLC

Snack It Forward                                            6080 Center Dr. 6th Floor, Las Angeles,
                                                             Ca. 90045

Liberty Bay Capital

Old Town Equity, LLC

Lesser Evil, LLC

Lewis and Clark Capital

Capital Canada Limited

Keystone Capital, Inc.

Traverse, LLC

Ramex, Inc.

Mosaic Consumer Partners, LLC

Hammond, Kennedy, Whitney and Company,
Inc.

Valhalla Financial, Inc.

Endeavour Capital VII, LLC                                  760 SW 9th Ave #2300, Portland, OR
                                                            97205




  Official Form 207                         Statement of Financial Affairs for Non-Individuals
                                       Case 19-62049-tmr11            Doc 1       Filed 07/02/19
               4 Him Food Group, LLC
 Debtor Name                                                                        Case number (if known)



                                            Continuation Sheet for Official Form 207
Snak King and Corp.

Fundos Group, LLC

Investment Exchange Corp.

Capitala Group, LLC

Holliday Fenoglio Fowler, L.P.

Gordon Brothers Asset Advisors, LLC

K. R. Abraham & Co.

Inxcorp Business Advisors

Scanlan KemperBard Companies

Mission Consumer Capital, L.P.

The Anderson Group, LLC

Summit Investment Management LLC

Great Rock Capital Partners Management,
 LLC

TerraMar Capital LLC

Porchlight Equity Management LLC

Firelight Capital Partners, LLC

San Francisco Equity Partners

Western Milling, LLC

AGR Partners, LLC

VMG Partners II, LLC

Canum Capital Management, L.P.

STORE Capital Corporation

GEMCAP Lending I, LLC                                       24955 Pacific Coast Hwy, #A202, Malibu,
                                                             CA 90265

Alliance Consumer Growth, LLC

Advantage Capital Agribusiness
Partners, L.P.

Arable Capital Partners, LLC

Super G Capital, LLC

ExWorks Capital




  Official Form 207                         Statement of Financial Affairs for Non-Individuals
                                       Case 19-62049-tmr11            Doc 1       Filed 07/02/19
               4 Him Food Group, LLC
 Debtor Name                                                                        Case number (if known)



                                            Continuation Sheet for Official Form 207
Corbel Capital Partners

Alliance Consumer Growth, LLC

Tregaron Capital

Encore Consumer Capital, L.P.

Lateral Investment Management, LLC

EMM Investments, LLC

Monogram Capital Partners I, L.P.

West-wood Benson                                            4800 SW Meadows Rd, #300, Lake Oswego,
                                                            OR 97035


28) Additional people in control of the debtor at the time of the filing of this case

Dianne Fay Leavitt                      5250 Senger Lane, Eugene,                3.31%
                                         OR 97405

R. Derek Jaros                          PO Box 1957, Sisters, OR                 3.81%
                                        97559

The Knapp Family Trust                  411 Whiskey Hill Road,                   4.82%
                                        Woodside, CA 94062

Steve Hayes                             2877 Martinique Ave.,                    2.22%
                                        Eugene, OR 97408

Jerid Strasheim                         852 Unity Drive, Eugene,                 12.16%
                                        OR 97408

Jason Goss                              39040 Upper Camp Creek,                  9.32%
                                        Springfield, OR 97478

Matt Tiller                             39559 Upper Camp Creek,                  9.32%
                                        Springfield, OR 97478

Dewayne Tiller                          38879 Upper Camp Creek,                  11.27%
                                        Springfield, OR 97478

John Strasheim                          1138 Breckenridge Drive,                 27.34%
                                        Junction City, OR 97448




  Official Form 207                         Statement of Financial Affairs for Non-Individuals
                                       Case 19-62049-tmr11            Doc 1       Filed 07/02/19
                  SOFA Question 3 Attachment - Transfers within 90 Days
Sort OrderDate           chk#   Description                     Amount          rec Deposit   Type
      126       4/1/19    WT    Larsen's Creamery               $    24,724.15   x            Raw Materials
      128       4/1/19    WT    CH ROBINSON                     $    11,732.00   x            Freight Expense
      132       4/1/19   250    Mark Thornton                   $    10,000.00   x            Sales & Marketing
      135       4/2/19    WT    Glory Bee                       $      7,279.56 x             Raw Materials
      143       4/3/19    WT    Larsen's Creamery               $    28,644.00 x              Raw Materials
      144       4/3/19    WT    Infinisource (Amcheck)          $    23,962.20 x              Payroll
      162       4/5/19          Payroll Checks                  $    58,274.84 P              Payroll
      169       4/9/19   WT     C&H Sugar (Domino Foods)        $    18,600.00 x              Raw Materials
      170       4/9/19   WT     PCA                             $    20,620.25 x              Packaging Purchase
      171       4/9/19   WT     CH ROBINSON                     $    13,144.00 x              Freight Expense
      172       4/9/19   WT     Agricor (Grain Miller)          $    21,600.00 x              Raw Materials
      176       4/9/19   265    2 Lori's                        $    50,000.00 x              Loan
      182      4/11/19   268    John Strasheim                  $      8,489.37 x             Raw Materials
      194      4/12/19   280    Columbia Corrugated             $    12,265.00 x              Packaging Purchase
      208      4/17/19   WT     CDB Packaging Purchase          $    20,000.00 x              Packaging Purchase
      209      4/17/19   WT     Elite Spice                     $    11,205.00 x              Raw Materials
      210      4/17/19   WT     Columbus Vegetable Oils         $    20,372.00 x              Raw Materials
      211      4/17/19   WT     Infinisource (Amcheck)          $    25,007.80 x              Payroll
      216      4/19/19          Paychecks                       $    59,679.36 p              Payroll
      228      4/22/19   WT     Food Source                     $    13,125.00 x              Raw Materials
      230      4/22/19   EFT    Chase Credit Card               $      7,500.00 x             Other
      233      4/22/19   296    Fedex Freight                   $      7,890.79 x             Freight Expense
      236      4/23/19   WT     Leonard Law Group               $    10,000.00 x              Professional Services
      237      4/23/19   WT     CDB Packaging Purchase          $    35,000.00 x              Packaging Purchase
      251      4/23/19   304    Pacific Source Health Plan      $    16,834.74 x              Health Insurance
      275      4/30/19   WT     CDB Packaging Purchase          $    35,000.00 x              Packaging Purchase
      281       5/1/19   WT     Infinisource (Amcheck)          $    25,131.99 x              Payroll
      283       5/1/19   WT     CH ROBINSON                     $      7,100.00 x             Freight Expense
      285       5/1/19   WT     Glory Bee                       $      8,820.00 x             Raw Materials
      295       5/3/19   WT     South Start Financial (Tides)   $      8,823.64 x             Raw Materials
      297       5/3/19   WT     CDB Packaging Purchase          $    15,007.99 x              Packaging Purchase
      299       5/3/19   WT     Leonard Law Group               $    45,000.00 x              Professional Services
      301       5/3/19   WT     Domino Foods (C&H Sugar)        $    18,528.00 x              Raw Materials
      303       5/3/19   WT     Agricor (Grain Miller)          $    18,562.50 x              Raw Materials
      306       5/3/19          Payroll Checks                  $    64,093.51 p              Payroll
      308       5/6/19   WT     CH Robinson                     $    11,130.00 x              Freight Expense
      311       5/6/19   WT     Larsen's Creamery               $    18,533.85 x              Raw Materials
      313       5/6/19   WT     Glory Bee                       $    10,816.40 x              Raw Materials
      317       5/7/19   WT     PCA                             $    15,474.41 x              Packaging Purchase
      334       5/8/19   WT     CH ROBINSON                     $    10,502.00 x              Freight Expense
      341      5/10/19   WT     TIDES (SW Financial)            $    18,873.60 x              Raw Materials
      347      5/13/19   WT     CH ROBINSON                     $      7,592.00 x             Freight Expense
      348      5/13/19   WT     Packaging Purchase              $    15,747.41 x              Packaging Purchase
      351      5/13/19   EFT    Bank of America                 $      8,318.00 x             Raw Materials
      360      5/15/19   WT     Inforsource (Amcheck)           $    27,002.71 x              Payroll
      367      5/20/19   WT     Grain Millers                   $    15,335.00 x              Raw Materials
      373      5/20/19   WT     CH Robinson                     $    13,475.00 x              Freight Expense
      376      5/20/19          Payroll Checks                  $    66,624.18 p              Payroll
      388      5/22/19   WT     Larsen's Creamery               $    21,033.66 x              Raw Materials
      390      5/22/19   WT     CDB Packaging Purchase          $    57,106.56 x              Packaging Purchase
      393      5/22/19   EFT    Cosmos Chase CC 0050            $    12,000.00 x              Other
      400      5/24/19   WT     Columbia Corrugated             $    16,222.66 x              Packaging Purchase
      402      5/24/19   WT     Glory Bee                       $    11,782.84 x              Raw Materials
      404      5/24/19   WT     Food Source                     $    16,750.02 x              Raw Materials
      406      5/24/19   WT     Elite Spice                     $    12,577.50 x              Raw Materials
      423      5/30/19   353    Pacific Source Health Plan      $    18,309.37 x              Health Insurance
      426      5/30/19   WT     Infinisource (Amcheck)          $    25,266.91 x              Payroll
      429      5/31/19          Paychecks                       $    66,838.16 p              Payroll



                                                                                               Page 1 of 2
                                 Case 19-62049-tmr11            Doc 1    Filed 07/02/19
           SOFA Question 3 Attachment - Transfers within 90 Days
434   5/31/19     WT    CH ROBINSON                  $    20,610.00     x       Freight Expense
459      6/4/19   WT    CH Robinson                  $     7,530.00     x       Freight Expense
461      6/5/19   WT    CDB Packaging Purchase       $    38,713.40     x       Packaging Purchase
463      6/5/19   WT    Celtic Capital               $    11,649.17     x       Celtic Loan
465      6/5/19   wt    Agricor (Grain Miller)       $    15,352.75     x       Raw Materials
480      6/6/19   WT    Larsen's Creamery            $    10,705.11     x       Raw Materials
504     6/11/19   WT    CH ROBINSON                  $     7,000.00     x       Freight Expense
513     6/12/19   WT    Infinisource (Amcheck)       $    30,398.84             Payroll
515     6/14/19         Paychecks                    $    72,663.30             Payroll
521     6/14/19         Paychecks                    $    74,634.42     P       Payroll
532     6/17/19   WT    PCA                          $    13,849.00     x       Packaging Purchase
534     6/17/19   WT    Elite Spice                  $    13,757.50     x       Raw Materials
536     6/17/19   WT    CDB Packaging                $    22,000.00     x       Packaging Purchase
543     6/18/19   WT    Food Source                  $     9,762.48     x       Raw Materials
561     6/19/19   WT    Columbia Corrugated          $     9,100.00     x       Packaging Purchase
570     6/20/19   WT    Agricor (Grain Millers)      $    19,037.50     x       Raw Materials
572     6/20/19         JS Personal Chase 0269       $    14,574.67     x       Raw Materials
578     6/21/19   WT    Larsens Creamery             $    16,169.21     x       Raw Materials
586     6/21/19   395   Pacific Source Health Plan   $    19,042.71             Health Insurance
594     6/25/19   EFT   JS INVESMENT CC (8677)       $    19,063.34     x       Raw Materials
596     6/25/19   WT    CBD                          $    28,910.97     x       Packaging Purchase
598     6/25/19   WT    Larsen's Creamery            $    12,938.37     x       Raw Materials
601     6/26/19   WT    CH ROBINSON                  $     6,985.00     x       Freight Expense
603     6/26/19   WT    Leonard Law Group            $    45,000.00     x       Professional Services
605     6/26/19   WT    Infinisource                 $    27,706.11     x       Payroll
625     6/28/19         Payroll Checks               $    60,249.05     p       Payroll
                                                     $   1,906,732.83




                                                                                 Page 2 of 2
                         Case 19-62049-tmr11         Doc 1     Filed 07/02/19
2Loris, LLC                                       AMERICAN VEGETARIAN
79 Centennial Loop                                ASSOCIATION
Eugene, OR 97401                                  PO BOX 259
                                                  EAST HANOVER, NJ 7936

2Loris, LLC
Randy McPherson                                   ANDALUCIA NUTS
1247 Crenshaw Rd                                  3505 BERING DR
Eugene, OR 97401                                  HOUSTON, TX 77057


2Loris, LLC                                       APPLIED INDUSTRIAL TECHNOLOGIE
450 Country Club Road, Suite 310                  3150 W 5TH AVE
Eugene, OR 97401                                  EUGENE, OR 97402


360 MERCHANDISING SOLUTIONS                       ARAMARK
300 DAVE COWENS DRIVE                             PO BOX 101179
8TH FLOOR                                         PASADENA, CA 91189
NEWPORT, KY 41071

                                                  ARMORY SECURITIES LLC
ALICIA BOLLS                                      1230 ROSECRANS AVE
8473 FM 902                                       SUITE 660
COLLINSVILLE, TX 76233                            MANHATTAN BEACH, CA 90266


ALLANN BROTHERS                                   ATLAS BRAND MANAGEMENT
1852 FESCUE ST. NE                                45 ASPEN HILLS DRIVE
ALBANY, OR 97322                                  CALGARY, AB T3H 0P8


ALPINE PUMP                                       Adair, Marcela G
4040 BANNER STREET                                131 SW Kalmia St
EUGENE, OR 97404                                  Junction City, OR 97448


AMERICAN BANKERS INSURANCE COM                    American Express Travel Related Services Comp
PO BOX 731178                                     c/o Zwicker & Associates, Attn. Carl Zap
DALLAS, TX 75373-1178                             100 Corporate Woods, Suite 230
                                                  Rochester, NY 14623

AMERICAN EXPRESS CORPORATE
PO BOX 650448                                     American Pop Corn
DALLAS, TX 75265-0448                             One Fun Place
                                                  PO Box 178
                                                  Sioux City, IA 51102
AMERICAN POP CORN COMPANY
ATTN : GARRY SMITH
ONE FUN PLACE                                     Armory Securities, LLC
SIOUX CITY, IA 51108                              1230 Rosecrans Avenue, Suite 660
                                                  Manhattan Beach, CA 90266

AMERICAN TASTE
8055 W MANCHESTER AVENUE                          Arnold, Jason
SUITE 310                                         1897 Balboa Street
PLAYA DEL RAY, CA 90293                           Eugene, OR 97408


                                                  B & I HARDWARE & RENTAL
                                                  120 W. 6TH STREET
                                                  JUNCTION CITY, OR 97448




                          Case 19-62049-tmr11   Doc 1    Filed 07/02/19
BARKE GROUP INC.                                    Bedolla, Mary B
PO BOX 44203                                        1304 Chambers Apt 3
EDEN PRAIRIE, MN 55344                              Eugene, OR 97402


BASCOM FAMILY FARMS                                 Betty Small
56 SUGARHOUSE RD                                    1138 Breckenridge Drive
Alstead, NH 03602                                   Junction City, OR 97448


BATORY FOODS                                        Betty Small Trust
1700 E HIGGINS RD                                   1138 Breckenridge Drive
SUITE 300                                           Junction City
DES PLAINES, IL 60018                               OR 97448


BEAVER SPORTS PROPERTIES                            Bivens II, Kelly R
C/O LEARFIELD COMMUNICATIONS                        411 Alder Street
PO BOX 843038                                       Junction City, OR 97448
KANSAS CITY, MO 64184-3038

                                                    Blasengame, Dominic J
BIOLOGIC RESOURCES LLC                              92599 Prairie Road
10260 SW NIMBUS AVE                                 Junction City, OR 97448
SUITE M11
PORTLAND, OR 97223
                                                    Buck, Kenyon E
                                                    1340 C Street
BNSF LOGISTICS                                      Springfield, OR 97477
75 REMITTANCE DRIVE
SUITE 1767
CHICAGO, IL 60675                                   Buntin, Sean L
                                                    4866 Camellia Street
                                                    Springfield, OR 97478
BNSF Logistics, LLC
c/o Joseph L. Steinfeld, Jr., ASK LLP
2600 Eagen Woods Drive, Suite 400                   C H ROBINSON COMPANY
Saint Paul, MN 55121                                PO BOX 9121
                                                    MINNEAPOLIS, MN 55480-9121

BODTKER MACHINE
94213 RIVER ROAD                                    C. CRETORS AND COMPANY
JUNCTION CITY, OR 97448                             176 MITTEL DRIVE
                                                    WOOD DALE, IL 60191

BUNGE NORTH AMERICA-MILLING
PO BOX 842453                                       CARDMEMBER SERVICES
Boston, MA 02284                                    CHASE CORP VISA


BUY-LOW LOOPS LP #902                               CARQUEST
8188 RIVER WAY                                      323 HATTON LANE
DELTA, BC V4G 1K5                                   JUNCTION CITY, OR 97448


Barber, Stephen                                     CDB PACKAGING
684 Oakdale Avenue                                  2058 N MILLS AVENUE #246
Springfield, OR 97477                               CLAREMONT, CA 91711




                            Case 19-62049-tmr11   Doc 1    Filed 07/02/19
CHALLENGE DAIRY PRODUCTS                           COSMOS CREATIONS PAYROLL
PO BOX 742266                                      395 E 1ST AVE
LOS ANGELES, CA 90074-2266                         JUNCTION CITY, OR 97448


CHANDLER FOOD SALES                                COYOTE LOGISTICS LLC
601 NW 10TH STREET                                 PO BOX 742636
PO BOX 532607                                      ATLANTA, GA 30374-2636
GRAND PRAIRIE, TX 75053

                                                   Cain, Benjamin
CHEP USA                                           1063 S. 34th Place
15226 COLLECTIONS CENTER DRIVE                     Springfield, OR 97478
CHICAGO, IL 60693

                                                   California Franchise Tax Board
CHEX FINER FOODS                                   PO Box 1468
71 HAMPDEN ROAD                                    Sacramento, CA 65812
MANSFIELD, MA 2048

                                                   Campbell, Marianne
COHEN & STONE                                      820 Williams Street
124 Haverford Ct                                   Eugene, OR 97402
Falling Waters, WV 25419

                                                   Celtic Capital Corp.
COLUMBIA CORRUGATED BOX                            23622 Calabasas Rd.
12777 SW TUALATIN-SHERWOOD RD                      Suite 323
TUALATIN, OR 97062                                 Calabasas, CA 91302


COLUMBIA STATE BANK                                Celtic Capital Corp.
PO BOX 1757                                        Hemar, Rousso & Heald, LLP, Attn: J. Al
TACOMA, WA 98401-1757                              15910 Ventura Blvd., 12th Floor
                                                   Encino, CA 91436

COMCAST 9679
PO BOX 37601                                       Challenge Dairy Products, Inc.
PHILADELPHIA, PA 19101

                                                   Chambers, Aaron R
COMCAST-4616                                       1050 Nyssa Street
PO BOX 34227                                       Junction City, OR 97448
SEATTLE, WA 98124

                                                   Chrono Heath Care, Inc.
COMCAST-7242                                       395 E. 1st
PO BOX 34227                                       Junction City, OR 97448
SEATTLE, WA 98124

                                                   City of Junction City
COMCAST-7798                                       PO Box 250
PO BOX 34227                                       Junction City, OR 97448
SEATTLE, WA 98124

                                                   Columbia State Bank
CORPORATE PAYMENT SYSTEMS                          Farleigh Wada Witt, Attn: Kimberley McGa
PO BOX 6335                                        121 SW Morrison Street, Suite 600
FARGO, ND 58125-6335                               Portland, OR 97204




                           Case 19-62049-tmr11   Doc 1    Filed 07/02/19
Columbia State Bank                                  DR JOHNSON SALES & MARKETING
500 E Broadway Suite 300                             3526 LAKEVIEW PARKWAY
Vancouver, WA 98660                                  SUITE B 231
                                                     ROWLETT, TX 75088

Columbia State Bank
1301 A St.                                           DW SALES LLC
Suite 800                                            938 NORTH 79TH STREET
Tacoma, WA 98402                                     SEATTLE, WA 98103


Conklin Jr, William                                  Davis, Seth M
3255 Gateway Street #8                               245 Crona Street
Springfield, OR 97477                                Junction City, OR 97448


D & B Grocers                                        De Castro, Jheorgie
35400 Central City Parkway                           28611 Cox Butte Road
Westland, MI 48185                                   Junction City, OR 97448


DATA COUNCIL INC, THE                                De Lage Landen Financial Services
PO Box 970066                                        PO Box 41602
Boston, MA 02297                                     Philadelphia, PA 19101


DAYMON WORLDWIDE INC                                 De Lage Landen Financial Services, Inc.
PO BOX 744820                                        1111 Old Eagle School Rd.
ATLANTA, GA 30374                                    Wayne, PA 19087


DE LAGE LANDEN FINANCIAL SERVICE                     Debra and Norman Magnuson
PO BOX 41602                                         31871 Herman Road
PHILADELPHIA, PA 19101                               Eugene
                                                     OR 97408

DECOPAC INC
SDS 12-0871                                          Dewayne Tiller
PO BOX 86                                            38879 Upper Camp Creek
MINNEAPOLIS, MN 55486-0871                           Springfield, OR 97478


DELTA IT SERVICES LLC                                Dewayne Tiller
PO BOX 1675                                          38879 Upper Camp Creek
SANDY, OR 97055                                      Springfield
                                                     OR 97478

DEPARTMENT OF CONSUMER & BUSIN
REVENUE SERVICES SECTION                             Dianne Fay Leavitt
PO BOX 14610                                         5250 Senger Lane
SALEM, OR 97309-0445                                 Eugene
                                                     OR 97405

DIRECT TRANSPORT
PO BOX 870                                           Dominguez Family Enterprises, Inc.
WILSONVILLE, OR 97070                                Motschenbacher & Blattner LLP, Attn: Nic
                                                     117 SW Taylor, #300
                                                     Portland, OR 97204
DOMINO FOODS INC
PO BOX 79066
CITY OF INDUSTRY, CA 91716




                             Case 19-62049-tmr11   Doc 1    Filed 07/02/19
Dominguez Family Enterprises, Inc.                EUGENE FASTENER & SUPPLY COMPA
2885 Van Horn Dr.                                 PO BOX 2563
Hood River, OR 97031                              EUGENE, OR 97402-0209


Drago, Caitlyn                                    EUGENE PALLET ENTERPRISES
643 Kalmia Street                                 PO BOX 42052
Junction City, OR 97448                           EUGENE, OR 97404


Dunigan, John D                                   EUGENE URGENT CARE
475 Lindale Apt 28                                1292 HIGH ST STE 224
Springfield, OR 97477                             EUGENE, OR 97402


Dunn, Robert K                                    FEDEX CUSTOM CRITIAL
740 65th Street                                   PO Box 645123
Springfield, OR 97478                             Pittsburgh, PA 15264


EARTH2O                                           FEDEX FREIGHT
PO BOX 70                                         DEPT LA
CULVER, OR 97734                                  PO BOX 21415
                                                  PASADENA, CA 91185-1415

ECRM
27070 MILES ROAD SUITE A                          FEDEX FREIGHT
SOLON, OH 44139                                   DEPT CH
                                                  PO BOX 10306
                                                  PALATINE, IL 60055
ELISA TECHNOLOGIES INC
2501 NW 66TH CT
GAINESVILLE, FL 32653                             FLAVORCHEM
                                                  1525 BROOK DRIVE
                                                  DOWNERS GROVE, IL 60515
EMPIRE RUBBER SUPPLY
PO BOX 14950
PORTLAND, OR 97293-0950                           FONA INTERNATIONAL INC
                                                  PO BOX 71333
                                                  CHICAGO, IL 60694
EOFF ELECTRICAL SUPPLY CO.
PO BOX 748177
LOS ANGELES, CA 90074-8177                        FOODAROM
                                                  5525 WEST 1730 SOUTH
                                                  SUITE 202
ESHA RESEARCH INC                                 SALT LAKE CITY, UT 84104
4747 SKYLINE RD S
STE 100
SALEM, OR 97306                                   FORMER FAB, INC
                                                  2101 Former Fab Dr
                                                  Pearland, TX 77581
ESHIPPING
PO BOX 775332
Chicago, IL 60677                                 FREIGHTQUOTE
                                                  PO BOX 9121
                                                  MINNEAPOLIS, MN 55480
ESHIPPING LLC
PO BOX 775332
CHICAGO, IL 60677                                 Foodarom, c/o Euler Hermes Canada Euler Herme
                                                  attn: Sam Gullotti
                                                  1155, boul. René-Lévesque Ouest, bureau
                                                  Montréal (Québec) H3B 2L2,




                          Case 19-62049-tmr11   Doc 1    Filed 07/02/19
Frank and Linda Taylor                             Garcia, Anthony
95796 Howard Lane                                  1326 Oak Patch Road #45
Junction City, OR 97448                            Eugene, OR 97402


Freightquote                                       Gibson, Amelia
Timothy W. Fafinski, c/o The Greenleaf G           2681 Janelle Way
3411 Brei Kessel Road                              Eugene, OR 97404
Independence, MN 55359

                                                   Gonzales, Robert
Freightquote.com                                   788 Elm Street
c/o Timothy W. Fafinski                            Junction City, OR 97448
3411 Brei Kessel Road
Maple Plain, MN 55359
                                                   Graystone Legacy Investments, Inc.
                                                   12822 NE 43rd Circle
Fultz, David L                                     Vancouver, WA 98682
92599 Prairie Road
Junction City, OR 97448
                                                   HOMETREE CONSULTING
                                                   27390 BARKER RD
GENWORTH LIFE AND ANNUITY                          EUGENE, OR 97402
PO BOX 740118
CINCINNATI, OH 45274
                                                   HYGIENA
                                                   ATTN: ACCOUNTS RECEIVABLE
GLEAVES SWEARINGEN LLP                             FILE 2007
PO BOX 1147                                        PASADENA, CA 91199
EUGENE, OR 97440-1147

                                                   Hal Woodyard
GLORY BEE FOODS                                    1257 Edin Bridge Court
PO BOX 35142 #105                                  Cumming
SEATTLE, WA 98124                                  GA 30041


GRAIN MILLERS                                      Harris, Kirby M
1626 S JOAQUIN DR.                                 440 E 2nd Avenue
Marion, IN 46953                                   Junction City, OR 97448


GRAIN MILLERS, INC.                                Hayes, Steven R
1626 S JOAQUIN DR.                                 2844 Martinique Ave
MARION, IN 46953                                   Eugene, OR 97408


GRASS ROOTS MARKETING                              Henderson, Scott M
1514 CANAL STREET                                  17056 Cougar
SPRINGFIELD, OR 97477                              La Pine, OR 97739


GREENWOOD ASSOCIATES                               Hogan, Matthew O
6280 W HOWARD STREET                               2620 Ross Lane
NILES, IL 60714                                    Eugene, OR 97404


GS1 CANADA                                         Hop Capital
C/O TH1029                                         323 Sunny Isles Blvd., Suite 501
PO BOX 4283                                        North Miami Beach, FL 33160
TORONTO, ON M5W 5W6




                           Case 19-62049-tmr11   Doc 1    Filed 07/02/19
IDEAL SALES & SERVICE                             Jerid Strasheim
PO BOX 1173                                       852 Unity Drive
MOLALLA, OR 97038                                 Eugene
                                                  OR 97408

IMEX MANAGEMENT
4525 PARK ROAD                                    Jerry Strasheim
SUITE B-103                                       13379 E. 49th St.
CHARLOTTE, NC 28209                               Yuma, AZ 85367


IMPACT GROUP                                      John Strasheim
ATTN: ACCOUNTS RECEIVABLE                         1138 Breckenridge Drive
PO BOX 24131                                      Junction City
SEATTLE, WA 98124                                 OR 97448


INDUSTRIAL SOURCE                                 John Strasheim
NATIONAL FIRE FIGHTER/WILDLAND                    1138 Breckenridge Drive
PO BOX 2330                                       Junction City, OR 97448
EUGENE, OR 97402

                                                  John Strasheim
INFORMA/EXPO WEST                                 1138 Breckenridge Dr.
NATURAL PRODUCTS EXPO WEST                        Junction City, OR 97448
24654 NETWORK PLACE
CHICAGO, IL 60673
                                                  Judd, Jeffrey Tab
                                                  1425 South Lindsay Road #32
IRS                                               Mesa, AZ 85204
PO Box 7346
Philadelphia, PA 19101-7346
                                                  KEN SWAIN
                                                  26221 GOLADA
ISLER CPA                                         MISSION VIEJO, CA 92692
1976 GARDEN AVE
EUGENE, OR 97403
                                                  KOF-K
                                                  201 THE PLAZA
J B HUNT TRANSPORT INC                            TEANECK, NJ 7666
PO BOX 98545
CHICAGO, IL 60693-8545
                                                  KS CHEMS
                                                  1360 W. CROWELL LANE
JACOBSEN SALT CO                                  HALSEY, OR 97348
602 SE SALMON ST
PORTLAND, OR 97214
                                                  Kerns, David D
                                                  27451 Bud Vaughn Rd
JONES & ROTH                                      Junction City, OR 97448
P.O. BOX 10086
EUGENE, OR 97440
                                                  Kerns, Michelle L
                                                  27451 Bud Vaughn Rd
Jason Goss                                        Junction City, OR 97448
39040 Upper Camp Creek
Springfield
OR 97478                                          Korte, Bryian A
                                                  1825 G Street
                                                  Springfield, OR 97477




                          Case 19-62049-tmr11   Doc 1    Filed 07/02/19
Krueger, Jett                                     MATRIX PACKAGING MACHINERY LLC
3376 Chevy Chase Street                           PO BOX 932182
Eugene, OR 97401                                  CLEVELAND, OH 44193


Kuhn, James M                                     MBD
93520 Highway 99 #6                               MARKETING BY DESIGN
Junction City, OR 97448                           PO BOX 3231
                                                  BEVERLY, MA 1915

Kyle Dixon
28093 Crossley Lane                               MCGUIRE BEARING CO.
Eugene                                            947 SE MARKET ST.
OR 97402                                          PORTLAND, OR 97214-3574


LAND O'LAKES                                      MITZEL & ASSOCIATES INC
PO BOX 840897                                     PO BOX 5759
DALLAS, TX 75284-0897                             VALLEJO, CA 94591


LANE COUNTY TAX ASSESSOR                          MMI PROFESSIONAL SERVICE
125 EAST 8TH AVENUE                               CONSUMER SCIENCE
EUGENE, OR 97401                                  4717 FLETCHER AVENUE
                                                  FORT WORTH, TX 76107

LUCKY VITAMIN
555 E NORTH LANE                                  MOTION INDUSTRIES
SUITE 6050                                        PO BOX 98412
CONSHOHOCKEN, PA 19428                            CHICAGO, IL 60693


LaFontaine, Hanna                                 MOUNTAIN CREEK MARKETING
Eugene, OR 97401                                  ATTN SHERWIN BECK
                                                  6565 S DAYTON ST
                                                  GREENWOOD VILLAGE, CO 80111
Land O' Lakes, c/o D&S Global Solutions
Ref #2642314, Attn: Travis
13809 Research Blvd. #800                         MUELLER YURGAE ASSOCIATES INC
Austin, TX 78750                                  1055 SE 28TH STREET
                                                  GRIMES, IA 50111

Land O' Lakes, c/o D&S Global Solutions
Attn: Travis, Reference #2642314                  Malecha, Bryan C
13809 Research Blvd., #800                        4415 Avalon Street
Austin, TX 78750                                  Eugene, OR 97402


Lane County - Business Tax Warrant                Matt Tiller
125 E. Eighth Ave.                                39559 Upper Camp Creek
Eugene, OR 97401                                  Springfield
                                                  OR 97478

MADDOX METAL WORKS
4116 BRONZE WAY                                   McBride, Ricky Lee
DALLAS, TX 75273-1092                             2380 Roosevelt Blvd. #5
                                                  Eugene, OR 97402

MARY BEDOLLA
1304 Champers Ave. Apt. #3                        McKinney, Jr, Terry
Eugene, OR 97402                                  2005 Marcola Road
                                                  Springfield, OR 97477




                          Case 19-62049-tmr11   Doc 1    Filed 07/02/19
Merrill, Jennifer L                              NW NATURAL GAS
576 Taney Street                                 PO BOX 6017
Eugene, OR 97402                                 PORTLAND, OR 97228


Mogstad, Dean W                                  Nelson, Casey A
6617 Main St                                     1725 N. 5th Street
Springfield, OR 97478                            Springfield, OR 97477


Mogstad, Kristen                                 OAK OVERSEAS LTD
6615 Main Street                                 112 CARBARRUS AVENUE E
Springfield, OR 97478                            CONCORD, NC 28025


Moody, Jahi J                                    ODR
310 Mill Street Apt 23                           Bankruptcy Dept.
Springfield, OR 97477                            555 Center St. NE
                                                 Salem, OR 97301

Moosbrugger, Kacie M
1747 Elkay Drive                                 OMLID & SWINNEY
Eugene, OR 97404                                 FIRE PROTECTION & SECURITY
                                                 157 S. 47TH ST.
                                                 SPRINGFIELD, OR 97478
NATURES HEALTH CARE LLC
395 E 1ST AVE
JUNCTION CITY, OR 97448                          OREGON PEST CONTROL
                                                 2852 WILLAMETTE STREET PMB152
                                                 EUGENE, OR 97405
NEOGEN CORPORATION
620 LESHER PLACE
LANSING, MI 48912                                OREGON TILTH
                                                 2525 SE 3RD STREET
                                                 CORVALLIS, OR 97333
NEW SEASONS MARKET - PORT
1300 SE STARK STREET
SUITE 401                                        OnDeck Capital
PORTLAND, OR 97214                               1400 Broadway
                                                 25th Floor
                                                 New York, NY 10018
NOLAN TRANSPORTATION GROUP
PO BOX 931184
ATLANTA, GA 31193                                OnDeck Capital
                                                 On Deck Capital Client Services Center
                                                 4201 Wilson Blvd, Ste 110-209
NORTH COAST ELECTRIC COMPANY                     Arlington, VA 22203
PO BOX 34399
SEATTLE, WA 98124-1399
                                                 PACIFIC OFFICE AUTOMATION
                                                 14747 NW GREENBRIER PKWY
NORTHWEST INDUSTRAIL STAFFING                    BEAVERTON, OR 97006
PO BOX 41995
EUGENE, OR 97404
                                                 PACIFIC PALLET INC.
                                                 PO BOX 50909
NSF INTERNATIONAL                                EUGENE, OR 97405
DEPT. LOCKBOX #771380
PO BOX 77000
DETROIT, MI 48277                                PACIFIC POWER
                                                 P.O. BOX 26000
                                                 PORTLAND, OR 97256-0001




                         Case 19-62049-tmr11   Doc 1    Filed 07/02/19
PACIFIC SOURCE HEALTH PLAN                          REIST POPCORN CO.
ATTN: ASHLEY WEBER                                  PO BOX 155
PO BOX 4210                                         MOUNT JOY, PA 17552-0155
PORTLAND, OR 97208

                                                    ROADRUNNER TRANSPORTATION
PART SOLUTIONS LLC                                  PO BOX 74857
PO BOX 1545                                         CHICAGO, IL 60694
VALPARAISO, IN 46384

                                                    RPG CONSULTANTS
PENINSULA TRUCK LINES                               181 SOUTH FRANKLIN AVENUE
PO BOX 748895                                       SUITE 202
LOS ANGELES, CA 90074                               VALLEY STREAM, NY 11581


PENINSULA TRUCK LINES INC                           Ron Evans
PO Box 748895                                       2015 NE 56th Avenue
Los Angeles, CA 90074                               Portland
                                                    OR 97213

PERSONNEL SOURCE
555 LINCOLN STREET                                  SAIF CORPORATION
EUGENE, OR 97401                                    400 HIGH STREET SE
                                                    SALEM, OR 97312

POWDERPURE
250 STEELHEAD WAY                                   SANTUCCI ASSOCIATES INC
THE DALLES, OR 97058                                1010 MILL CREEK DR
                                                    FEASTERVILLE, PA 19053

Pacific Office Automation
PO Box 41602                                        SCHNEIDER NATIONAL INC
Philadelphia, PA 19101                              2567 PAYSPHERE CIRCLE
                                                    CHICAGO, IL 60674

Passmore, Bill
350 Cedar Street                                    SEIDMAN FOOD BROKERAGE
Junction City, OR 97448                             7684 WILES RD
                                                    CORAL SPRINGS, FL 33067

Pomeroy, Derek
834 Laurel Street                                   SHOES FOR CREWS LLC
Junction City, OR 97448                             FILE LOCKBOX 51151
                                                    LOS ANGELES, CA 90074-1151

QUANTEK INSTRUMENTS INC
183 MAGILL DRIVE                                    SJ COLLECTIVE
GRAFTON, MA 1519                                    3631 COUNTRYSIDE LN
                                                    EUGENE, OR 97404

R. Derek Jaros
PO Box 1957                                         SNOTEMP COLD STORAGE
Sisters                                             P.O. BOX 2066
OR 97559                                            EUGENE, OR 97402


REDWOOD MULTIMODAL                                  SOUTHSTAR FINANCIAL LLC
32433 COLLECTION CENTER DRIVE                       PO Box 2323
CHICAGO, IL 60693-0324                              Mount Pleasant, SC 29465




                            Case 19-62049-tmr11   Doc 1   Filed 07/02/19
SPECIALTY FOOD ASSOCIATION                         Strasheim, Nicole
FINANCE DEPT                                       94893 Hwy 99 W
136 MADISON AVE 12 FLOOR                           Junction City, OR 97448
NEW YORK, NY 10016

                                                   THE AUTOMATION GROUP
SPRING VALLEY DAIRY                                4678 ISABELLE STREET
PO BOX 20970                                       EUGENE, OR 97402
KEIZER, OR 97307

                                                   THE MILL AT KINGS RIVER
SPS COMMERCE INC.                                  15111 E GOODFELLOW AVE
VB BOX 3                                           SANGER, CA 93657
PO BOX 9202
MINNEAPOLIS, MN 55480-9202
                                                   TIAA BANK
                                                   PO BOX 911608
STANDARD INSURANCE COMPANY                         DENVER, CO 80291-1608
LIFE AND DISABILITY
PO BOX 645311
CINCINNATI, OH 45264                               TIAA Bank
                                                   PO BOX 911608
                                                   Denver, CO 80291-1608
Schmid, Lori l
91175 N. Emerald Street
Coburg, OR 97408                                   TOTAL QUALITY LOGISTICS
                                                   PO BOX 634558
                                                   CINCINNATI, OH 45263-4558
Scott, Carissa J
3652 River Heights Drive
Springfield, OR 97477                              TOTEM PALLET & CRATE
                                                   87315 CEDAR FLAT RD
                                                   SPRINGFIELD, OR 97478
Steve Hayes
2877 Martinique Ave.
Eugene                                             TRANSWORLD SHIPPING(USA)
OR 97408                                           3748 BAYER AVE
                                                   UNIT 201
                                                   LONG BEACH, CA 90808
Strasheim, James B
537 NEISMITH BLVD
Eugene, OR 97404                                   TRINITY SALES INC
                                                   124 SWAN RD
                                                   SMITHFIELD, RI 2917
Strasheim, Jerid D
852 Unity Drive
Junction City, OR 97448                            The Knapp Family Trust
                                                   411 Whiskey Hill Road
                                                   Woodside
Strasheim, John P                                  CA 94062
1138 Breckenridge Drive
Junction City, OR 97448
                                                   Thomas, Jacob
                                                   4330 Murname
Strasheim, Josh W                                  Eugene, OR 97402
111 SW Quince Street
Junction City, OR 97448
                                                   Thomas, Rickey
                                                   643 Territorial Road
Strasheim, Mary C                                  Harrisburg, OR 97446
1138 Breckenridge
Junction City, OR 97448




                           Case 19-62049-tmr11   Doc 1    Filed 07/02/19
Total Sweeteners dba Batory Foods                  WELCHS FOODS INC
c/o Louis Weinstock, Esq.                          300 BAKER AVE
223 W. Jackson Blvd., #512                         SUITE 101
Chicago, IL 60606                                  Concord, MA 01742


Total Sweetners, Inc. dba Batory Foods             WESTERN PACKAGING INC
c/o Louis Weinstock, Esq.                          PO BOX 297
223 W. Jackson Blvd., #512                         ALBANY, OR 97321
Chicago, IL 60606

                                                   WIRELESS SOURCE
UNITEDHEALTHCARE                                   1711 WILLAMETTE ST. SUITE 301
5 CENTERPOINTE DR STE 600                          EUGENE, OR 97401
LAKE OSWEGO, OR 97035

                                                   Washington Department of Revenue - BK Notice
UNIVERSAL STUDIOS LICENSING                        2101 4th Avenue #1400
10 UNIVERSAL CITY PLAZA                            Seattle, WA 98121
UNIVERSAL CITY, CA 91608

                                                   Wells Fargo Bank, N.A.
UPS                                                300 Tri-State International
PO BOX 894820                                      STE 400
LOS ANGELES, CA 90189-4820                         Lincolnshire, IL 60069


UPS FREIGHT                                        Wombacher, Patrick J
28013 NETWORK PLACE                                536 Cinderella Loop
CHICAGO, IL 60673-1280                             Eugene, OR 97404


US BANK EQUIPMENT FINANCE                          Woodyard, Hal A
PO BOX 790448                                      1257 Edin Bridge Court
St. Louis, MO 63179-0448                           Cummming, GA 30041


US BANK EQUIPMENT FINANCE                          Worldwide Capital Management, Inc.
PO BOX 790448                                      6 Venture
ST. LOUIS, MO 63179-0448                           Suite 305
                                                   Irvine, CA 92618

Union Insurance Co.
660 E Watertower Street                            Worldwide Capital Management, Inc.
Meridian, ID 83642                                 30 Wall Street
                                                   8th Floor
                                                   New York, NY 10005
VERIZON
PO BOX 660108
DALLAS, TX 75266-0208                              XPO LOGISTICS FREIGHT INC
                                                   29559 NETWORK PLACE
                                                   CHICAGO, IL 60673
Villa, Maria V
PO Box 71663
Springfield, OR 97475


WCP SOLUTIONS
PO BOX 84145
SEATTLE, WA 98124




                           Case 19-62049-tmr11   Doc 1     Filed 07/02/19
                             United States Bankruptcy Court
                             District of Oregon




         4 Him Food Group, LLC
In re:                                                          Case No.

                                                                Chapter    11
                     Debtor(s)




                            Verification of Creditor Matrix



       The above-named Debtor(s) hereby verify that the attached list of creditors is
true and correct to the best of their knowledge.




              07/02/2019                          /s/ John Strasheim
Date:
                                                  Signature of Individual signing on behalf of debtor

                                                  President
                                                  Position or relationship to debtor




                     Case 19-62049-tmr11     Doc 1      Filed 07/02/19
                                          United States Bankruptcy Court
IN RE:                                                                Case No.__________________
4 Him Food Group, LLC                                                            11
__________________________________________________________ Chapter __________________

                                  LIST OF EQUITY SECURITY HOLDERS


 Registered name and last known address of security holder     Shares                  Security Class
                                                               (Or Percentage)         (or kind of interest)

 Hal Woodyard                                                 1.33%
 1257 Edin Bridge Court, Cumming, GA 30041




 Betty Small Trust                                            4.64%
 1138 Breckenridge Drive, Junction City, OR 97448




 Ron Evans                                                    3.34%
 2015 NE 56th Avenue, Portland, OR 97213




 Debra and Norman Magnuson                                    1.33%
 31871 Herman Road, Eugene, OR 97408




 Kyle Dixon                                                   6.29%
 28093 Crossley Lane, Eugene, OR 97402




 Dianne Fay Leavitt                                           3.31%
 5250 Senger Lane, Eugene, OR 97405




                               Case 19-62049-tmr11           Doc 1    Filed 07/02/19
                                          United States Bankruptcy Court
IN RE:                                                                 Case No.__________________
4 Him Food Group, LLC                                                            11
__________________________________________________________ Chapter __________________

                                  LIST OF EQUITY SECURITY HOLDERS


 Registered name and last known address of security holder     Shares                   Security Class
                                                               (Or Percentage)          (or kind of interest)

 R. Derek Jaros                                               3.81%
 PO Box 1957, Sisters, OR 97559




 The Knapp Family Trust                                       4.82%
 411 Whiskey Hill Road, Woodside, CA 94062




 Steve Hayes                                                  2.22%
 2877 Martinique Ave., Eugene, OR 97408




 Jerid Strasheim                                              12.16%
 852 Unity Drive, Eugene, OR 97408




 Jason Goss                                                   9.32%
 39040 Upper Camp Creek, Springfield, OR 97478




 Matt Tiller                                                  9.32%
 39559 Upper Camp Creek, Springfield, OR 97478




                               Case 19-62049-tmr11           Doc 1     Filed 07/02/19
                                          United States Bankruptcy Court
IN RE:                                                                 Case No.__________________
4 Him Food Group, LLC                                                            11
__________________________________________________________ Chapter __________________

                                  LIST OF EQUITY SECURITY HOLDERS


 Registered name and last known address of security holder     Shares                   Security Class
                                                               (Or Percentage)          (or kind of interest)

 Dewayne Tiller                                               11.27%
 38879 Upper Camp Creek, Springfield, OR 97478




 John Strasheim                                               27.34%                    Managing member
 1138 Breckenridge Drive, Junction City, OR 97448




                               Case 19-62049-tmr11           Doc 1     Filed 07/02/19
      Fill in this information to identify the case:

                    4 Him Food Group, LLC
      Debtor name __________________________________________________________________

                                              District of Oregon
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                         Check if this is an
      Case number (If known):   _________________________                                                                                    amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                       12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number,      Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code     and email address of         (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                             creditor contact             debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional           unliquidated,   total claim amount and deduction for value of
                                                                          services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                 Total claim, if    Deduction for       Unsecured
                                                                                                                 partially          value of            claim
                                                                                                                 secured            collateral or
                                                                                                                                    setoff
     Graystone Legacy Investments, Inc.                                 Monies Loaned /
1    12822 NE 43rd Circle                                               Advanced
     Vancouver, WA, 98682
                                                                                                                                                      1,660,500.00


     CDB PACKAGING                                                      Suppliers or Vendors
2    2058 N MILLS AVENUE #246
                                                                                                                                                      575,763.59
     CLAREMONT, CA, 91711

     Frank and Linda Taylor                                             Monies Loaned /
3    95796 Howard Lane                                                  Advanced
     Junction City, OR, 97448
                                                                                                                                                      412,000.00


     COLUMBIA CORRUGATED BOX                                            Suppliers or Vendors
4    12777 SW TUALATIN-SHERWOOD RD
                                                                                                                                                      87,861.87
     TUALATIN, OR, 97062


     BATORY FOODS                                                       Suppliers or Vendors
5    1700 E HIGGINS RD
     SUITE 300                                                                                                                                        80,298.32
     DES PLAINES, IL, 60018

     NOLAN TRANSPORTATION GROUP                                         Suppliers or Vendors
6    PO BOX 931184
                                                                                                                                                      72,018.98
     ATLANTA, GA, 31193


     J B HUNT TRANSPORT INC                                             Suppliers or Vendors
7    PO BOX 98545
                                                                                                                                                      58,827.71
     CHICAGO, IL, 60693-8545

     BUNGE NORTH AMERICA-MILLING                                        Suppliers or Vendors
8    PO BOX 842453
                                                                                                                                                      57,600.00
     Boston, MA, 02284




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 1
                                             Case 19-62049-tmr11               Doc 1           Filed 07/02/19
                   4 Him Food Group, LLC
    Debtor        _______________________________________________________                     Case number (if known)_____________________________________
                  Name




     Name of creditor and complete         Name, telephone number,      Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   and email address of         (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact             debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                        professional           unliquidated,   total claim amount and deduction for value of
                                                                        services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                        government
                                                                        contracts)
                                                                                                               Total claim, if    Deduction for       Unsecured
                                                                                                               partially          value of            claim
                                                                                                               secured            collateral or
                                                                                                                                  setoff
     WELCHS FOODS INC                                                 Suppliers or Vendors
9    300 BAKER AVE
     SUITE 101                                                                                                                                       50,000.00
     Concord, MA, 01742

     AMERICAN EXPRESS CORPORATE                                       Suppliers or Vendors
10 PO BOX 650448
                                                                                                                                                     46,526.39
     DALLAS, TX, 75265-0448


     FOODAROM                                                         Suppliers or Vendors
11 5525 WEST 1730 SOUTH
     SUITE 202                                                                                                                                       46,316.71
     SALT LAKE CITY, UT, 84104

     GLORY BEE FOODS                                                  Suppliers or Vendors
12 PO BOX 35142 #105
                                                                                                                                                     44,604.48
     SEATTLE, WA, 98124


     GRAIN MILLERS                                                    Suppliers or Vendors
13 1626 S JOAQUIN DR.
                                                                                                                                                     38,637.50
     Marion, IN, 46953

     PERSONNEL SOURCE                                                 Services
14 555 LINCOLN STREET
                                                                                                                                                     35,746.04
     EUGENE, OR, 97401

     UNIVERSAL STUDIOS LICENSING                                      Suppliers or Vendors
15 10 UNIVERSAL CITY PLAZA
                                                                                                                                                     31,819.16
     UNIVERSAL CITY, CA, 91608

     UPS FREIGHT                                                      Suppliers or Vendors
16 28013 NETWORK PLACE
                                                                                                                                                     31,705.61
     CHICAGO, IL, 60673-1280

     BASCOM FAMILY FARMS                                              Suppliers or Vendors
17 56 SUGARHOUSE RD
     Alstead, NH, 03602                                                                                                                              31,441.61


     UNITEDHEALTHCARE                                                 Services
18 5 CENTERPOINTE DR STE 600
                                                                                                                                                     30,688.80
     LAKE OSWEGO, OR, 97035

     PENINSULA TRUCK LINES INC                                        Suppliers or Vendors
19 PO Box 748895
     Los Angeles, CA, 90074                                                                                                                          27,548.80


     C. CRETORS AND COMPANY                                           Suppliers or Vendors
20 176 MITTEL DRIVE
                                                                                                                                                     27,413.75
     WOOD DALE, IL, 60191




    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 2
                                           Case 19-62049-tmr11              Doc 1        Filed 07/02/19
   Timothy A. Solomon, OSB 072573
      Direct: 971.634.0194
      Email: tsolomon@LLG-LLC.com
   Justin D. Leonard, OSB 033736
      Direct: 971.634.0192
      Email: jleonard@LLG-LLC.com
   LEONARD LAW GROUP LLC
   1 SW Columbia, Ste. 1010
   Portland, Oregon 97258
   Fax: 971.634.0250

           Proposed Counsel for Debtor and Debtor in Possession


                             UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF OREGON
   In re                                               Case No.
   4 Him Food Group, LLC, an Oregon                    CERTIFICATE OF SERVICE RE:
   corporation, dba Cosmos Creations,                  U.S. TRUSTEE
                                  Debtor.

           I hereby certify that on July 2, 2019, I prepared a copy of the List of Creditors Holding 20
   Largest Unsecured Claims and have carefully compared the same with the original thereof and it
   is a correct copy therefrom and the whole thereof. I further certify that this office prepared
   mailing labels addressed to the Debtor, Debtor’s Attorney, and each creditor listed in the List of
   Creditors Holding 20 Largest Unsecured Claims.

           I hereby certify that on July 2, 2019, I caused the above-described labels and List of
   Creditors Holding 20 Largest Unsecured Claims to be served on the Office of the U.S. Trustee at
   405 East 8th Avenue Suite 1100, Eugene, OR 97401 by standard overnight mail (FedEx).


                                                    LEONARD LAW GROUP LLC

                                             By: /s/ Timothy A. Solomon
                                                 Timothy A. Solomon, OSB 072573
                                                 Proposed Counsel for Debtor and
                                                 Debtor in Possession


                                                                                   LEONARD L AW GROUP LLC
Page 1 of 1 – CERTIFICATE OF SERVICE RE: U.S. TRUSTEE
                                                                                       1 SW Columbia, Ste. 1010
                                                                                         Portland, Oregon 97258
                                                                                            www.leonard-law.com
                          Case 19-62049-tmr11         Doc 1     Filed 07/02/19
